Case 1:20-cv-02569-PAE Document 43-4 Filed 08/07/20 Page 1 of 49




           EXHIBIT D
FILED: KINGS COUNTY CLERK 01/15/2020 09:35 PM                            INDEX NO. 514650/2018
NYSCEF DOC. NO.Case
                90 1:20-cv-02569-PAE Document 43-4 Filed 08/07/20 RECEIVED
                                                                   Page 2 ofNYSCEF:
                                                                             49     01/15/2020




             n
FILED: KINGS COUNTY CLERK 01/15/2020 09:35 PM                            INDEX NO. 514650/2018
NYSCEF DOC. NO.Case
                90 1:20-cv-02569-PAE Document 43-4 Filed 08/07/20 RECEIVED
                                                                   Page 3 ofNYSCEF:
                                                                             49     01/15/2020


                                           u          .     .    .         ..      .   ;




                     é   ê   nta       o




                               furth

                               tCyGàÂde




                             ees




                                   n



      &                       C
FILED: KINGS COUNTY CLERK 01/15/2020 09:35 PM                                                                                                                                                  INDEX NO. 514650/2018
NYSCEF DOC. NO.Case
                90 1:20-cv-02569-PAE Document 43-4 Filed 08/07/20 RECEIVED
                                                                   Page 4 ofNYSCEF:
                                                                             49     01/15/2020



                                                                                                                                                                 What's                           inside


          GENERAL                       EMPLOYMENT                                    POLICIES




          Non-Discrimination                               and           Anti-Harassment                               Policy        . ..................                                     . . . . . . . . . .2

          Open            Door         Policy.           . . . . . ....................................                                                                                     . . . . . . . ..     . .4

          AIDS/HIV...........................................................5

          Workplace                   Safety.            . . . . . ...................................                                                                                . . . . . . . . . . . .5

          Workplace                   Surveillance                       . . . . . . ..............................                                                                   . . . . . . . . . . . .5

          Workplace                   Violence                 . . . . . . ................................                                                                        . . . . . ..          . . . . . .5

          Drug         Use         and          Alcoholism                    . . . . . . . . . ..............................                                                                         . . . . . . .6

          Electronic                  information                   Security              Policies             . . . . . . . ......................                                                    . . . . . ..7

          Confidential                   lnformation.                      . .......................................                                                                                   . . . . . . .8

          Access            to        Personnel                  Files        . . . . . . .............................                                                                     . . . ..     . . . . . .9

          Reference                   Checks             on        Former              Employees.                      . . . . . . . . . . .................                                           . . . . . . .9

          Political          Activity             . ...............................................                                                                                                      . . . . . .9

          Conflicts              of     Interest/Employment                                   in Addition                  to    a CBS            Job.       . . . . . . . .............10

          Participation                    in    Company                     Programming...................................10

          Gambling..                    . . . . . .....................                                                         . . .............                          . . .............10




          YOUR              WORKPLACE                                 (EXPECTATIONS)



          Office          Hours           and         Punctuality.                      . . ........................................11

          Time         Records                  . . . . . . . . . . . ...........................................11

          Relationships                      in the            Workplace                   . . . . . . ....................                                                . . .............11

          Personal               Property                . . . . . . .............................................11

          Company                  Access             to       Company                  Equipment                      . . . . .............................12

          Tobacco-Free                       Workplace                      Policy          . . . . ....................                                             . . . . .....               . . . . . . . .12

          Firearms               Policy           . . . . . . ...............................................12

          Legal           Advice            .....................................................                                                                                                              . .13

          Employee                    Loans           . . . . . . . . . .................................                                                                                   . . . . . . . . . .13

          Mail        Service.              . . . . ..............................................                                                                                                       . . . . .13

          Children               in the          Workplace                    . ......................                                                   . . . . . . ................13

          Lactation               Support               Program                  . . . . . . . . ....................................13

          Pets        and        Animals                in the            Workplace                   . .....................................13

          Phone            Calls.           . . . . . ........................                                                             . . . . ....            . . ................13

          Solicitations                  . ....................................................                                                                                                              . . .14

          Use        of    CBS          Documents.                         ..............................................14

          Use        of    CBS          Stationery                  . . . . . . .......................................                                                                                      . . .14

          Use        of CBS             Logos            ...        ................................................14
FILED: KINGS COUNTY CLERK 01/15/2020 09:35 PM                                                                                                                                                                         INDEX NO. 514650/2018
NYSCEF DOC. NO.Case
                90 1:20-cv-02569-PAE Document 43-4 Filed 08/07/20 RECEIVED
                                                                   Page 5 ofNYSCEF:
                                                                             49     01/15/2020


         YOUR               JOB            (HIRING,                        PROMOTION.                                 TRANSFERS.                                   TERMINATION)



         Age        Eligibility             for        Employment                            ..........................................15

         Background                        Check               .......................................                                                                                                   ..   ...           .....                 .15

         Immigration                     Reform                 and           Control              Act        .....................................15

         Job      Openings                      . ....              . ..      ..      . ...........................................16

         Employment                        of     Relatives                   ..............................................16

         Rehiring             of      Retirees.                     . ..      ..........................................                                                                                                            ..         . .16

         Rehiring             of      Employees.                           . . . . . . . . . .................                                                         . . . . . ................16

         Re-employment                             Duringa                     Severance                     Pay        Period                 ............................16

         Service            Date           Definitions...............................................17

         Employee                   Promotions                       and            Transfers                 .....................................17

         Per      Diem            Employment................................................18

         Introductory                    Period            for         Full-Time                   Staff         Employees                        ....            ..   .....................18

         Discipline                and          Termination.                          . ..      ......................................                                                                                                    . . .18




         TIME            AWAY                   FROM                  WORK


         Holidays              ..      . ..       ....            . ...................                                                  ...         ..     ...        .....................21

         Personal              Days.              ..     ...          ....            . ...........................................21

         Vacation              ......................................................                                                                                                                                               ....22

         Vacation             Termination                           Pay..             . ..      . ...........                            . ...................                                                ...           ...           ...22

         Vacation             Policy:             California                       Locations                 .....................................23

         Vacation             Adjustments                            for       Paid          and         Unpaid               Leaves               of     Absence                  .................23

         Medicalor                  Other              Unscheduled                             Absences                     .................................24

         Sick       Days            .........................................................24

         Bone         Marrow/Organ                              Donor               Paid          Time          Off        Policy              ............................26

         Illness-in-Family                         Days              .....               ...........................................26

         Workers             Compensation                                  ...............................................26

         Short        Term           Disability                  Program                     ..........................................27

         Job      Reinstatement                           Rights                for       Dimbility                Leaves..............................29

         Family          and          Medical                  Leave.............................................29

         Military           Service               ..     ...............................................                                                                                                                            ...           .33

         Maternity/Paternity                              Leave                of     Absence.................................                                                                                                      ....34

         Paid       Parental                Leave              of     Absence.........................................34

         Paid       Leave            for        a Family                   Member's                     Terminal               lilness               . . . ....             . ..........                            .....                 ...35

         Personal             Leave               of Absence                          ............................................35

         Jury       Duty.............................                                                                                    . ..        . . ................                                       .....                     ..    .35

         Bereavement                       (Death               in      Family)                 .....           .................................                                                                                         ...35

         Death         of    an        Employee                      in Active                 Service.               . .................................36
FILED: KINGS COUNTY CLERK 01/15/2020 09:35 PM                                                                                                                            INDEX NO. 514650/2018
NYSCEF DOC. NO.Case
                90 1:20-cv-02569-PAE Document 43-4 Filed 08/07/20 RECEIVED
                                                                   Page 6 ofNYSCEF:
                                                                             49     01/15/2020


          YOUR          COMPENSATION                                 AND            BENEFITS



          CBS      Radio        Benefits           Website              and        Benefits            Representatives                      ..     . . . . . . . . . . . . ..     . . . .37

          Compensation                 Approvals               . . . . . . . . ...........................                                                         . . . . . . . . . . .37

          Merit      lncreases            . . . .......................................                                                                            . . . . . . . . . . .37

          Base       Hours       and       overtime               Payments                to     Non-Exempt                     Personnel.               . . . . . . . . . . . . . . . .37

          Meal       Periods       and          Rest       Periods             . . . . . . .........................                                                 . . . . . . . . . .38

          Overtime           Worked          in    Another              Department.                    . . ..      . . ........                  . . .......         . . . . . . . . . .39

          Compensatory        Time    Off for Exempt           Personnel                                        . . . . . . .....                . . . . . . . . . . . . . . . . . . .39
               Call"
          "On          Hours.    . . . . . . . . . . . . ..............                                                       . .........                . . . . . . . . ..   . . . . . .39

          Proper       Payment             of     Wages           . . . . . . . . . . . .......................                                                    . . . . . . . . . . .39

          Adoption           Assistance              Program                . . . .......................................41
FILED: KINGS COUNTY CLERK 01/15/2020 09:35 PM                                                                                                                                                         INDEX NO. 514650/2018
NYSCEF DOC. NO.Case
                90 1:20-cv-02569-PAE Document 43-4 Filed 08/07/20 RECEIVED
                                                                   Page 7 ofNYSCEF:
                                                                             49     01/15/2020

        NON-DISCRIMINATION                                            AND                                                        Definitions             of        Harassment

                                                                                                                                 a. Sexual         harassment                    constitutes                discrimination                       and        is
        ANTI-HARASSMENT                                          POLICY
                                                                                                                                    illegal      under              federal,           state        and          local         laws.            For     the
        CBS        is committed                  to     a work          environment                   in    which          all
                                                                                                                                    purposes         of this              policy,      sexual        harassment                  is defined,              as
        individuals           are        treated          with        respect            and       dignity.             Each
                                                                                                                                    in    the      Equal                 Employment                 Opportunity                     Commission
        individual         has the right to work                     in a professional                atmosphere
                                                                                                                                    Guidelines,            as unwelcome                     sexual             advances,             requests            for
    that            promotes             equal            employment                     opportunities                   and
                                                                                                                                    sexual       favors            and      other       verbal        or physical                   conduct             of a
        prohibits          discriminatory                 practices,              including           harassment.
                                                                                                                                    sexual       nature            when,         for example:                  (a) submission                   to such
        Therefore,             CBS         expects            that        all       relationships                 among             conduct          is made                either      explicitly             or implicitly               a term          or
        persons           in the      workplace             will     be business-like                      and    free      of
                                                                                                                                    condition        of an individual's                        employment;                  (b) submission
        bias,      prejudice          and       harassment.
                                                                                                                                    to or rejection                 of such           conduct             by an individual                       is used

                                                                                                                                    as the        basis            for     employment                 decisions                affecting               such
        Etgual         Employmsiit                    Opportunity
                                                                                                                                    individual;          or (c) such                 conduct          has the             purpose              or effect
        It   is     the     policy        of      CBS        to       ensure             equal        employment
                                                                                                                                    of    unreasonably                      interfering           with          an       individual's                  work
    opportunity                without           discrimination                   or    harassment                on      the
                                                                                                                                    performance                     or      creating           an         intimidating,                    hostile         or
        basis       of     race,       color,          national         origin,           religion,         sex,         age,
                                                                                                                                    offensive        working                environment.
        physical           disability,           mental            disability,           medical            condition,
        ancestry,           alienage            or      citizenship               status,        marital          status,           Sexual        harassment                     may       include             a range          of subtle               and

        creed,           genetic          information,                 height            or     weight,            sexual           not   so subtle                 behaviors           and         may         involve         individuals                of

        orientation,           military           or     veteran's           status,            gender,           gender            the       same            or         different          gender.               Depending                     on      the

        identity,        gender        expression,               transgender              status       or any other                 circumstances,                       these      behaviors             may include,                    but are not

        characteristic             protected             by law.         CBS pichibits                 and        will    not       limited       to:         unwanted                 sexual         advances                  or        activity         or

        tolerate         any such         discrimination                 or harassment.                                             requests         for        sexual           favors;       sexual            jokes      and            innuendo;
                                                                                                                                    verbal       abuse             of a sexual             nature;             commentary                   about         an
        Although           the CBS          Chief        Human           Resources               Officer         has the
                                                                                                                                    individual's           body,           sexual        prowess               or sexual            deficiencies;
        overall        responsibility             for the          implementation                  of this         policy'
                                                                                                                                    leering,         catcalls               or       touching;                 insulting             or        obscene
        every       CBS employee                 is expected             to assist            in the furtherance
                                                                                                                                    comments               or        gestures;             display              or     circulation                in     the
        of this      policy     with        responsibilities               including:
                                                                                                                                    workplace              of       sexually           suggestive                    objects          or        pictures

        1. Recruiting,                                                 and                                  in    all     job       (including           through             e-mail);          and        other        physical,               verbal      or
                                      hiring,          training                     prorñoting
             classifications              without           regard           to                                  national           visual      conduct             of a sexual            nature.          Sex-based                harassment
                                                                                       race,      color,
             origin,      religion,      sex, age, physical                disability,          mental       disability,
                                                                                                                                    -     that     is,     harassment                   not       involving             sexual             activity        or

             medical                                                 alienage           or citizenship                              language             (e.g.,            male        manager                 yells       only           at     female
                             condition,          ancestry,                                                         status,
             marital                                   genetic                                  height      or weight,              employees                 and          not       males)          -          may        also            constitute
                           status,       creed,                       information,
             sexual                                                   or veteran's                                                  discrimination                  if it is severe            or pervasive                and            directed         at
                           orientation,               military                                   status,         gender,
             gender                             gender                                   transgender               status           employees              because               of their      sex.
                            identity,                        expression,
             or any other             characteristic                protected             by law.
                                                                                                                                 b. Harassment                  on         the        basis          of        any        other            protected
        2. Basing           decisions            on      employment                    so as to further                   the       characteristic                   is     also       strictly           prohibited.                 Under             this
             principle        of equal           employment                opportunity.                                             policy,       harassment                     is verbal           or        physical          conduct                that

        3. Ensuring           that     promotion            decisions              are in accordance                     with       denigrates             or        shows            hostility           or     aversion             toward             an

             principles         of equal             employment                                                                     individual           because             of his/her           race,          color,        national           origin,
                                                                             opportunity              by imposing
                                                                                               opportunities.                       religion,      sex,            age,       physical          disability,              mental             disability,
             only valid        requirements                for promotional
                                                                                                                                    medical          condition,                   ancestry,               alienage             or         citizenship
        4. Ensuring            that       all     personnel             actions           and       practices             are
                                                                                                                                    status,      marital            status,          creed,       genetic             information,                height
             administered                in a fair, equal              and        consistent           manner.
                                                                                                                                    or weight,           sexual            orientation,           military            or veteran's               status,




    2                    CBS Policy          Guide         6/16
FILED: KINGS COUNTY CLERK 01/15/2020 09:35 PM                                                                                                                                                               INDEX NO. 514650/2018
NYSCEF DOC. NO.Case
                90 1:20-cv-02569-PAE Document 43-4 Filed 08/07/20 RECEIVED
                                                                   Page 8 ofNYSCEF:
                                                                             49     01/15/2020

        gender,          gender             identity,        gender          expression,                 transgender             .   Complaint               Procedure
        status      or any other                   characteristic             protected                 by law or that               m Repetting             an Incident               of Harassment,                   Discrintination
        of his/her             relatives,               friends      or associates,                     and     that:     (a)           or Retaliation
        has       the        purpose              or effect          of creating               an        intimidating,
                                                                                                                                        CBS         strongly            urges          the       reporting             of     all     incidents               of
        hostile          or         offensive             work        environment;                       b)     has       the
                                                                                                                                        discrimination,                     harassment               or retaliation,                 regardless               of
        purpose              or effect             of     unreasonably                  interfering              with      an
                                                                                                                                        the       offender's                 identity         or      position.              Individuals                 who
        individual's               work       performance;                or (c) otherwise                    adversely                 believe        they         have       experienced                 conduct           that     they         believe
        affects         an individual's                   employment               opportunities.
                                                                                                                                        is contrary            to CBS's              policy        or who         have        cüñcems                  about

                                conduct                  includes,           but        is        not      limited        to:           such         matters            should             report        their         complaints                 to    their
        Harassing
                              slurs          or     negative                                                                            immediate              supervisor,              their      department                head,          any senior
       epithets,                                                       stereotyping;                     threatening,
                                    or hostile                                               jokes        and                           manager                of     the         business               unit,      their           local          Human
        intimidating                                     acts;     denigrating                                    display
       or      circulation              in        the      workplace             of     written            or    graphic                Resources               representative,                    the     CBS          Opentine              which            is

        material             that     denigrates                  or shows                                or aversion                   the       compliance                 telephone              line     at     1-877-CBS-0888                            or
                                                                                      hostility
       toward           an individual                   or group                               through           e-mail).               1-212-975-9913                         (e-mail:          CBSOpenline@cbs.com),                                    the
                                                                       (including
                                                                                                                                        CBS        Human              Resources               Department,                   or the          CBS        Chief

    Individuals                and          Cêñdüct                Covered                                                              Human           Resources                   Officer        before        the     conduct             becomes

    These        policies            apply        to all applicants                   and      employees,                and            severe        or pervasive.                  Individuals            should           not feel obligated

    prohibit       harassment,                    discrimination               and       retaliation             whether                to file      their          complaints              with     their        immediate                 supervisor

    engaged             in      by      fellow            erñpicyees,              by         a     supervisor              or          first     before        bringing             the     matter        to the attention                   of one          of

    manager             or     by      someone               not     directly          connected                 to     CBS             the       other         CBS            designated                representatives                     identified

    (e.g.,     an outside              vendor,            consultant             or customer).                                          above.        Supervisors                 who       receive        a complaint                of a violation
                                                                                                                                        of this       policy          must          promptly          report       the       complaint                 to the
    Conduct         prohibited                by these            policies       is unacceptable                       in the
                                                                                                                                        CBS         Human               Resources                  Department                 or      to     the        CBS
    workplace                and       in     any         work-related                setting            outside         the
                                                                                                                                        Compliance                  Officer.        Early reporting               and        intervention               have
    workplace,                such           as         during        business                 trips,           business
                                                                                                                                        proven         to      be       the         most        effective          method             of      resolving
    meetings            and        business-related                   social       events.
                                                                                                                                        actual       or perceived                   incidents            of harassment.                     Therefore,

    Any      employee                who          engages           in such           harassment                  by any                while        no fixed               reporting           period           has     been         established,

    means,                                   in     person           and/or           through             the     use       of          CBS        strongly           urges         the      prompt          reporting              of complaints
                   including
    e-mail,       voicemail,               telephone,             audio      or video             devices         and/     or           or concerns                 so that         rapid     and        constructive               action         can     be

    computer             or                                 documents,                 will        be      subject          to          taken.         CBS            will        make          every        effort          to      stop          alleged
                                    hard-copy
                                                                     termination.                                                       harassment                  before          it becomes             severe           or pervasive,                 but
    discipline,          up to and                including
                                                                                                                                        can only do so with                       the cooperation                 of its staff/employees.

    Retaliation                Is Prshibited                                                                                                                                             .
                                                                                                                                        The        availability                of     this         complaint                procedure                   does
    CBS prohibits                  retaliation            against      any       individual              who      reports
                                                                                                                                        not       preclude             individuals               who        believe           they          are        being
    discrimination                    or      harassment                  or          participates                 in     an
                                                                                                                                        subjected             to harassing                  conduct          from        promptly             advising
    investigation               of         such           reports.           Retaliation                 against          an
                                                                                                                                        the      offender           that       his or her           behavior            is unwelcome                     and
    individual          for reporting                   harassment            or discrimination                        or for

    participating             in an investigation                     of a claim              of harassment                or

    discrimination                  is a serious             violation         of this            policy        and,     like        m The Investigation

    harassment                or      discrimination                   itself,        will         be      subject         to                     reported            allegations             of harassment,                       discrimination
                                                                                                                                        Any
    disciplinary             action.                                                                                                    or      retaliation           will     be      investigated               promptly,                thoroughly
                                                                                                                                        and       impartially.              The      investigation               may        include         individual

                                                                                                                                        interviews           with the parties                 involved           and,       where          necessary,
                                                                                                                                        with       individuals               who          may       have         observed             the          alleged

                                                                                                                                        conduct           or        may       have         other      relevant              knowledge.                 Each

                                                                                                                                        complainant                  will      receive          a written              response              following
                                                                                                                                       the        completion                 of      the      investigation                 which           will       state

                                                                                                                                       whether          corrective                action      was taken.               In the        usual         course



                                                                                                                                                                                  www.cbsradiobenefits.com                                                3
FILED: KINGS COUNTY CLERK 01/15/2020 09:35 PM                                                                                                                                                                       INDEX NO. 514650/2018
NYSCEF DOC. NO.Case
                90 1:20-cv-02569-PAE Document 43-4 Filed 08/07/20 RECEIVED
                                                                   Page 9 ofNYSCEF:
                                                                             49     01/15/2020

             CBS        will     endeavor                to complete                   investigations                 within        a   CONCERNS                          OR              PROBLEMS                           THROUGH                        THIS
             reasonable                period            of time.             Where            the      circumstances                   PROCEDURE.                            This         procedure                    in       no       way            usurps
           are     more             complicated,                   CBS         will     endeavor              to complete               management                  judgment,                 but      serves           to focus            and     facilitate
          the      investigation                  within       forty-five              days       and      will     notify     the      the decision-making                           process.
           complainant                     if they       are unable               to do so.
                                                                                                                                        An employee                 who         has an issue                 or concern               should         address

           Confidentiality                       will        be         maintained                   throughout                the      it in the following                    manner:

             investigatory             process                    to     the          extent         consistent              with
                                 .                                                                                                      1. If an empicyss             has a problem                               on the job or other                      work-
          adequate               investigation                and appropriate                      corrective           action.                                           .
                                                                                                                                               related        concem,     it should                               be     addressed                 with           the
       m Responsive                   Action                                                                                                   employee's               immediate              supervisor               as the first          step         in the

             Misconduct                                                                                                                        chain     of command.                       If the      immediate                 supervisor              cannot
                                           constituting                harassment,                discrimination                  or
           retaliation              will                                                                                                       provide        an        immediate              response,               the      supervisor               will     tell
                                             be dealt          with          promptly           and        appropriately.
                                       action                                                                                              the      employee               when           an answer                can       be expected,                 within
             Responsive                                  may        include,            for     example,              training,
           referral            to counseling,                                             of the           offender                        a reasonable                    time           period.           If an      employee              is having                  a
                                                               monitoring                                                    and/
          or                                     action            such                                                                    direct        problem               with       his or her immediate                          supervisor,               the
                   disciplinary                                                  as      warning,              reprimand,
                                       of a promotion                    or pay increase,                                                  employee                may         go to the              next         level        of management                       to
          withholding                                                                                          prospective
           reduction              of wages,                                                                                                    begin     the open              door        process.
                                                          demotion,              reassignment,                     temporary
          suspension                  without            pay or termination,                         as CBS           believes             Although             most           problems              will    be resolved                 in discussions
          appropriate                  under           the circumstances.                                                                  with        the      immediate                    supervisor,               some           may         not.      If an

                                                                                                                                           employee                believes           that     a problem                is still unresolved                     after
       Additions!               information                   About           These            Policies                                    the      immediate                  supervisor             has         provided            a response,                the
       Individuals                  who          have          questions                  or      concerns                 about           employee                should         say so.
       these        policies                 should            talk          with         their         local         Human
                                                                                                                                        2. If the            concern             or        problem               remains           unresolved,                   the
       Resources                representative                 or a member                     of the CBS              Human
                                                                                                                                           employee                may          then         present             the     situation           to     the         next
       Resources                Department.
                                                                                                                                           level         of management,                        normally                the      department                 head.

                    these            policies           should                                                                             The         department                head         will     listen       to the        problem            and         will
       Finally,                                                         not, and           may        not,     be used            as
       a basis for excluding                           or separating              individuals              of a particular                 also        ask for information                      from         the employee's                   immediate

                          or                     other         protected                                                     from          supervisor.                  The     department                   head        will     respond            as soon
       gender,                       any                                                 characteristic,
                                    in business               or work-related                                  activities         or       as      possible.             If the           department                head         cannot           provide            a
       participating                                                                              social
       discussions                in order              to    avoid          allegations              of      harassment.                  response             within          a reasonable                  time       period,         the employee

                                           the         policies          of      CBS           prohibit             disparate              will     be advised                 as to when              an answer                 may        be expected.
       The        law          and
       treatment               on      the        basis        of       sex       or     any         other          protected           3. If the        problem               is not resolved                    at this       level,      the     concern

       characteristic,                 with        regard          to terms,             cóñditicas,                privileges             or      issue        should               be     discussed               with        the      local       Human

       and      perquisites                 of employment.                       The          prohibitions             against                 Resources            representative.

       harassment,                  discrimination                     and     retaliation            are      intended           to
                                                                                                                                        4. The         process            may         proceed               up     through            the     managerial
       complement                    and         further          these         policies,            not      to     form      the                                                                                           management.
                                                                                                                                           organization                  to a member                  of senior
       basis      of an exception                       to them.
                                                                                                                                        At any time             during           this       process,              an employee                or manager

                                                                                                                                        may        consult              with         Human              Resources                 for       advice              and
       OPEN             DOOR                POLICY
                                                                                                                                        interpretation              of Company                  policy.           Similarly,           if an employee
       CBS and            its employees                      and       supervisors              at every           level     have       does      not feel          comfortable                                              his or her            concerns
                                                                                                                                                                                                addressing
       a mutual                interest           in     having          an      efficient           and           systematic           with      a direct          supervisor                or scmecñe                     in the       management
       procedure               for resolving                 problems.                CBS       promotes             an open                           the      employee                               go                          to       the      Human
                                                                                                                                        chain,                                             may                    directly
       door        policy            that         encompasses                          specific,            yet       flexible,         Resources             representative                   with         his or her concerns.                     Human
       procedures                    that        enable                employees                to      air        individual           Resources'
                                                                                                                                                              role is to serve                  as a catalyst                 for communication
       problems            promptly               so that          differences,                misunderstandings                        between           the           employee               and          the        supervisor,            to         ensure
       or grievances                  can        be resolved                 effectively.            NO        EMPLOYEE                 compliance                  with                                     policies            and         to      provide
                                                                                                                                                                                 Company
    WILL          IN ANY             WAY BE PENALIZED                                 FOR PURSUING                                                                 in    the         resolution              of     employee                problems               or
                                                                                                                                        consistency



   4                  CBS Policy                 Guide         6/16
FILED: KINGS COUNTY CLERK 01/15/2020 09:35 PM                                                                                                                                                     INDEX NO. 514650/2018
NYSCEF DOC. NO.Case
                90 1:20-cv-02569-PAE Document 43-4 Filed 08/07/20 RECEIVED
                                                                  Page 10 ofNYSCEF:
                                                                             49     01/15/2020
                                       Resources'
  concems.              Human                               assistance         is primarily         advisory,          WORKPLACE                        VIOLENCE
  and       the    resolution    of the employee    problems   and issues
                    .                                                                                                  Acts      or threats        of physical               violence,                                intimidation,
  should                      be between the employeeand     management.                                                                                                                          including
               ultimately
                                                                                                                       harassment,            and/or        coercion,                which           involve         or affect          the
   Employees             covered          under       a collective          bargaining          agreement              Company,         occur       on CBS's             property,             or in any way stem                     from
  should          use the          grievance              procedure         under       the       applicable           employment             at     CBS         will        not      be       tolerated.            Examples               of
  bargaining              unit.                                                                                        workplace                                         but are not limited
                                                                                                                                       violence         include,                                                to, the following:

                                                                                                                       m All      threats      or acts           of violence                   occurring             on     Company
                                                                                                                           premises,          regardless                of     the        relationship               between            the
  AIDS        (Acquired                Immune             Deficiency         Syndrome)              is to       be         Company          and      the      parties          involved            in the       incident.
  treated          the        same        as        any     other       illness.        CBS         prohibits          m All threats          or acts       of violence               occurring              off the Company
  discrimination                  based        on     HIV     status      or AIDS            in the      terms
                                                                                                                           premises         involving           someone              who         is acting       in the capacity
  and       conditions            of employment,                including          hiring,        promotion
                                                                                                                           of a representative                  of the Company.
  and       termination.             In addition,             CBS      prohibits         the       refusal       to
                                .                                                                                      m All threats          or acts       of violence               occurring              off the Company
  work       with       an      individual    with           AIDS       or the        refusal       to cover
                                                                                                                           premises       involving   an employee     of CBS if the threats                                                 or
  assignments                 relating         to HIV status           or AIDS.                                                                             .
                                                                                                                           acts     affect the legitimate   interests   of the Company.

                                                                                                                       m All threats          or acts       of violence               occurring              off the Company
  WORKPLACE                            SAFETY
                                                                                                                           premises           if    they         arise          from             employment                  at      CBS.
  The        health           and        safety       of      employees               and       others          on         Statements    such as,                   "Let's           take        this    outside                     settle
                                                                                                                                                                                                                           and
  Company               property         is of the utmost             concern.         CBS constantly                      it"
                                                                                                                               are not acceptable,                      nor are threats                   or acts         of violence
  strives         for     the      highest          possible        level     of      safety       in    all     its       aimed       at another           employee                 at home             or anywhere                 away
  operations.             The Company                 is committed             to compliance                 with          from     CBS.
  all health            and     safety        laws applicable             to its businesses                    and
                                                                                                                       m Any        acts    or      threats         resulting               in the         conviction             of     an
  enlists      the       help         of all employees              to ensure           that      work         and
                                                                                                                           employee         or agent            of the          Company,                 or of an individual
  public          areas         are    free      of   hazardous             conditions.            CBS         will
                                                                                                                           performing            services         for the            Company               on     a contract             or
  make        every       effort       to provide           working      conditions             that     are as
                                                                                                                           temporary           basis,           under          any          criminal           code         provision
  healthy         and      safe as feasible.                Employees          are expected               to be
                                                                                                                           relating     to violence             or threats            of violence            which          adversely
  equally         conscious             of workplace           safety,       including          abiding         by
                                                                                                                           affect     the   legitimate           interests            and         goals      of CBS.
  proper          work        methods           and       procedures,          reporting            potential

  hazards,              and       abating           known        hazards.           Unsafe             working         Specific       examples             of     conduct                 that      may         be        considered

  conditions             in any work            area that       might        result     in an accident                 threats      or acts        of violence               include,            but     are     not       limited      to,
  should          be reported            immediately            to a supervisor.                Employees              the following:

  who       violatesafety policies                     and     procedures              or are found to                                          .              .
                     .                                                                    .       .   .                m Hitting       or shoving           an individual.
  be     negligent   in the safe                      performance              of their      duties will
                                                                                                                       m Threatening               an      individual                or        his/her         family,        friends,
  face      disciplinary              action      up to and           including        termination.
                                                                                                                           associates,         or property              with       harm.
  If an employee                  is injured          in connection             with        employment'
                                                                                                                       m The        intentional            destruction                    or     threat         of     destruction
  the      employee             must      do the           following        as soon          as possible:
                                                                                                                           of Company              property.
  notify     his or her supervisor,                       regardless         of the severity             of the
                                                                                                                       m Harassing            or thraatening                  communications,                        including          but
  injury,     and        file a workers       compensation   report                         of injury.         For
                                                      Compensation."                                                       not limited        to phone          calls,        letters       or e-mails,          text messages
  more       information,               see "Workers
                                                                                                                           or messages             delivered            through             social       media         sites.

  WORKPLACE                            SURVElLLANCE                                                                    •   Harassing          surveillance              or stalking.

                                                                                                                       m The suggestion                 or intimation                that      violence         is appropriate.
  CBS reserves                the right         to use video           surveillance            cameras           in

  public      areas for the protection                       of its employees               and     property.          a   Unauthorized             possession                or inappropriate                  use of firearms

                                                                                                                           or weapons.




                                                                                                                                                                www.cbsradiobenefits.com                                                5
FILED: KINGS COUNTY CLERK 01/15/2020 09:35 PM                                                                                                                                                             INDEX NO. 514650/2018
NYSCEF DOC. NO.Case
                90 1:20-cv-02569-PAE Document 43-4 Filed 08/07/20 RECEIVED
                                                                  Page 11 ofNYSCEF:
                                                                             49     01/15/2020

       The       Company's                   prohibition            against           threats           and      acts        of   3. It is a violation              of Company               policy       for any employee                     to use
       violence          applies         to all persons                   involved           in the       Company's                    prescription             drugs        illegally.      Nothing         in this policy               prevents

       operation,              including            but       not      limited          to      CBS       personnel,                   the apprepriate                  use of legally             prescribed                medications.
       contract          and      temporary                workers          and        anyone           else     on CBS
                                                                                                                                  4. It is a violation                   of Company                     policy     for        any       employee
       property.         Violations             of this       policy        by any           individual          on CBS
                                                                                                                                       covered          by the          Department                 of Transportation's                     Federal
       property,             by any          individual            acting          as a representative                       of                         Administration
                                                                                                                                       Highway                                           (FHWA)           drug     and alcohol                testing
       CBS while              off CBS          property,           or by any            individual             acting       off
                                                                                                                                       regulations               to      violate           the         Administration's                    existing
       of CBS property                  when         his/her         actions          affect         the Company's
                                                                                                                                       regulations.             No Córñmêrcial                    Drivers        License           (CDL)       driver
       business          interests           or arise from            the individual's                  employment
                                                                                                                                       shall      report       for duty,        remain            on duty         or perform              a safety-
       at CBS          will     lead     to disciplinary                  action        up to and              including               sensitive        function             if the driver         tests     positive             for controlled
       termination              and/or         legal      action       as apprcpriate.
                                                                                                                                       substances               or adulterates               or substitutes                  a specimen             for

                     employee                and                    person            on      CBS                            is        a controlled             substances                test.    Additionally,                  no CDL driver
       Every                                           every                                             property
       required          to report             incidents            of threats                            of physical                  shall      report        for     duty        or     remain          on     duty            requiring         the
                                                                                            or acts
       violence          of which             he/she          is aware.                                                                performance                of safety-sensitive                     functions               while       having
                                                                                     The      report          should        be
       made          to the          local     Human                                                                                   an alcohol           concentration                  of .04 or greater.
                                                                Resources                   representative                and
       the       reporting             individual's                immediate                 supervisor,             or      to   5. Employees                   who           violate            this       policy               are      subject
       another          supervisory                employee            if the        immediate            supervisor                   to disciplinary                action     up to and               including            termination.
       is not        available.          CBS        will      investigate             the       matter         and        take
                                  . .                                                                                             Employees             with      drug         dependency                 or alcoholism                  problems
       appropriate              disciplinary              and/or          legal       action,    including                 but
                                                                                             .                                    who    refer themselves                    for treatment               may be eligible                to receive
       not       limited         to      suspension                  and/or            termination        of              any
                                                                                                                                  rehabilitation               treatment     provided   for in their  respective
       business                relationship,                 reassignment                       of      job    duties,                                               .
                                          .                                                                . .                    benefit      plans.           For information     on such programs,    call the
       suspension               or termination              of employment,                    other      disciplinary
                                                                                                                                  Company           Employee             Assistance               Program         at 1-800-582-4213.
       action,         and/or        criminal          prosecution              of the persons                 involved.

       Nothing          in this        policy        alters        any      other       reporting             obligation          CBS       recognizes                that     poor        or     declining           job          performance
       established              in     Company               policies           or     in    state,       federal,          or    may        be     caused              by      drug         depêñdêñcy                      or     alcoholism.
       other      applicable             law.                                                                                     Employees             will     not     be disciplined                  solely     for suffering               from

                                                                                                                                  a    ohoh           o               g dependency                 o         se          ng             amon
       As noted           in the       Firearms             Policy,       the
                                                                         possession   of firearms
                                                                         .                                                        treatment.    However,  the criteria   for continued                                             employment
       on Company                 property           will     be authonzed     only in extremely                                  .
                                                                                                                                  is acceptable   job performance      and adherence                                               to Company
       unusual          circumstances.
                                                                                                                                  policy.      The existence                  of drug        dependency                  or alcoholism                or

                                                                                                                                  the seeking              of    rehabilitation                  treatment            will        not     preclude
       DRUG             USE           AND           ALC0HOLISM                                                                      . .                                                                .
                                                                                                                                                           action        -            to     and                              termination               -
                                                                                                                                  disciplinary                                 up                      including
       CBS       is committed                  to                          a safe           work        environment               against      an employee                   involved           in actions        that       would         result     in
                                                     providing
       and     to fostering             the wellbeing                and        health        of its employees.                   immediate           dismissal,               including           but      not    limited           to violation

                              CBS has established                         the following                policy:                    of    Company                  policy,            dishonesty,                  insubordination                      or
       Therefore,

       1. It is a violation                   of Company                  policy       for any          employee            to

             manufacture,                use,       possess,           sell,      trade,        offer     for sale,         or    Supervisors              should            contact             the     Senior          Vice           President,

             offer      to              illegal        drugs         or     otherwise                engage          in    the    Security        and      Corporate            Services               (1-212-975-8454)                     in New
                               buy
             illegal     use of drugs               on or off the job.                                                            York for assistance                   when         unlawful            activities          are suspected.

       2. It is a violation              of Company                 policy         for any employee                    to be

             on Company                property         or conduct              Company               business            with

             illegal drugs           or unauthorized                 controlled             substances           present

             in the      body.        Additionally,            the excessive                    use of alcohol               at

             business           sponsored              or related           events          on or off Company

             premises           (including           butnot         limited          toclient        entertainment

             events,          conferences,              or conventions)                     is prohibited.




   6                   CBS Policy             Guide         6/16
FILED: KINGS COUNTY CLERK 01/15/2020 09:35 PM                                                                                                                                                                   INDEX NO. 514650/2018
NYSCEF DOC. NO.Case
                90 1:20-cv-02569-PAE Document 43-4 Filed 08/07/20 RECEIVED
                                                                  Page 12 ofNYSCEF:
                                                                             49     01/15/2020

  Department                        of Transportation                          Drug                                              As with          any      other            type      of communication                         between           CBS
  and        Alcohol                Screening                                                                                    employees,                comments                     or       visual           materials             that         are

  In      accordance                  with       U.S.         Department                     of      Transportation              threatening,              or that           are      offensive              in terms         of race,          color,
  (DOT)              regulations,                employees                      who           drive            specified         national         origin,           religion,          sex,          age,     disability,            alienage            or

  commercial                   motor        vehicles         will        be required                 to take        a DOT        citizenshipstatus,                   marital         status,         creed,       genetic          information,
  Controlled                    Substance                    Test              under               the         following         height         or     weight,              sexual             orientation,               veteran's          status,
  circumstances:                     Pre-empicyment,                      random,             when          reasonable           gender           identity             or       gender               expression              or       any       other

  suspicion                exists,      post-accident,                   retum          to duty            and      follow-      characteristic                protected             by        law    will     not       be tolerated.            Any
  up       cases.             DOT       alcohol            tests         are     required                for     random,         employee              who          engages               in     such         harassment                or      other

  reasonable                  suspicion,              post       accident,              return-to-duty                   and     misuse         of Company                  assets        will       be subject            to discipline,            up
  follow-up           cases. Non-DOT      regulated                              drivers           and      employees            to and       including             termination.
                       sensitive"
  in "safety                      positions    may                              also        be subject              to drug
  and/or           alcohol                           under         the                             circumstances:                internet            Use       and          Social             Media           Policy
                                     testing                               faiiOwing
  post-accident,                    when        reasonable               suspicion                             return       to   For more            details        and      additional              policies        applicable             to social
                                                                                                  exists,
  duty,          transfer           to a safety            sensitive             position            and                         media,       please           refer        to the        CBS Social              Media            Policy     on the
                                                                                                               follow-up
  cases.           Employees               who       decline         to take                                                     CBS Radio             Benefits             w•bcite.
                                                                                       any test            or who        test
  positive          will      be subject             to termination.
                                                                                                                                 Internet         access            is provided                for    business             use.       Employees

  Access            to        the     results         of                               or     alcohol            test     will   using      the      Internet            must        do so appropriately                       in conducting
                                                             any         drug
  be restricted                 to those         with        a need             to be so informed                        and     Company             business             and should                 be aware          of current           security
  in accordance                     with     applicable             law.                                                         practices           within         the      Cumpany                 when         sending           confidential
                                                                                                                                 information            across           the       interñét.

  ELECTRONIC                            INFORMATION                                                                              Misuse       of the          Intemet           can       result        in disciplinary               action,        up
  SECURITY                          POLICIES                                                                                     to and       including             termination.                 Some          examples              of behavior
                                                                                                                                 that    could        result        in disciplinary                  action       are:
  This           section            contains           an        overview              of         the      Company's
  Electronic             Information             Security           Policies.           To view thepolicies                      E Unlawfully                                             electronic            files.
                                                                                                                                                           düwñicading
  in     full,     please            access          them          on     the       CBS            Radio         Benefits
                                                                                                                                 m Upicading             Company                materials            to any site such               as YouTube,
  website.           All       employees              are        expected              to be             familiar        with
                                                                                                                                     Facebook,             etc.
  and      abide           by thesepolicies.Ifyou                              do not have                access         to a
                                                                                                                                 m Violating           copyright               or other           legal       rights        in any      software
  computer,                   please           ask     your             local          Human                Resources
                                                                                                                                     or electronic              files.
  representativeforacopyofthe                                           policies.
                                                                                                                                 a   Downloading                 offensive            files      or files        inappropriate               for the
  E-mail,         voice        mailor       otherforms              of electronic                 communication
                                                                                                                                     workplace             such        as pornographic                       materials.
  are provided                 to facilitate         the Company's                     business             operations
                                                                                                                                 m Sending            threatening                  messages/files.
  and should                  be used        only for business                    purposes.                Authorized
  personnel              have access             to e-mail,              voice      mail and              other      forms       E Sending              messages/files                         that         may          violate       the      CBS

  of electronic               communication.                     Employees              should            understand                 Non-Discrimination                         and       Anti-Harassment                     Policy.

  that     messages                 they     receive         and         send      are not private.                              m Sending            chain         letters         through           e-mail.

  To safeguard                  and        protect         the                                confidential               and     m Attempting                  to    access            any           computer              system           without
                                                                   proprietary,
  business-sensitive                       information              of CBS             and         to ensure             that        proper       authorization.

  the       use          of     electronic             and          telephonic                 communication                     m Sending            or posting               ccñfidential             infarmaticñ.
  systems           and         business         equipment                  is consistent                  with      CBS's
                                                                                                                                 m Refusing             to      cooperate                 with        trøñagement                   concerning
  business            interests,            authorized              representatives                      of CBS          may
                                                                                                                                     Internet         access.
  monitor          the use of such                   equipment                 from         time     to time.           Such
                                                                                                                                 a   Using        Company                time       and        resources          for personal               gain.
  monitoring                may       include,         but       is not limited                to,       printing        and

  reviewing           all e-mail           entering,          leaving           or stored            in the system.




                                                                                                                                                                               www.cbsradiobenefits.com
                                                                                                                                                                                                                                       Å             7
FILED: KINGS COUNTY CLERK 01/15/2020 09:35 PM                                                                                                                                                                               INDEX NO. 514650/2018
NYSCEF DOC. NO.Case
                90 1:20-cv-02569-PAE Document 43-4 Filed 08/07/20 RECEIVED
                                                                  Page 13 ofNYSCEF:
                                                                             49     01/15/2020

                                 Access              to      Computers                                                                         3. Personal                 accounts                may        not      be      used        to conduct              CBS
       Company
       Personal             computers                     and        software            provided              for     cmpicyéé                    business.               The        Company's                  grant         of permission              to use a

       use      are        the     sole         property              of the        Company.                   All     electronic                  personal               device        for work              does       not constitute               permission

       pass         codes         are the           preperty               of CBS.           Authorized                personnel                  to     use          a        personal            account,             such        as      text      messaging
       have          the        right        to      access                any      computer                   for     legitimate                 through                  the        employee's                    cell        service             provider          or

       business             reasons,              including                but    not limited              to security,              law           exchanging                     e-mail             through               a    personal             web-based

       enforcement,                  legal         reasons,            quality          control,           or to determine                         account.               All CBS work                   should          be transmitted                through            a

       if there          have       been          violations               of Company                 policy.         Therefore,                   CBS-sponsored                        network.

       employees                 should           understand                 that       no document                    is private.             4. The      loss or theft                 of a personally                    owned          electronic        device
                                                                                                                                                  on       which               CBS        work             has      been         performed                must       be
       Use          of    Personal                 Electronic                     Equipment                                                        reported                to      CBS             IT      and         the      affected             employee's
       for     CBS          Business                                                                                                                                           supervisor
                                                                                                                                                   immediate                                            immediately.
       If an         employee                 elects            to     conduct                CBS          business                on      a                                                                                                                          .
                                                                                                                                               5. Any      employee                   who          uses       a personally                 owned        electronic
       personally               owned             electronic               device,            such         as a personally
                                                                                                                                                  device         for CBS work            a release that will be
                                                                                                                                                                                                    must         execute
       owned             desktop             computer,                 laptop,           iPad,           smart          phone            or                                                .
                                                                                                                                                  provided   by CBS before such work is undertaken.           The
       similar           device,          such            use      shall constitute                        the       employee's                                                                          .
                                                                      .                                                                           release  grants   CBS permission     to (a) transmit      a kill
       permission                 to allow            CBS         to inspect    such                       devices           and         to                                                          .
                                                                                                                                                  command     to the personally  owned    electronic   device   in
       retrieve            and       preserve                data           from        such          devices            as        CBS
                                                                                                                                                  the event                it is lost, stolen                 or otherwise              compromised,                 (b)
       deems             necessary                 for      the        conduct                of     its       business             and
                                                                                                                                                   inspect            such        devices               and      to retrieve          and      preserve           data
       compliance                 with       its policies              and        the        law. Additionally,                    such
                                                                                                                                                  from          such            devices            as      CBS         deems          necessary             for     the
       devices             may          be        subject             to     seizure               and      quarantine                   in
                                                                                                                                                  conduct              of its business                     and      compliance               with     its policies
       connection                  with           civil      and            criminal               legal         proceedings.
                                                                                                                                                  and          the        law,     (c) take             custody           of and quarantine                       such
       Employees                  should             also         be        aware            that        their         refusal           to                                                 .                .             . .
                                                                                                                                                  devices                 in     connection                with          civil and  criminal                      legal
       comply            with     a reasonable                    and        legitimate             request           for access
                                                                                                                                                   proceedings,                   and         (d)       upon        termination              of employment
       to information                   stored            on a personal                  device            that       is used           for
                                                                                                                                                  for    any          reason,            access             the        device      to      review         any     CBS
       work         may result            in discipline                upto        and including                     termination
                                                                                                                                                   information                   that         it    may           contain.            In     the      event         the
       of employment.
                                                                                                                                                  departing                employee                does        not consent              to such           review      or

       The      following               rules        shall        apply           to any           employee's                 use        of       if CBS             deems            the      device            to have          been        compromised,

       personally               owned         electronic               equipment                   for CBS             business:                  CBS          shall           have     the        right      to transmit             a kill command                  to

                                                                                                                                                           e           oye        s personaW                     ownd          ehonk                Mce.
       1. All CBS work                    must            be password-protected                                  and     time        out

             for inactivity             after       no more                than     60 minutes.                   Additionally,

             any CBS work                    that         discloses              personal            information               about

             CBS         employees                 must         be encrypted.                       Employees                should            In the course               of work,         employees                  have access            to confidential

             consult         with        their       CBS          IT representatives                        to ensure               that       information                 regarding               various             phases         of    the      Company's

             these         features               are       active           on     their           personal             devices.              business.             All employees                      are responsible                 for respecting              the

             Additionally,                the        employee                    must         allow        CBS          to     install         confidential               nature        of such            information.            Copying           documents
             software            on the           personally                owned            electronic              device         that       without         permission,                or supplying                  documents             or confidential

             will        wipe        the           device          clean                upon             the         employer's                information                 by      any         means              to     any       unauthorized                   party
                                                                command"
             transmission                 of a "kill                                     in the event                 the device               without          permission,                   may          result        in     discipline           up     to     and

             is lost,       stolen        or Otherwise                     compromised.                                                        including         termination.                  When           in doubt          about       the confidential

                                                                             to your                                                           nature      of information,                     it is best to have all inquiries                           for such
       2. All CBS                policies          applicable                                 work         on CBS-issued
                                                                                                                                               information                referred        to the next level of supervision.                                Further
             electronic             devices                also        apply            to     your         CBS         work            on
                                                                                                                                               guidance              on confidential                     information             may        be found            in the
             personally             owned             electronic                 devices,            including               but     not
                                                                                                                                               CBS Business  Conduct                                Statement              as well as the section                    on
             limited        to those               policies            pertaining              to the            protection              of
                                                                                                                                                    Documents."
                                        business             information                and sensitive                  employee                "CBS
             confidential
             and customerdata,                      workplaceharassmentanddiscrimination.




   8                     CBS Policy               Guide         6/16
FILED: KINGS COUNTY CLERK 01/15/2020 09:35 PM                                                                                                                                                                        INDEX NO. 514650/2018
NYSCEF DOC. NO.Case
                90 1:20-cv-02569-PAE Document 43-4 Filed 08/07/20 RECEIVED
                                                                  Page 14 ofNYSCEF:
                                                                             49     01/15/2020

  Additionally,             you are prohibited                          fromrecording                    the conduct                 REFERENCE                         CHECKS                   ON
  of any CBS business                           via tape           recorder,             electronic             recording            FORMER                  EMPLOYEES
  device        or any other                  non-manual                 or non-written                      means.         Any
  exception            to this           prohibition               must         be fully             compliant             with      Discretion           must         be used          when         giving           out information                 about

  applicable              law and            requires         express                                                               former          employees.                In       response                 to     such          inquiries,             the
                                                                                 authorization                  from        one
  of your        Company's                   attorneys         or a CBS Carpcraticñ                              attorney.          Company              will provide          only the following                        factual          information:

                                                                                                                                     1. Dates          of employment
  ACCESS                   TO       PERSONNEL                              FILES
                                                                                                                                    2. Last position                  held
  CBS          collects                 and         maintains                   personal                     information
                                                                                                                                     No employee                 of CBS            should           answer              letters          or telephone
  on employees                    for business,                regulatory               and          legal     purposes.
                                                                                                                                    inquiries          concerning              former           employees,                    but     should          direct
  |ñtsrñâ|           access             to     records             by    other            CBS          employees               is   all      such          inquiries              to      the         local            Human                Resources
  limited       to those           authorized                employees                  who  require the data                       representative                   who      will        refer       the            request          to     the       Work
                                                                                                   know."
  to perform              their     jobs        with     a legitimate                   "need to                                    Number          service.


  Active        employees                    desiring         to    review              their        personnel             files    This      policy         also       applies         to career               social            networking            sites

  may       do       so     by      making              an     appointment                       with         their        local    including            Linkedln,           Facebook,               etc.       CBS employees                        should
  Human              Resources                 representative.                      A     Human               Resources             not      provide         written         recommendations                           to current            or former
  staff     employee                will       be      present            at    the        time         of      review        to    employees              on these          or similar             sites.
  ensure        that    contents   of files are kept intact. If the employee
                              .                     .                                                                               Although           the      Company                does         not        provide            reference           letters
  believes          that the information     contained   in the personnel  file
                                                                                                                                    to former          employees,              certain            states         (Indiana            and      Missouri,
  is inaccurate               or incomplete,                    written             notification              should          be
                                                                                                                                    for   example)     have    statutes                              requiring                the        issuance              of
  given       to     Human               Resources.                 Items           may         not      be     removed                       letters"
                                                                                                                                    "service            to terminated                               employees                 who        make        written
  from       files     by         the        employee.              Accessing                   or     attempting             to
                                                                                                                                    requests             for         such          letters.           Other             states             may         have
  access           employee                  information                without            authorization                   is a
                                                                                                                                    requirements                regarding              the    time        frame          for the           issuance            of
  violation          of Company                 policy.
                                                                                                                                    these       letters.        Questions              may          be referred                to the        CBS         Law

  Former           employees                   may       not        review           their           personnel             files    Department                 for     clarification            of the               legal        requirerñents              at

  unless         required               by applicable                   law.     Questions                   concerning             each      location.
  applicable              legal         requirements                    should            be         referred         to    the
  CBS       Law Department.                                                                                                         POLITICAL                    ACTIVITY

  External           access             by     third         pattles           to       specified              employee             CBS       recognizes              and     encourages                  the        right     of all employees
  information              must         be authorized                   in writing              by the employee.                    of all pclitical            persuasions               to exercise                 their       individual          rights
  Employees                are      able         to     authorize               requests                for      proof        of    to vote,        contribute               and       participate               in national,               state        and
  employment/income                            verification             through            the Work              Number             local      political             pic-:êsss.              The          Company                  encourages               its

  service.         Details         on how             to provide               access           to the         person         or    employees             to speak           for themselves,                     but at the same                     time       it
  organization              requesting                 the     information                  may be found    on                      must       always          be clear            that       no employee's                        participation               in
                                                                                                    Yourself"
  the CBS            Radio        Benefits            website,           under            the "Help                                 the      political         or      election           process               can          be     or     should           be
  links    on the          homepage.                                                                                                represented              as a CBS             position.


  No      salary       inforrñaticñ                   is released               on        former             employees              Any      mention           of an employee's                     title,       function            or association

  unless           required             by      law.         Requests                of      law        êñfarcement                 with       CBS         as         part     of       the         signature                 of     a      campaign
                                                                                                                                                                                                                                            "blogs"
  agencies           and      subpoenas                 must            be directed                  immediately              to    advertisement,                   press    release           or notice,              or online                            or

  the     CBS        Law     Department.                                                                                            otherwise,           can be misunderstood                             and        must         be scrupulously
                                                                                                                                    avoided.           CBS           does      not           wish         to     have          any         employee's

                                                                                                                                    selection          or endorsement                        of a candidate,                        party       or     issue
                                                                                                                                                                                                                                                          "
                                                                                                                                    appear        to     be      influenced               by the             Company,                nor     de
                                                                                                                                    Company              want        any     perception               to exist           tha

                                                                                                                                    favors     a particular              candidate,               party         or issue




                                                                                                                                                                              www.cbsradiobenefits.
FILED: KINGS COUNTY CLERK 01/15/2020 09:35 PM                                                                                                                                                   INDEX NO. 514650/2018
NYSCEF DOC. NO.Case
                90 1:20-cv-02569-PAE Document 43-4 Filed 08/07/20 RECEIVED
                                                                  Page 15 ofNYSCEF:
                                                                             49     01/15/2020
    Employees'
                            political       preferences               are their         business,            not the        PARTICIPATION                            IN
    Company's,              and     the two should                    not be confused.                   Although
                                                                                                                            COMPANY                        PROGRAMMING
   these        general        principles           apply         to all employees,                  employees
                                                                                                                            Employees             and       members         of their         families         are not eligible       to
    in our news             businesses              should           be especially            mindful          of the
                                                                                                                            appear          as contestants,               act as sponsors                for contestants,            or
    prohibitions               against            participation               in       partisan           political
                                                                                                                            enter        contests           on     any     CBS         programming,                   whether        on
   campaigns              as embodied                  in their       respective             news     standards
                                                                                                                            broadcast             television,        radio,      cable,         online,         mobile,       motion
   dealing        with       public         positions          on controversial                    issues.
                                                                                                                            picture,        or any other           form     of media.           Employees             who     appear
   Any        consideration                 of    our       corporate              participation              in    the     as     performers              or contestants              for                                produced
                                                                                                                                                                                               programming
    political       process         must         take      into account             how others               outside                or                                      network            or                         must     get
                                                                                                                            by            for     a    competing                                      company
   CBS        may       interpret          the      relationship             of such          actions          to the                                     approval        and       complete             a     new
                                                                                                                            management                                                                                  Employee,
   operations            of CBS's           news        divisions.           It must         always       be clear                                                        Certification               prior      to              such
                                                                                                                            Officer         and         Director                                                       any
   to the        public        that        partisan         political         considerations                 do      not                               or    participation.            Employees               who      appear       as
                                                                                                                            performance
    have      any     impact          on the exercise                     of news       judgments.                                                                                                                broadcast          or
                                                                                                                            performers                on     programming                     produced,

                 stated,        it is the                      of CBS that             it will not take
                                                                                                                            distributed           by a CBS division              or entity          need       only obtain       prior
   Simply                                         policy                                                            any
                                                                                                                            management                 approval.          Approval            is contingent            upon      such
    part    in any          partisan        political          process        in any form.
                                                                                                                            performance               not interfering           with     the employee's                regular     job
    For     information               on     political          contributions                and       payments                                             at the sole discretion                  of management.
                                                                                                                            responsibilities,
    please       refer       to the         CBS         Business             Conduct           Statement             for
   clarification            of the      policy.
                                                                                                                            ggggygg

                                                                                                                            It is a violation               of Company              policy      for     CBS       employees          to
    CONFLICTS                     OF        INTERESTÆMPLOYMENT
                                                                                                                            bet or gamble                 on events        or programming                     where     they     have
    IN     ADDITION                     TO A CBS                     JOB
                                                                                                                            been         involved           in the       production            of such           programming.
   The      CBS       Corporation                Business            Conduct           Statement              (BCS),        Similarly,          CBS executives              may      not bet or gamble                    on events
   available         on the CBS                  Radio      Benefits          website,         sets forth           the     with     which         CBS       is involved.         Such         conduct           is inconsistent
   Company's                Conflicts         of Interest             Policy.       Employees                are     not    with      our       responsibilities,             may      create         the      perception         of a
   permitted           to engage                 in any        act    that      constitutes            an actual            conflict        of interest          and       is therefore             totally      unacceptable.
   conflict       of interest,             including           but not limited               to employment                  Violation           of this     policy       may    be grounds               for termination.

   in addition            to CBS           employment,                    unless       the    employee              has

   first      disclosed            such           contemplated                  act,         and      has          been

   granted          prior     permission               by management                   to engage             in such

   act.     Decisions           regarding              such       potential         or actual            conflicts,

   including          approval             of the conduct                  or act at issue,              or waiver

   of any conflict,               are left to the discretion                        of management.


   Questions            concerning                potential          or actual         conflict       of interest

   situations,              whether              relating            to     other        employment                   or

   otherwise,           should          be directed             to management                      and       Human

    Resources            by completing                  and      submitting             a new         Employee,
   Officer        and        Director            Certification.              If you          are     a full-time

   employee              and       have          a company-issued                        e-mail          address,
    please       complete           the Certification                     via the CBS Eye on Ethics

   website.          If you        do       not     have        a company                e-mail          address,
    please       complete             a paper           Certification           form         and      return        it to

   your       Human            Resources               representative.                 You can           obtain         a

    blank       paper        Certification             form     from        the CBS Radio                 Benefits

   website.         You must            complete            a new Certification                    any time         you
   become           aware      of a new conflict                 of interest         or potential            conflict
   of interest,          or if your          initial     disclosures               require          updating.



   10             CBS Policy               Guide        6/16
FILED: KINGS COUNTY CLERK 01/15/2020 09:35 PM                                                                                                                                                           INDEX NO. 514650/2018
NYSCEF DOC. NO.Case
                90 1:20-cv-02569-PAE Document 43-4 Filed 08/07/20 RECEIVED
                                                                  Page 16 ofNYSCEF:
                                                                             49     01/15/2020


  Your                 Workplace                                           (Expectations)

  This      section               of     the        CBS        Policy        Guide           contains              policies     governing                 empicyee                  asadëct             in     the     workplace

  and       related            matters.




  OFFICE              HOURS                  AND           PUNCTUALITY                                                        RELATIONSHIPS                                  IN     THE         WORKPLACE

  There       are     no standard                   Company-wide                  office         hours.     Hours             In the        event       a perscñal               rêiaticñship        develops            between             two
  are set for employees                        in each departmêñt                     by the department                       employees,               and       a supervisory                relationship            exists        between
  head.       Exceptions                to these           hours        must        be agreed             upon      in        them,        the      individual            with     management                  responsibility              shall
  advance            by        the       department                head.          All      employees              are         be required               to bring       the        situation       to the       attention            of his or
  expected          to arrive           on time          and     be at work             at their     respective               her manager                and        Human           Resources.

  starting   times.             Chronic             lateness        will    not       be tolerated,             as it
  .                                                                                                                           Each       situation          will     be evaluated              individually            and,        based      on
  interferes    with              the        normal        operations               of the         department
                                                                                                                              the    facts        of the       particular           situation,       one        of the        employees
  and places           an undue                burden          on those        employees  who arrive
           .                                                                            .                                     involved           may     be required      to transfer   to another  position    or
  and begin           work           on time.            Any     employee         who is chronically                                                                                  .        .
                                                                                                                              report       to another          manager.     If there is no suitable alternative
  late or absent               may          be subject           to disciplinary             action.                                                               .
                                                                                                                              available,          one       of the individuals      may be required     to seek
  Employees            covered               by an applicable                  collective           bargaining                employment                outside        of the Company.                  The goal of this policy
  agreement           are governed                   by the provisions                in thatagrêêment.                       is not to dictate               or otherwise               define     personal            relationships,
                                                                                                                              but     to     ensure          that      all       employees          are        treated         fairly       and

  TIME         RECORDS                                                                                                        equitably           and     that      there         is no appearance                   of favoritism.


  In addition          to the            legal        requirement              to maintain             hours       of
  work       records            for         non-exempt              employees,               the      accurate
  completion           of time              records            by all smpicyêes                   is extremely                Although            CBS        takes         precautionary                measures              to     prevent
  important           to       both         the      Company             and        its    employees.             All         loss through              theft,       losses        may     occur.       TherefGre,             CBS does

  employees,               both        exempt            and     non-exempt,                must       maintain               not and        cannot          assume            responsibility           for the loss or theft                  of
  records      that        reflect          all time       worked          and       any time         taken        as         personal            property          brought          onto       Company               premises             or to

  vacation,           sick        days,           etc.      Employees                who          intentionally               CBS-spcascred                   work        events.        Employees              can      help        prevent

  misrepresent                 time         record         infGrmation              will    be      subject        to         losses        if they      take       the      following         steps:        (a) never             leave     the

  disciplinary         action,              up to and           including           termination.                              work         area      with          valuables          lying       about;         (b)      never            leave

     .      .                                                                                                                 wallets       and      pocketbooks                  unprotected;               (c) lock     office        doors
  This      information                 must          be       entered         into        the      applicable
                                                                                                                              and      desks        at all times               when       an area is unattended;     (d)
  Company        system           thatrecords              and tracks          time and attendance.                                                                                                              .
                                                                                                                              never         leave       articles          of       personal    value   ovemight  in the
  Department              heads          and/or          supervisors             are       responsible            for                                                                   .
                                                                                                                              workplace;            and (e) do                    their   part to limit the access     of
  reviewing         time        and attendance                    records         of those         who      report                                   .
                                                                                .                                             strangers           or individuals who                   do not have               CBS      business            to
  to them      to ensure               that the time             entered        is accurate,              that any
        .                                                                                                                     CBS's        premises.          Employees              should       immediately             report        thefts
  cysitma           recorded             has        been       authorized,            and for     approving                                                                                                                 .
                                                                                                          .                   or the       appearance                of suspicious               persons         in their     office          to
  employee            absences,                including           sick      time,         vacation     time,
                                                                                                                              Security       and/or         their     local Human               Resources             representative.
  personal          days,            etc.      to     ensure         that        employees                are     not

  exceeding           their          entitlement.               Should       an       employee            exceed
  his/her      sick        pay         sligibinty,             it is the       responsibility               of the
  department           head            or supervisor               to arrange              for     docking         or
  suspension              of      pay,       or      recoupment,               as       appropriate,             and
  subject      to applicable                   law.      The CBS Law Department                            should

  be consulted             prior        to taking          such     action.




                                                                                                                                                                          www.cbsradioben(
FILED: KINGS COUNTY CLERK 01/15/2020 09:35 PM                                                                                                                                                                  INDEX NO. 514650/2018
NYSCEF DOC. NO.Case
                90 1:20-cv-02569-PAE Document 43-4 Filed 08/07/20 RECEIVED
                                                                  Page 17 ofNYSCEF:
                                                                             49     01/15/2020

    COMPANY                        ACCESS                                                                                         TOBACCO-FREE                                     WORKPLACE                            POLICY

    TO       COMPANY                        EQUIPMENT                                                                             No use of tobacco                          or tobacco-like                                                                but
                                                                                                                                                                                                               products,              including

    Although                                              file cabinets,                 or similar             items      are    not       limited        to cigarettes,                 e-cigarettes                 or chewing               tobacco,
                          lockers,         desks,
    provided          to employees                   for employee                                          are the        sole    is permitted                  within        any        CBS        workplace                at any           time.        This
                                                                                      use, they
                          of     the       Company.                                                  the                          policy           applies             to      both          employees                 and          non-employee
    property                                                       Accordingly,                                 Company
    reserves          the right            to open         and          inspect                           file cabinets,          visitors          of      CBS.            Smoking               or       otherwise               using         tobacco
                                                                                        desks,
                                  as well           as any                                     effects       or articles          or tobacco-like                      products            in any             form      -          such        as      pipes,
    lockers,          etc.,                                         contents,
    contained                               with      or without                an employee's                      consent        cigars,          cigarettes                 or
                                                                                                                                                                                       "vaping"
                                                                                                                                                                                                             with        e-cigarettes                  -        is
                           therein,
    or knowledge.                   From       time        to time,             for the            protection            of all   prohibited.              These             products              are       known           to     cause            serious

    employees,                 or to protect              the                                against         attempted            lung       dicaacas,             heart           disease          and       cancer.              CBS        provides          a
                                                                   Company
    theft      of     its                           or     unlawful                 interference                  with     the    tobacco-free                  enviroñrnent                 for all employees                      and        visitors       to
                                 property
    conduct          of its business,                    it may         be necessary                  for authorized              comply           with         the      law       and       to     maintain            a safe            and        healthy

    CBS       personnel              to forcibly           open          such         storage             units     (or any       workplace               environment.

    similar         personal           storage           units     which            employees               sometimes
    place      on Company                    premises),             without             the        prior     knowledge            FIREARMS                         POLICY
    or consent              of the affected                employee.
                                                                                                                                  Employees                 and             visitors          are        prohibited                from          carrying
    A decision              to authorize             a search              of a desk,               locker         or other       firearms            or other              weapons,               whether             concealed                or     in an

    storage          unit       without       the        consent           of the           affected            employee          open        fashion,            on        CBS        propsity,            on CBS            business,               or any

    must       be approved                  by CBS          Human                Resources.                                       CBS        remote             production               location.           Any       employee                who         does


    Except           in        extremely            urgent          circumstances,                         the      search
    should          be performed                 in the          presence               of CBS security                   and/    In extremely                  unusual             circumstances                      in which               public        law

    or the      local          Human         Resources                  representative                    and      a senior       enforcement                   authorities               may          be      unavailable                to     respond

    executive             from      the     employee's                  division.           Anything              removed         promptly            to calls         for their         assistance,                and there             is reason           to

    from      an employee's                  storage             unit     by CBS personnel                         without        believe          that     the        security          of a CBS facility                     may        be at risk -

    the     employee's                 consent           must       immediately                     be delivered             to   e.g.,       circumstances                         of       violent           civil        unrest,             city-wide

    Security        or a Human              Resources              represeñtative                   for safekeeping.              blackout,            natural          disaster,            etc. - the head                 of the facility               may
                                                                                                                                  believe          it prudent                to     have          armed        guards              on     duty         at the
    It is preferred                 that    a search              of a storage                   unit      takes         place
                                                                                                                                  facility       for the           protection                of CBS           personnel              and        property,
    with      the     knowledge                and         in the          presence                of the         affected
                                                                                                                                  and to safeguard                       the continued                   operations               of the facility.            In
    employee.               If an employee                 requests              that       another          person         be
                                                                                                                                  such         circumstances,                          the        head         of      the         facility          should
    present         when         a storage          unit is searched,                       that     request        should
                                                                                                                                  immediately                   contact            the       Senior          Vice       President,               Security
    be honored                 if doing     so will not unduly                      delay       the investigation.
                                                                                                                                  and        Corporate                Services           (1-212-975-8454)                            in    New          York.

    Certain         employees                will     be directed                     to operate             company-             If     these           individuals                agree           that       the       circumstances                       so

    owned       vehicles               in connection               with         their       job duties.            Anyone         warrant,          they        will     engage           appropriate                  personnel              to provide

    operating,             riding       in or otherwise                  working            out of a Company-                     protection              for     the        period          of time          that       the       circumstances

    owned       vehicle             should          be aware             that       the Company                   reserves        justify      their        presence               at the         facility      and         will    also        ascertain

    the     right     to inspect             and         search          the        vehicle         without         notice.       that       the      individuals                  selected            are      properly             licensed              and

                                 the                                             in      its       sole                           trained,         and      have the responsible                             judgment              appropriate               for
    Additionally,                          Company                may,                                       discretion,
    monitor           the        operation            and          use         of     its      vehicles            through        those       who         carry        weapons.              They        will be instructed                     that       they

    available                                                                   but      not       limited         to     GPS     will      be serving             as private             security            guards           for CBS and                  not
                          techñóiogies,               including
                                                                                                                                  as      public          police                             and       that                  must         avoid         over-
    systems,          video         cameras              and      recording              devices.                                                                        officers,                              they
                                                                                                                                  reactions                and           excessive                 use         of       force           during              any
                                                                                                                                  confrontations                  that       may occur.




   12               CBS Policy              Guide         6/16
FILED: KINGS COUNTY CLERK 01/15/2020 09:35 PM                                                                                                                                                                    INDEX NO. 514650/2018
NYSCEF DOC. NO.Case
                90 1:20-cv-02569-PAE Document 43-4 Filed 08/07/20 RECEIVED
                                                                  Page 18 ofNYSCEF:
                                                                             49     01/15/2020

   LEGAL             ADVICE                                                                                                       LACTATION                        SUPPORT                         PROGRAM

  The        CBS           Law          Department              cannot              give          personal            legal       CBS       Corporation                   provides            a     supportive               environment                  to
  advice       to employees.                                                                                                      enable          breastfeeding                   employees                to       express          milk        during
                                                                                                                                  work      hours.

  EMPLOYEE                          LOANS                                                                                                                                                                                             .
                                                                                                                                  Employees             who        wish      to express                 milk     during       their        work      day
  Loans        to      employees                  by     CBS           are       not         permitted              under         need toinform               their       supervisors               and local Human                       Resources

  any circumstances.                                                                                                              representative                so        that       appropriate                accommodations                       can
                                                                                                                                  be made             to satisfy            the        needs         of both          the     employee              and

  MAll             SERVICE                                                                                                        the company.


  Only       CBS           business-related                  mail         is sent               out            sections           in general,           breastfeeding                  employees                 are allowed              to express
                                                                                                        by
  processing                mail.        Personal          mail,          with         or without               postage           milk     during        work        hours        using           their    normal           breaks         and     meal

  affixed,         should          not     be sent        to the          CBS          mailroom.              Personal            times.        Additional           time         may        be given            if needed           but there             is

  mail should               be placed             in a U.S.        Mail Chute                   or mailbox.           CBS         no requirement                   that     the individual                 be compensated                       for that

  does        not      assume                  responsibility              for      personal                 mail      and        additional          time.

  packages            sent        from         or received             at CBS facilities.
                                                                                                                                  A     private        room          with        a     lock        on      the       door     will         be     made
                                                                                                                                  available           when          needed             for        employees             to     express             milk.
  CHILDREN                        IN     THE           WORKPLACE                                                                  A restroom            is not satisfactory                       for this       purpose.

  The     workplace                 is not to be used                     for child             care      situations.
                                                                                                                                  Prenatal            and          postpartum                 breastfeeding                   information                 is
  This       policy          is     established              to        avoid           disruptions               in     the
                                                                                                                                  available          through          the        Employee             Assistance             Program              (EAP)
  workplace,                reduce             property           liability,           and            maintain          the
                                                                                                                                  at 1-800-582-4213.
  Company's                professional             work     environment.

  If it is unavoidable                   for an employee                     to bring           a child        to work,           PETS            AND         ANIMALS                         IN      THE           WORKPLACE
  the employee                   must     contact         his or her supervisor                          as soon as
                                                                                                                                  Pets     and        animals         are        not     permitted               in any       CBS facility               at
  possible          to discuss             the      situation           and       obtain              permission             to
                                                                                                                                  any time           except        as required               by applicable              law (e.g.,              service
  have       the     child          accompany              the         employee                  while        working.
                                                                                                                                  dogs      required          for a disability).
  Approval           should             take     place     before            the       child          is brought             to
  the     workplace.                In granting            such         approval,                the     supervisor

  may       consider              the     following        factors:              the       age        of the        child,
  how        long          the      child          needs          to      be        present,              the         work        While         at     work,          employees                    are        expected           to         exercise
  environment                in the employee's                    area,          safety          issues       and      any        discretion           in    using          hand-held    cellular                     phones              or similar
                                                                                                                                                                                   phones"
  possible          disruption             to the        work          of the       employee                 or his or            devices         (including              "smart               and                    tablets)            as well     as

  her      co-workers.                    Permission               will        only             be      granted           in      when        using          company                 phones.              Excessive           personal             calls

  emergency                situations.                                                                                            during      the workday                 can interfere              with       employee         productivity
                                                                                                                                  and      be distracting                 to others.           Employees               are asked                to limit
  A child who is unable  to attend   school                                             or daycare               due      to
  .                                                                                                                               personal           calls     during            the     workday               as    much        as        possible.
  IIIness will not be permitted    to come                                                 to     work        with      an
                                                                                                                                  Flexibility         will    be      provided               in     circumstances                    demanding
  employee             parent             or     guardian.              Personal                days,         vacation
                                                                                                                                  immediate            attention.
  days,      or, as required                    by applicable                 law, sick               days     may       be
  available          to      an         employee           for         such            a     contiñgêñcy.                 In      When       the      use of a cellular                  phone             is necessary,             employees

  addition,          in some              locations,         child           care          benefit           programs             are     expected            to     be     respectful               of those          around              them       by

  may       be available                 in such          a situation.                 Employees                 should           using a low voice when                          speaking              and      keeping       the ringer            off
                                                                                                                                                   "vibrate."
  contact          their         local      Human           Resources                      representative               for       or setting it to

  more       information.


 A child       brought              to the workplace                    in unavoidable                    situations
 will be the responsibility                        of the employee                     parent           or guardian
 and      must         be accompanied                        by        and       be         under        the        direct
 supervision               of the employee                 parent          or guardian                  at all times.

                                                                                                                                                                             www.cbsradiobenefits.com
                                                                                                                                                                                                                                          Å         13
FILED: KINGS COUNTY CLERK 01/15/2020 09:35 PM                                                                                                                                                         INDEX NO. 514650/2018
NYSCEF DOC. NO.Case
                90 1:20-cv-02569-PAE Document 43-4 Filed 08/07/20 RECEIVED
                                                                  Page 19 ofNYSCEF:
                                                                             49     01/15/2020

                   Issues                                                                                                        Therefore,         even            these     entities           or individuals                 may    not      be
   Safety
   The     use of cellular                   phones        or similar           devices           for making                or   provided         with         Company             documents             without            having          gone

   receiving             calls,        checking           e-mails,          texting,                                   the       through          the          appropriate               legal       process.          Requests                 for
                                                                                               accessing
   Internet,             or      similar           conduct           is     strictly           prohibited                  for   Company           documents                by these             agencies,       individuals               or by

   employees                  driving        any       vehicle      on         Company               business               or   any third        party        must      be referred         to the CBS Law Department.

   operating              a     Company-owned                        vehicle            at        any      time.            In
                                                                                                                                 Copying           documents                 without             permission                or     supplying
   jurisdictions               where         permitted           by law, hands-free                       telephone
                                                                                                                                 documents                to       any      unauthorized                party         may          result        in
   devices         may be used.                 In cases where                 states    or municipalities
                                                                                                                                 discipline,        up to and             including         termination.             See "Electronic
   have        enacted               more        restrictive          requirements,                     employees                                                         Policies"
                                                                                                                                 information            Security                            for more         information.
   must        comply               with      applicable            laws.        Texting           or      e-mailing
   while     driving
   a Company-owned
                               any vehicle
                                             vehicle
                                                       on Company

                                                          at any time
                                                                                business
                                                                                  is strictly
                                                                                                     or operating

                                                                                                          prohibited
                                                                                                                                 W           OF     MS SMOEW
   under       any circumstances.                                                                                                CBS stationery                is to be used for Company                        business            only. The

                                                                                                                                 mere      use      of CBS            stationery          for      personal          correspondence

   SOLICITATIONS                                                                                                                 automatically             involves          the      Company.               It is    impossible                for

                                                                                                                                 the    recipient,             regardless           of     any       denials,         to        differentiate
   No advertising                    materials         may be posted               or circulated                  in any
                                                                                                                                 between        individuals              acting    on their        own or as representatives
   manner          whatsoever                 (including         via e-mail)            on CBS premises
                                                                                                                                 of the Company.
   without      approval               of the Human               Resources              department                or its
   localrepresentatives.Thisincludessolicitationsofcontributions
   of    money            or other            things        of    value,         the         circulation              of     a
                                                                                                                                 m           OF                S            OS
                                                                                                                                                                                                                                          "EYE"
   political       petition           or an offer          to sell        merchandise.                                           To safeguard              the        continuing            rights     of CBS              in the

                                                                                                                                 trademark,          which            is the       distinctive         symbol          of the          source

   USE         OF        CBS            DOCUMENTS                                                                                and quality        of CBS television                 programming               and bredcacting

                                                                                                                                 services,        a copy           of all material         making        use of the trademark
   Company               documents,                whether          in hard        copy,           electronic              or
                                                                                                                                 or CBS name               on any physical                 objects       must        be cleared              with
   any     other         form,         belong         solely     to the        Company.                 Authorized
                                                                                                                                 the    CBS        Law             Department.             Please        be      advised             that       no
   personnel             have         the     right     to access           any computer                       or hard-                                                                                                            "EYE,"
                                                                                                                                 employee          of CBS            has been        authorized           to use the                            or
   copy      document                  for    legitimate         business           reasons,               including
                                                                                                                                 the   CBS name,                on articles         of merchandise.                  This        policy      also
   but     not limited               to security,         law enforcement,                        legal        reasons,
                                                                                                                                 applies       to all Company                 logos.
   quality      control             or to deterraine             if there        have         been        violations
   of      Company                    policy.           Therefore,               employees                      should
   understand                 that     no document                is private            and       they         have        no
   expectation                of privacy              in any      document               they        produce               or
   store     at the           Company.


   Company           documents                   may      not be given             to anyone               inside          or

   outside          of        the       Company             without             permission                 from            an
   appropriate                person         in management.                     Company              documents

   may       not     be         utilized         by      individual            employees                  or     former
   employees              for their          own      benefit,      including           without            limitation

   for a book             or article           about       CBS,         unless         permission                is first
   obtained.              Legal            process         exists         so     that         a      government

   agency,         union,             or employee's               (or     ex-employee's)                       attorney

   may       obtain            documents                through           proper             legal        channels.




  14
         Å         CBS Policy                Guide      6/16
FILED: KINGS COUNTY CLERK 01/15/2020 09:35 PM                                                                                                                                                                       INDEX NO. 514650/2018
NYSCEF DOC. NO.Case
                90 1:20-cv-02569-PAE Document 43-4 Filed 08/07/20 RECEIVED
                                                                  Page 20 ofNYSCEF:
                                                                             49     01/15/2020


   Your                    Job                   (Hiring,                           Promotion,                                        Transfers,                                 Termination)

   This        section                of      the     CBS           Policy           Guide             contains                policies          around          CBS's          employment                         practices
   and         related            matters.



                                                                                                                                                            Sensitive"
   AGE          ELIGlBILITY                          FOR           EMPLOYMENT                                                             "Safety                                      jobs

                                                                                                                                          All pivogcctive       full-time   staff candidates     who will be hired
   All employees                  -                   per diem or freelance                            -    must          be at           .           .
                                        staff,                                                                                                                                                     sensitive"
                                                    .                                                                                     into positions      that are performing        "safety              work
   least       18 years           of age            in order to be employed                                by CBS.                                      .                                           .
                                                                                                                                          functions,    including       but not limited to operating    a Company

                                                                                                                                          vehicle          and/or           machinery,                 clirnbing             on      structures               at
   BACKGROUND                                    CHECK
                                                                                                                                          elevated          heights,          driving          a commercial                   motor         vehicle,          or

   Background                   checks              must       be      performed                 for       all     full-time              performing             duties       as transit             workers,          electricians,              or news

   staff      candidates                   for     employment                in compliance                         with     the           operations             drivers       may       be required                 to have         the      additional

   Fair       Credit            Reporting             Act      (FCRA),               applicable                   collective              checks          listed     below.

   bargaining              agreements                 and      any      other            additional              state      and
                                                                                                                                          m Motor           vehicle        records           search
   federal           requirements                     which          may            be     indicated                 by     the
                                                                                                                                          m Pre-employment                      substance               abuse         testing
   approved               background                    check          vendor              or      the           CBS        Law
   Department.                  Background                   checks          will    also         be required                for          This                   applies       to those             employees              in positions           that     are
                                                                                                                                                   policy
   current          employees                 under        certain      circumstances,       such as a                                    covered                  the       Department                 of     Transportation's                   Federal
                                                                                                                                                            by
                                                                                    sensitive"
   promotion               or     a        transfer          into      a "safety                  work                                    Motor      Carrier                      Administration's                    49 CFR          Part 391            and
                                                                                                                                                                    Safety
   function           as defined                   below.      Non       full-time               staff      employees                     383      for operators             of commercial                    motor        vehicles         (vehicles           >
   and        independent                  contractors              are covered                  by this           policy      at         10,000          lbs. GVWR).
   the discretion                of the Company.                      If not previously                     performed,
                                                                                                                                          All current            full-time        and         part-time,            per     diem           or freelance
   background                   checks             must       be      performed                  when            part-time,
                                                                                                                                          employees    who are transferring                                 or are being             promoted             to a
   per diem           or freelance                 employees           become              employed                 as staff.
                                                                                                                                                  sensitive"
                                                                                                                                          "safety            position   may                             be required                to complete            the
   The        Human             Resources                  representative                  for    the        applicable                   additional          verificaticñs              needed              for    that      job     category.           For
   facility      or his/her                designated               representative                  will         initiate     all         more      information              see # 4 under                             Use and             Alcoholism.
                                                                                                                                                                                                             Drug
   background               checks.               All background                 checks            must           meet      the
   requirements                   as          defined          by      CBS           Human                 Resources.
                                                                                                                                          IMMERATION                            REFORM                      AND         CONTROL                    ACT
   Before       a final         commitment                 of employmentis                      made,        applicants
                                                                                                                                          All     employees              (including             per     diems),            upon        being        hired,
   must        be     advised               that      in     order      to       become              employed,                 or
                                                                                                                                          must       complete               and         return         to      the         Human             Resources
   remain        empioyssi,                they must satisfactorily                        pass a background
                                                                                                                                          representative              the      Employment                    Eligibility       Verification              form
   check.           All     employment                     offers       are         contingent                   upon       the
                                                                                          check.                                          (I-9)    within        three      business            days        of their       hire,     or in the case
   satidae'e•y             completion                 of a background
                                                                                                                                          of employment                  for one day,                by the end            of that         day.    Failure

   "'kimum                 Background                       Check            RequirementS                                                 to complete              the form        or provide               acceptable              documentation

   m Social                                number           verification                                                                  of employment                  eligibility         will    result        in the withdrawal               of any
                     Security
                                                                                                                                          offer    of employment.                  In the event                that    the     Company              learns
   n   Employment                     verification
                                                                                                                                          that     an employee                does       not        have      the     legal        right     to work          in
              .                     .
   m Education                  venfication
                                                                                                                                          the      United           States,            the          Company            will         terminate             the
   m Criminal              background                 search                                                                              employment               relationship.

   m Where                the         position             involves          a      license,               appropriate
       verification              with       the licensing             authority             (e.g.,         law license,
       CPA degree,                    etc).




                                                                                                                                                                                       www.cbsradiobenefits.com                                          15
FILED: KINGS COUNTY CLERK 01/15/2020 09:35 PM                                                                                                                                                                          INDEX NO. 514650/2018
NYSCEF DOC. NO.Case
                90 1:20-cv-02569-PAE Document 43-4 Filed 08/07/20 RECEIVED
                                                                  Page 21 ofNYSCEF:
                                                                             49     01/15/2020

   JOB           OPENINGS                                                                                                             not eligible          for rehire             unless          a special                  exception             is granted

                                                                                                                                      by the       appropriate                senior       management.                             Requests              for such
   In      all     cases,          applicable               Equal          Employment                      Opportunity
                                                                                                                                      exceptions            must            be approved                        by the             CBS          Chief      Human
   (EEO)          and/or          FCC recruitment                    and         hiring      procedures                    must
                                                                                                                                      Resources           Officer.            Those        employees                     who            retired        under         the
   be       followed.              Under            most          circumstances,                       jobs         will        be
                                                                                                                                      Westinghouse                 permanent                 job           separation                   provision         are        not
   posted          on the CBS Applicant                            Tracking            System             (ATS).This             is
                                                                                                                                      eligible      for rehire.
   a     vehicle           for       internal            empicyacc                 as        well         as        external
   applicants               to      be         informed              about          our        open             positions.
   Through               the ATS the             recruiters              refer     external            job openings
   to the          State          Department                 of     Labor         and        the       Veteran              and       Whenever            a department                     is considering                              rehiring        a person

   Disability            sites.                                                                                                       who        previously            worked          for        CBS            Corporation                    or any         of its

                                                                                                                                      subsidiaries            or        divisions,                the            hiring            department                  must

   EMPLOYMENT                                  OF       RELATIVES                                                                     obtain        advance                 clearance              for          re-employment                          from          the

                                                                                                                                      Human           Resources                   Department.                         Managers                  who       do         not
   A conflict             of interest            may         occur         when         there          are       reporting
                                                                                                                                      follow       this      procedure                 may                 be         subject             to      disciplinary
   relationships                 between           family          members              who        are employees
                                                                                                                                      action.       No offer            to re-employ                       a former                employee               of CBS
   of CBS.              This      may         present         the        opportunity                for      that       family        can      be made             in the          absence                 of such                clearance.              Human
   member                 to       benefit            with          respect             to        compensation,
                                                                                                                                      Resources              checks                Company                      employment                        records             to
   assignments,                    or     other          employment                    or      business                 terms
                                                                                                                                      establish       eligibility            for re-employment.
   or conditions,                 which         may        be inconsistent                   with         the     interests
   of CBS.                                                                                                                            For the purposes                      of this section,                    employees                 who      have        been
                                                                                                                                      terminated            for       the         reasons              set       forth            under           "Immediate
   Therefore,             employees                may       not be in the                  position            of directly           Discharge"
                                                                                                                                                            or        for     performance                        issues            generally             are         not
   supervising,                  directing            or     setting             the        pay        for       spouses,
                                                                                                                                      eligible      for    rehire.           Questions                 regarding                  all such             situations
   significant            others,         domestic                partners,            children,             siblings           or
                                                                                                                                      should       be directed                to the       Human                     Resources                 Department.
   other         close      relatives.


   Any      situation             involving         an indirect              reporting              or supervisory                    RE-EMPLOYMENT                                    DURING                           A SEVERANCE
   relationship                must       be approved                    by Human                 Resources                 and       PAY         PERIOD
   the      division             president            prior         to     making            a job              offer       and
                                                                                                                                      If a former         employee                 is rehired                  for a full-time                 staff     position
   proceeding               with        any terms            and         conditions              of employment.
                                                                                                                                      during       a severance                pay period                (as set forth                   in the applicable
   If    the       relationship                 involves             the       senior            executive                 in    a
                                                                                                                                      separadon             agreemen0                  CBS                 poHey             is    to      terminate                 me
   business              unit,      it    must          be        approved              by       the         CBS        Chief
                                                                                                                                      severance           pay as of the date                           of rehire.             If the empicyée                    has
   Human               Resources              Officer        prior       to the        hire.       Please           refer       to
                                                                                                                                      Nen         owpaM               semance,                    CBS                policy        is to          recoup         the
   the CBS Business                      Conduct            Statement             for furtherinformation
                                                                                                                                      severance           pay         in excess              of the               off-payroll               period         to the
   on this         subject.
                                                                                                                                      extent       permitted                 by     applicable                       law.         In     the      case          of     a

                                                                                                                                      represented           employee,               the policy                  is guided               by the applicable
   REHIRING                       OF      RETlREES
                                                                                                                                      collective      bargaining                  agrêémsat.                    Severance                 will not be paid
   Employees               who          are     eligible          to receive            retirement                benefits            twice      for the same                 service.        Therefore,                      because             employees
   shall         not     be rehired              if their         employment                   was        terminated,                 usually       receive            severance                  pay           in     accordance                  with        their
                          or involuntarily,                  with        an offer           of re-employment                                                                                       the            re-employment                          date          -
   voluntarily                                                                                                                        Company             Seniority                Date,
   prior     to their          departure.             This        includes             an offer           to rehire             an    adjusted        for     severance                  paid              -     will         be        used       for     future
   employee               in      any         capacity            including             staff,         per       diem           or    severance           pay         purposes           to avoid                     duplicate                payments              for

   freelance.             Retirees            are generally              eligible         for rehire             into staff           prior       years       of        service.             If        a        terminated                     employee               is

   or per diem                 positions           if there          was       no agresiñéñt                     made           to    re-employed                in     a     per      diem                or        freelance              job        during          a

   rehire         that     employee              prior       to termination.                     However,               those         severance           pay         period,        this          policy             will        not     apply         and      the
   employees                who          retired           under         the       CBS           Limited             Period           employee            may           continue                  to        receive                the         agreed-upon

   Special         Retirement                 Programs             of 1985,            1988         and         1995        are       severance           pay.




  16
         Å             CBS Policy             Guide      6/16
FILED: KINGS COUNTY CLERK 01/15/2020 09:35 PM                                                                                                                                                               INDEX NO. 514650/2018
NYSCEF DOC. NO.Case
                90 1:20-cv-02569-PAE Document 43-4 Filed 08/07/20 RECEIVED
                                                                  Page 22 ofNYSCEF:
                                                                             49     01/15/2020

   SERVICE                    DATE            DEFINITIONS                                                                          EMPLOYEE                     PROMOTIONS

                         .                                                                                                         AND         TRANSFERS
   Date       of       Hire
                                                                                                                                   Normally            employees                 are      not      eligible        for       promotion              or
   The      date        of hire            is the       original             date      of first        employment,
                                                                                                                                   transfer          consideration               outside         their      own       department              until
   including            employment                  as a per diem,                      regardless            of breaks
                                                                                                                                   they      have       completed            one         year      of service              in their      present
   in service.           This date is not adjusted                            under         any circumstances
                                                                                                                                   position.          Naturally,         qualified          employees              may        be promoted
   and      is kept          for historical              purposes               only.
                                                                                                                                   within      their      own       department               at any         time      regardless           of the

                                                    Date                                                                           length       of time         in the      present             position.         A department                head
   Company                   Seniority
   The                                                    Date          reflects            total     full-time           staff    has       the       discretion          to      permit            an     employee              to     seek       a
            Company               Seniority
   service                                       per                         freelance               and      part-time            promotion            or transfer              outside         the      immediate             department
                       (excluding                         diem,
   service)            and     is adjusted                for all time                                                             earlier     than       the    normal           established               timeframe.            Employees
                                                                                       off-payroll,           including
   unpaid          leaves         of absence                                           30 consecutive                     days     covered             under          an         applicable                collective             bargaining
                                                               exceeding
   with     the        exception            of approved                                     and      other        leaves      of   agreement             are governed                  by the terms             of that       agreement.
                                                                         military
   absence              protected            under             applicable               federal           or state          law
                                                                                                                                   Employees             who     have       been          in their        position         the appropriate
   (e.g.,       Family           Medical            Leave             Act).          This      date        is used           for
                                                                                                                                   period       of time         and      have          satisfactory          performance                are free
   vacation             entitlement,                   service               awards,              severance                and
                                                                                                                                   to      respond        to job         posting          notices.          Employees             on      written
   disability          pay calculations                    only.        Other          benefits,           such         as the
                                                                                                                                                     or currently                                                                      or below
                                                                                                                                   warning                                  performing                 unsatisfactorily
   pension,            401(k)         and         retiree         medical              are governed                  by the        expectations            are not eligible                for promotion                 or transfer.
   terms          of      those         plans           as       fully         described               in     the         plan
   documents                   and/or             the                                    plan         descriptions.                Employees              may       be      referred            by     Human               Resources           and
                                                               summary
   Employees                 do not         receive            prior     service            credit        toward          their    interviewed            by hiring         executives               without         further       clearance

                                            Date        except           as outlined                under         the     Prior    from      their      immediate           supervisors.                  However,           as a matter            of
   Company              Seniority
   Service         Credit        policy.                                                                                           courtesy,           employees             should             talk       with      their      supervisors
                                                                                                                                   whenever             they       are      being          considered                for     promotion             or
   The Company                   Seniority             Date for employees                           who      worked          for
                                                                                                                                   transfer,         unless      it is a purely             exploratory              interview.         Any     job
   an operation                that        was     acquired                  by the         Company               depends
                                                                                                                                   offer     is subect          to a reference                  check       by Human              Resources
   upon      the terms             of the applicable                         acquisition              agreement.
                                                                                                                                   of satisfactory         performance              in the current            department.              Increases

                                                                  .                                                                must       be cleared           with     Human               Resources            prior     to making            a
   Prior        Service                Credit            (This           policy              does           not      apply
                                            .                                                                                      salary      offer     to the employee                   being       promoted             or transferred.
   to     employees                   rehired             before              January               1, 2003)
   Employees               who are rehired                                                                                         When        an employee               is promoted               or transferred              to a position
                                                               by the Company                        into a full-time
   staff    position          within         24 months                 of their         termination               date      will   in another           department               or division,             the     former        department

   be given             credit        for    their        previously                  recognized              Company              is expected           to release         the employee                   to the new department

                         Date         at     the         time           of                                   and          their    within      three      weeks          after     the     employee               has      been        accepted
   Seniority                                                                   termination,
                                             Date        will         be appropriately                     adjusted           to   for the job.         This     is true         regardless            of which         category         the job
   Company               Seniority
   capture          this       service.           This          prior        service          credit         applies          to   falls    within       (non-exempt               or exempt)               and       whether           or not a

   vacation            entitlement,              severance                and                             pay. Service             replacement             has been              found       for the departing                  employee.
                                                                                      disability
   for     purposes            of the         Company                   sponsored                 benefit          plans      is
   defined         per the         plan          documents.

   If an employee                 has received                  severance               and         is subsequently

   rehired         into       a full-time              staff     position             at the         Company,              any
   future          severance                 calculations                     will      be          based          on       the
   re-employment                   date.         Severance                   will     not     be paid             twice     for

   the same             period        of time.




                                                                                                                                                                            www.cbsradiobenefits.com                                          17
FILED: KINGS COUNTY CLERK 01/15/2020 09:35 PM                                                                                                                                                             INDEX NO. 514650/2018
NYSCEF DOC. NO.Case
                90 1:20-cv-02569-PAE Document 43-4 Filed 08/07/20 RECEIVED
                                                                  Page 23 ofNYSCEF:
                                                                             49     01/15/2020

    PER           DIEM             EMPLOYMENT                                                                                    Per       diem        employees                  who       are     covered           by an          applicable

                                                                                                                                 collective           bargaining             agreement               are governed                by the terms
    Per      diems            are       normally            hired          on      a        short-term             basis,
                                                                                                                                 of that       agreement.
    generally            to complete               a specific              task        or     project,           with    no
    expectation             of continued             employment.                  However,               they may be
    hired to work any number                         of hours          per week,              for finite         periods.
                                                                                                                                 STAFF               EMPLOYEES
    Per      diems           are     considered              temporary,                 and         also        may      be
                                                                                                                                 During             the      first         year       of      employment,                   full-time             staff
    referred         to as temporary/freelance                             employees.                   As such,        per
                                                                                                                                 employees                are considered                   to be in an introductory                         period.
    diems         do not have             insured,          funded          or non-insured                      benefits
                                                                                                                                 This       is an           opportunity              for      both        the       employee               and     the
    other         than        the        limited          coverage               of         being          eligible         to
                                                                                                                                 Company             toensurethateach                         meetstheother'sexpectations.
    participate             in the CBS 401(K)                     Plan,      provided               they       meet     the
                                                                                                                                 Employees                 may        be terminated                  without          a warning              at any
    plan's         eligibility          requirements                specified                in    the         summary
                                                                                                                                 time       during          the      introductory             period,         for any        lawful         reason.
    plan     description.
                                                                                                                                 Nothing            herein         shall     in any way             modify          the at-will        nature        of
    Per diems               who     have      worked          for at least              1250            hours     during         the       employment                 relationship.                If a per          diem        or freelance
    the year          preceding            the      start     of a leave               of absence                may     be      employee             transfers            to full-time           staff    status,        the introductory
    eligible       for      unpaid         FMLA           leave      for    up to 12 weeks                        for the        period        would          begin          with       the       effective         date      of the         status
    birth      or adoption               of a child,          to care           for a spouse,                   child       or   change,             also     known              as the        Company               Seniority             Date      as
    parent         who                  a serious           health                                                                                                                            Definitions"
                             has                                           condition,               or because               a   defined          in the          "Service          Date                              section.
    serious         heath           condition             makes        them             unable            to    perform
                                                                                                                                 Employees                covered          under        a collective          bargaining            agreement
    their    job functions.
                                                                                                                                 are governed                by the terms                  of the applicable                agreement.



                                                                                                                                 DISCIPLINE                        AND            TERMINATION


                                                                                                                                 Written             Warning               for      Full-Time               Staff      Employees

                                                                                                                                 When,         in the         sole         judgment            of CBS           management,                  a full-
    Per diems               may     be paid         on an hourly,                 daily       or weekly            basis.        time       staff     employee               beyond           his/her         one-year             introductory
    Exempt          per diems             hired      on a daily             or weekly                basis       are    not      period        demonstrates                      unacceptable                pericirñance               that       has
    eligible       for overtime.              Non-exempt                   per diems                must         be paid         not been            corrected             by verbal          discussions,            a written            warning
    on an hourly              basis.       For those            per diems               hired           on an hourly             may       be issued.                The     purpose              of this       written      warning              is to

    basis,     overtime             is calculated            at time        and one half the hourly                              clarify      the      areas          in need           of improvement                    and       to give        the
    rate     for      all     hours        worked            over          40      in       one         work       week,         employee             an      opportunity                to    demonstrate                 the      willingness
   exclusive           of meal           periods.                                                                                and       ability        to do the          job.       The       warning           should          summarize
                                                                                                                                 the reason            or reasons            for such             a warning          and the corrective
                                                                                                                                 action       required.            The employee                   shall     be advised              that    lack     of

                                                                                                                                 immediate                 and        sustained               improvement                   will       result        in
                                                                                                                                 dismissal.           The         employee's               performance                and        progress          will
                                                                                                                                 be carefully               evaluated               and,      if the       performance                 does        not
    If a per         diem         employee            is selected                for    hire        into       an open
                                                                                                                                 improve            to the        point      where          the     individual         is meeting                all of
   full-time          staff         position,         the       per        diem             must         satisfy        the
                                                                                                                                 the requirements                    of thejob,            theemployee               will be terminated.
   necessary             background                check        before          any final            commitment
   of staff        employment               can      be made.                                                                    All written          warnings              should          be reviewed              with        CBS       Human

                                                                                                                                 Resources                before       being        communicated                    to the employee.                  A
   All      per      diems           should         receive           and         sign            the      Per        Diem
                                                                                                                                 copy       of the          written         warning            should           be forwarded                 to the
   Agreement                indicating            their      understanding                        of their        status'
                                                                                                                                 local      Human            Resources               representative                 to be placed             in the
   limited          benefit          coverage             and       the         fact        that        there      is    no
                                                                                                                                 employee             personnel             file.
   guarantee             that they         will     be hired          if the       positions              they     are in
   become            full-time          staff.     The       Per      Diem             Agreement                may      be
   obtained           from        the    Human            Resources               Department.




   18
           Å       CBS Policy             Guide       6/16
FILED: KINGS COUNTY CLERK 01/15/2020 09:35 PM                                                                                                                                                                INDEX NO. 514650/2018
NYSCEF DOC. NO.Case
                90 1:20-cv-02569-PAE Document 43-4 Filed 08/07/20 RECEIVED
                                                                  Page 24 ofNYSCEF:
                                                                             49     01/15/2020

  Management                  employees             and employees                 who         have        been with            m Dishonesty:                   All     types           of     dishonesty,             including               but      not

  the Company                for less than one year may be terminnied                                           without            limited        to: lying;              the     misuse           of money            or property;                 theft,
  a written          warning.          in addition,          a written      warning            is not required                     or     the      taking            of     steps           designed           to     lead        to theft;            the

  for discharge                 of an employee                in the event of a layoff                            or for           planning           and        carrying              out of unauthorized                        possession              or
                                                                   Discharge"
  reasons            set forth       in the "Immediate                        section.                                             removal           of Company                        property;           attempts           to circumvent
                                                                                                                                   internal          accounting                 controls,           policies        and/or           procedures;
  Employees                 covered          by an applicable                    collective           bargaining
                                                                                                                                   and     forgery          or the falsification                      of records.
  agreement                 are governed            by the provisions                  in that agreement.
                                                                                                                               m Insubordination:                         Failure            or    intentional             refusal        to follow

  Discharge                  for                                       Performance                                                 directions            or to perform                   assigned           work;          failure      to comply
                                       Unsatisfactory
  No        employee                   should           be      terminated                    without              prior           with     established                   practices;              the use of profane                    or abusive

  consultation                  with       and      approval                     Human               Resources.                    language              or gestures               to a supervisor.
                                                                       by
  Where           an        employee              is dismissed              due         to     unsatisfactory                  a Violation            of Company                   Policy:          Violation         of any CBS                policy,
  performance,                   the       supervisor          should         consult              with      Human                 including             but     not limited                 to policies         set forth            in the         CBS
  Resources                 before      informing          the employee.                 The next level of                         Business              Conduct             Statement.
  management                    in the       particular         unit     should           also        be advised               a   Misconduct:                  Conduct                which          is adverse               to       the     safety
  in advance                of all dismissals.
                                                                                                                                   and      welfare            of CBS or its employees,                               including,              but      not
                                                                                                                                   limited         to,     any         actual          or threatened                  act      of violence                to
  Employees                 covered          by an applicable                    collective           bargaining
  agreement              are governed                                                                                              property           or person;                 drug        usage,        possession                or sale         (see
                                                    by the provisions                  in thatagreement.
                                                                                                                                   "Drug          Use      and            Alcoholism");                misuse          of CBS             facilities,
  immediate                   Discharge                                                                                            equipment                    or          premises;                unauthorized                       absences;

  The following                 categories          are examples                 of conduct                that                    negligence;                 the        misuse             or    unauthorized                sale       of     items
                                                                                                                   may
  lead to immediate                                           without            issuance            of a written                  bearing           CBS's             name,            trademark,               or    logo;          fighting            or
                                           discharge,
  warning.             If managereent                   believes         that       an        employee                 has         engaging              in illegal          activities            during       working              hours       or on

  engaged              in     such         conduct,           Human              Resources                 must         be         CBS's         facilities           or premises;                 conviction              for any felony                 or

  notified           immediately.                If it is determined                   that    an employee                         for     any       crime            involving              moral       turpitude;               any     behavior

  shall     be discharged                   due to such           conduct,             the employee                    will        which,         in the             sole       discretion           of CBS,           endangers                CBS's

  not      be        eligible        for    severance            pay.       Termination                   for     such             employees,               premises,               or property              or presents                a threat          of

  conduct            will not affect             an employee's              receipt           of unused                and         such      danger;            or conduct                   involving       violence,             or the threat

  accrued             vacation                      upon       termination               or                             for        of violence,            to any            person           or property.
                                           pay                                                     eligibility
  vested         pension           and       CBS 401(k)              Plan        benefits.                                     m Drugs            and       Alcohol:                Employees                who            are       under           the

                                                                                                                                   influence             of alcoholic               beverages,              controlled               substances
  in the event               CBS incurs             a loss due           to an employee's                        action
                                                                                                                                   or illegal        drugs,          or who possess,                   distribute,            sell, purchase,
  (e.g.     dishonesty)                 restitution          is to     be made                to CBS             to the
                                                                                                                                   or manufacture                         controlled              substances               or illegal          drugs,
  extent        permitted              by applicable           law. If warranted,                     civil action
                                                                                                                                   while        on       Company                  property,            while          on     duty,        while           at
  may        be        instituted.           Additionally,             if a       violation            of        law      is
                                                                                                                                   a work-related                     event,           or     while        operating              a vehicle               or
  involved,           CBS may              report       the matter          to the appropriate                         law
                                                                                                                                   potentially             dangerous                    equipment,                  either          personal              or
  enforcement                 authorities.
                                                                                                                                   leased         to or owned                    by the           Company,            are      in violation               of
  Without             modifying             the     at-will      status           of     employees,                    the         Company               policy            and      subject           to    immediate                 discharge.

  following            categories             are       examples            of     conduct                that     may             Employees                subject               to        Department                of      Transportation
  result        in     immediate             discharge           without           the        issuance             of a            regulations             who            decline           to take        a drug          test      or who           test
  written            warning.              The      categories            listed          below             are        not         positive          and        employees                    who      are      intoxicated               while         on
  exhaustive.                Each       situation         is to be judged                     on     a case-by-                    Company               premises               or Company                 business           or who           drive         a
  case      basis.          Employees             covered        by an applicable                         callective               Company               vehicle            while       under         the      influence             of drugs             or

  bargaining                agreement             are    governed                by the        provisions                in        alcohol        are also subject                          to immediate              discharge.
  that     agreement.




                                                                                                                                                                                www.cbsradiobenefits.com
                                                                                                                                                                                                                                         Å           19
FILED: KINGS COUNTY CLERK 01/15/2020 09:35 PM                                                                               INDEX NO. 514650/2018
NYSCEF DOC. NO.Case
                90 1:20-cv-02569-PAE Document 43-4 Filed 08/07/20 RECEIVED
                                                                  Page 25 ofNYSCEF:
                                                                             49     01/15/2020

    Severance                  Pay        Guidelines                   and       Eligibility
     Full-time         staff       employees               of CBS         and       its subsidiaries                 may
     be eligible        to receive              severance              following          the termination              of

    employment                     by      CBS             under          certain           circumstances.

    Severance             for       employees                covered              under         an     applicable

    collective         bargaining               agreement                will     be determined                under

    the applicable                agreement.          Staff talent              employees           are governed

     by the terms              and        conditions             of their        talent     contracts.


    Severance            typically           includes             salary         continuation            for    some

     period      of time          and,     in all cases,               is subject         to the employee's

    execution           of a general                release             and      waiver        of claims.            The

     Company           also        reserves         the      right       to make          all or a portion             of

    an employee's                  severance               pay subject             to mitigation.              Please

     note      that      severance                 will,      however,              not        be     paid      if    an
    employee                 is     terminated                   for      cause,            terminated                for

     unsatisfactory                performance,               voluntarily            resigns         or retires,       or
    fails    to return            to work        from        a disability            leave      or other        leave
     of absence,             or is subject                 to an employment                     agreement              or
    account           executive            agreement               on their         termination           date.

     In addition,            severance             will     not        be paid       if an employee                  of a
     CBS       business            unit     that     is sold            or otherwise            transferred            is
     offered      a comparable                   position          with         the acquiring           company
    following          the        sale     or transfer,                or if a laid-off              employee          is
     offered      a comparable                     position            elsewhere            in the      company
    within       the same            locality,       in either           case      even        if the employee

     does      not      accept            the      offer.         For     more          information            about
    severance            benefits,           please          contact             your     Manager            or your
     Human         Resources                representative.




    20            CBS Policy               Guide          6/16
FILED: KINGS COUNTY CLERK 01/15/2020 09:35 PM                                                                                                                                                                   INDEX NO. 514650/2018
NYSCEF DOC. NO.Case
                90 1:20-cv-02569-PAE Document 43-4 Filed 08/07/20 RECEIVED
                                                                  Page 26 ofNYSCEF:
                                                                             49     01/15/2020


  Time                   Away                       From                      Work

  This       section              of the           CBS         Policy         Guide              contains             CBS's   vece*ien           and       other        policies               gcisiñing                 time

  away           from         work.




  HOUDAYS                                                                                                                        •     Example:           An      employee              who       earns           $400.00            per      week
                                                                                                                                       ($10.00            per      hour)         works          eight           hours         on     Christmas
  CBS        observes             nine         regular          holidays            each         year         and     one
                                                                                                                                       Day.      If the     employee              had      not worked                  that     day,      she    still
  floating         holiday           that      is used          to provide               an additional                long
                                                                                                                                       would        have        been        paid         for     it       ($80.00).            Because           the
  weekend                when            possible.              The          specific              holidays             for
                                                                                                                                       employee           worked           the    holiday,            she       is now        eligible        for an
  employees                 are       announced                  each         fall        for     the         following
                                                                                                                                       additional          eight       hours       of pay             at her       time        and       one-half
  year.          Employees                  covered            by      an         applicable                 collective
                                                                                                                                       rate    or $15.00              per hour          x 8 hours                ($120.00).             Her     total
  bargaining                agreement                    are     governed                  by      the          holiday                compensation                for the week                would           be $520.00.
  provisions             in that       agreement.
                                                                                                                                       If this      same        employee                preferred               to take        an      approved
  Generally,            CBS       holidays           that       fall on Saturday                  are observed                                                               in addition                  to that                   she     would
                                                                                                                                       compensating                day,                                                  day,
  on       the      preceding                  Friday,          while         Sunday              holidays             are             still   receive      her overtime                          (an additional                   50%      of her
                                                                                                                                                                                         pay
  observed           on the following                     Monday.                                                                      rate of pay for the                 hours        she worked                 or $5.00          x 8 hours
                                                                                                                                       = $40.00).           in this        case         her     pay for the              week        would           be
  Employees              who       are on a leave                   of absence,                 paid        or unpaid,
                                                                                                                                       W.00,              plus the additional                    day off.
  will     not      be      eligible         for     holiday           pay         nor     credited            for    any
  Company             holidays           that       fall during            their     leave.

                                                                                                                                 PERSONAL                       DAYS
  Holiday            Compensation
                                                                                                                                 Full-time         staff employees                 may         individually             select      three       paid
  Non-exempt                  employees                  who         are     requested                 to    work       on
                                                                                                                                 personal          days        each     year      to be used                   for religious           or ethnic
  Company                holidays            receive,           in     addition             to    their         regular
                                                                                                                                 observances,                  marriage,           moving                 or     any     other          personal
  pay, compensation                         at the overtime                 rate (time            and        one-half)
                                                                                                                                 reasons.         These         days       give        such      employees               the       opportunity
  for all hours               worked,           with       a minimum                  of four           hours        time
                                                                                                                                 to attend         to personal             matters         by taking             days     off that are not
  credit         if their      assignment                 is completed                   before         four        hours
                                                                                                                                 otherwise          available         under       the regular                  CBS policy.          Employees
  have      elapsed.
                                                                                                                                 covered          by an applicable                     collective              bargaining           agreement
  At the discretion                  of senior            management                     at a location,              non-                                               provisions              in that          agreement.
                                                                                                                                 are governed              by the
  exempt           full-time           staff       employees                who      work         on         Company
                                                                                                                                 Eligibility        for    these        personal              days         is in accGrdance                     with
  holidays          may       be given             compensating                    days     off in lieu of any
                                                                                                                                the       following        schedule              for     those         employees                hired       in the
  holiday         payments.             Provision              of such        compensating                     days off
                                                                                                                                 current         year:
  does       not     affect        any       entitlement               to overtime                payments             for
 the time           worked           on the         holiday           pursuant            to applicable                law
 - see the example                       below.
                                                                                                                                     January      1 and March           31                            3

  Employees              receive         compensating                      time     off in the form                  of an           April 1 and June 30                                              2
 additional             day     off when             a holiday             falls     on their           scheduled
                                                                                                                                  July 1 and September                     30                         1
 day       off     and        they      are        not      required              to work.          These            days
                                                                                                                                     October      1 and December                 31                   None
 should          be taken            within        a reasonable                period           of time        as they
 will    not be paid              out       upon         terminations.
                                                                                                                                 Employees               should       request           personal               days     in advance              and

  Employees              covered                                                                                                 receive         approval          from      their        immediate                supervisor.
                                             by an applicable                      collective           bargaiñiñg
 agreement               are governed               by the provisions                    in thatagreement.




                                                                                                                                                                           www.cbsradiobenefits.com
                                                                                                                                                                                                                                     Å          21
FILED: KINGS COUNTY CLERK 01/15/2020 09:35 PM                                                                                                                                                    INDEX NO. 514650/2018
NYSCEF DOC. NO.Case
                90 1:20-cv-02569-PAE Document 43-4 Filed 08/07/20 RECEIVED
                                                                  Page 27 ofNYSCEF:
                                                                             49     01/15/2020

    Except           as otherwise               provided             by applicable                law, personal              For employees               on a compressed                   workweek              schedule,           vacation
    days       must        be used              within         a calendar              year       and        may       not   days       should         be adjusted               to reflect           the    work        schedule.            For
    be carried            over        into      the      next        year.      Personal              days     are     not   example,            if an employee                works       a 10 hour                 day, for four          days
    paid       out     upon       termination.                                                                               a week,         and        is entitled            to two          weeks         of vacation,              he/she
                                                                                                                             is eligible         for eight      days of vacation.


                                                                                                                             Although            vacation          eligibility      begins            as of January                  1 of the
                                                                                                                             current        year,       the     Vacation           Termination               Pay        Policy        govems
                                                                                                                             vacation        paid out to employees                         leaving          the Company                for any

                                                                                                                             reason,       except        as otherwise              required            by applicable             law.


                                                                                                                             This       policy     applies         to employees                 working           under       a collective

                                                                                                                             bargaining            agrecrñêñt              which           adopts           company              policy       for
           M                                                                                                                 vacation,           but does          not apply             to employees                                 under       a
                                                                                                                                                                                                                      working
                                                                                                                             collective          bargaining             agreement              which        has its own              vacation

    VACATION                                                                                                                 schedule,           even if that schedule                    is identical           to company               policy.



                                                                                                                             VACATION                    TERMINATION                              PAY

                                                                                                                             MExcept        where             otherwise             required                by        applicable             law,
                                                                                                                             employees             who        leave       CBS for whatever                       reason       will    receive
                                                                                                                             payment             for     unused            vacation              in    accordance                  with       the


    Employees              receive           two       weeks            of    annual            vacation             upon
    hire with          the following             exceptions.                 During        the first         calendar
    year       of employment,                    an      employee's                 vacation           entitlement
    is determined                at the         rate      of one         day        per        month         from     the
                                                                                                                              January        1 - March             31                          25%
    month         of     hire     through             October.           Therefore,               an      employee
                                                                                                                              April      1 - June 30                                           50%
    hired       in January                would          get     the     full       two        weeks         vacation
    allotment.           There            is no       vacation           eligibility            in the        present         July 1 - September                   30                          75%

    year       for     employees                 hired          in     November                  or     December.             October        1 - December                31                    100%
    Once       an employee                   moves          into the          next     calendar              year,    the
    full    two       weeks          of    vacation             is available              to     be taken            with    Payments            for unused             vacation         will be made only toa departing

    management                  approval.                                                                                    employee            who         has    not already                taken        vacation          equal        to or

                                                                                                                             greater       than        the    number             of days         payable             under      the       above
    Vacation           eligibility        for     employees                  with     five      or more             years
                                                                                                                             schedule.            Departing             employees              with    less than             one      year     of
    of service          is as follows:
                                                                                                                             service      will not be entitled                   to vacation           pay except             in the case

        Begnuung of tN yem m w!u                                                                                             Of an involuntary                layoff.
        the  mp eyn smwe
                                                                                                                             Vacation        time        cannot            immediately                 precede           an      off-payroll
        5 years                                                        3 weeks
                                                                                                                             termination               date        without          prior         approval              from          Human
        10 years                                                       4 weeks
                                                                                                                             Resources.             Employees              who           are     taking          a    Personal            Leave
        25 years                                                       5 weeks                                               of Absence                must        exhaust         all    vacation           and        personal           days
                                                                                                                             prior to the leave. The Vacation                            Termination              Pay Policy applies
    Approval          of vacation            requests           is up to the department                         head's
                                                                                                                             to   all    employees              unless           otherwise            required           by     state        law.
    discretion.         CBS reserves                  the      right    to assign              vacation        days     to
                                                                                                                                                                                   for                                 covered          under
                                                                                                                                                                                 _
                                                                                                                             Vacation            termination              pay              employees
    employees            when        it is consistent                with the Company's                      business                                                      _
                                                                                                                                                                         agicement              is guided
                                                                                                                             a collective          uensonnus                                                         by the provisions
    interests        to do so.
                                                                                                                             of their     agreement.




   22
           Å         CBS Policy            Guide         6/16
FILED: KINGS COUNTY CLERK 01/15/2020 09:35 PM                                                                                                                                                                   INDEX NO. 514650/2018
NYSCEF DOC. NO.Case
                90 1:20-cv-02569-PAE Document 43-4 Filed 08/07/20 RECEIVED
                                                                  Page 28 ofNYSCEF:
                                                                             49     01/15/2020

  VACATION                       POLICY:                                                                                           california              Vacation               Termination                    Pay

   CALIFORNIA                                                                                                                      Due      to    california                state          Law
                                      LOCATIONS
                                                                                                                                   Employees              will     be paid          at the            time     of termination                  for any
   Below      is a chart               detailing             monthly             vacation           accrual              rates
                                                                                                                                   accrued         and      unused              (including            carried-over)                 vacation       days
   based      upon           annual          vacation             eligibility.
                                                                                                                                   through        their     termination                 date.     Payments              will        be calculated
                                                                                                                                   on the        employee's              then-current                  base     salary         and        subject        to
                                                                                                                                   applicable         deductions                  and     withholdings.
    2 weeks                    0.83 days per month                                   6.67 hrs

    3 weeks                      1.25 days per month                                  10.0 brs                                     VACATION                      ADJUSTMENTS                                  FOR          PAID

    4 weeks                      1.67 days per               month                   13.33 brs                                     AND           UNPAID                 LEAVES                  OF      ABSENCE

    5 week                    2 08 days per month                                    16.67 hrs                                     Vacation         eligibility          will     not     be adjusted                for      paid        or unpaid
                                                                                                                                   approved          protected                  leaves      of        absence          under           the       Family
  Vacation                 and       Vacation                Carryover                                                             Medical        Leave Act (FMLA)                       or any other            similar            state statutes,

  In California,              employees                are permitted                  to accrue            additional              typically       up       to     a maximum                     of     12     weeks.            For        approved
                                                                                                            limit"                                 leaves          of absence              that        exceed          the      12 weeks,           the
  vacation           days          until       they         reach           their       "accrual                     for           disability
  unused           vacation          days.          The accrual               limit     is one and               one half          vacation         eligibility          for      the      current            year      will         be      adjusted

  times      the       employee's                   annual          vacation            allotment.               Unused            according          to the            following         schedule              upon         the       employee's

  vacation          days         accrued            in the present                  calendar            year, as well              return       to work,          minus          any vacation                days      already            used     prior

  as unused                and       accrued               vacation           days          carried        over          from      to and        during          the    leave.      Vacation             eligibility         will     be adjusted

  prior      years,           count           toward           the        accrual             limit.       Once            the     for any personal                leaves         of absence                 exceeding           30 days.

  accrual          limit     is reached,              employees               will not be permitted                          to
  begin       accruing               additional              vacation               time      until       they           have
                                                                                                                                    2 weeks                                             0.83 days per month
  reduced            (by taking              vacation             days)       the      number             of unused
  vacation          days         so that            they     are      under           the     accrual            limit.      At     3 weeks                                              1.25 days per month

  this     time,       employees                may          begin          to accrue             vacation               days       4 weeks                                              1.67 days per month
  prospectively,                 on a monthly                 basis,         until      the       accrual          limit      is
                                                                                                                                    5 weeks                                             2.08 days per month
  again      reached.

                                                                                                                                   m Exansple:            An employee                with        six years          of Company                 service
  The following               is an example                   of how the accrual                        limit      works:
                                                                                                                                      was        on a two-month,                    unpaid             personal         leave         of absence
  An employee                 who          receives           20 vacation                  days        per year            will
                                                                                                                                      from       August           1 through              September              30.        The       vacation        for
  have an accrual                    limit     of 30 vacation                    days       or one and              a half
                                                                                                                                      the      current           year     will     be computed                  on the              basis     of 1.25
  times     the annual               allotmant.              If that      employee                uses     only eight
                                                                                                                                      days       for each              of the      ten     months             the      employee              actually
  of the 20 accrued                    vacation             days       in 2011,             the employee                   will
                                                                                                                                      worked         between              January           1 and            December               31.
  carry     over       12 days               into     2012.          In 2012,              this    employee                will
  accrue         vacation             days          throughout               the                   on     a monthly                   10 X 1.25             = 12.5         days,         instead         of 15 days
                                                                                      year,
  basis,     until         a total     of 30 days              is accumulated                      (12 days from
  2011      and       18 days from                   2012),         at which           point       the employee

  will    have       reached           the      accrual            limit.      This         employee              will     not
  accrue         additional             vacation             days         during            the    remainder                 of

  2012,      nor accrue               additional              days        in 2013,            unless        and          until
  some       of the          accumulated                   vacation           days          are    used          and       the
  balance          is reduced                below          the     30-day            accrual           limit.      If this
  employee            then           uses       10         vacation          days           at some              point       in

  2011,      the accumulated                         days will be reduced                         to 20, and the
  employee            will       immediately                resume           accruing             vacation               days
  until    the accrual               limit     is again            reached.




                                                                                                                                                                                www.cbsradiobenefits.com
                                                                                                                                                                                                                                          Å        23
FILED: KINGS COUNTY CLERK 01/15/2020 09:35 PM                                                                                                                                                                     INDEX NO. 514650/2018
NYSCEF DOC. NO.Case
                90 1:20-cv-02569-PAE Document 43-4 Filed 08/07/20 RECEIVED
                                                                  Page 29 ofNYSCEF:
                                                                             49     01/15/2020

    If an employee                 took        more       vacation             in the current               year than                SICK             DAYS
    he/she         was      entitled           to based            on the            vacation            adjustment
                                                                                                                                     For illnesses             less than eightraive                                calendar           days in duration
    calculation,            the number                 of days exceeded                     will be subtracted
    from      the following               year's        vacation             eligibility.         For example,                  if   Effective               June       1,    2016,            CBS       provides              its        full-time        staff
    the     employee              in the       above        illustration             was        only      eligible         for       employees                 with         up to eight            excused              days         in the        event         of

    12.5      days        (adjusted            after     the     leave)         and         had     already            taken         illnesses               of short         duration            or for          medical            treatment             and
    15      days      vacation,             the        additional             2.5        days       to    which           the        preventative                   care.     Employees                 may        use sick               days     for their
    employee              was       not        entitled          will     be        subtracted                  from      the        own        physical             or mental             illness,         injury       or health               condition;

    following         year's       vacation            eligibility.          Under          no circumstances                         obtaining               diagnosis,           care,        treatment           or preventive                 care from

    will an employee                   be eligible             for more             than     52 weeks              of pay            a health           care         provider.           Sick     days        may also            be used              to care

    in any      calendar            year.                                                                                            for a family              member              for any of the                 previous            reasons.           If the

                                                                                                                                     employee                is a victim           of domestic              violence,           sexual           assault      or
    Any       questions             concerning                  vacation             eligibility          should           be
                                                                                                                                     stalking,          sick        days      may        be used           for related         absences                  (e.g.,
    referred         to     Human              Resources.               The         Vacation             Adjustment                                                                                                                .
                                                                                                                                     counseling;               relocation;           legal action             and        proceedings).                  Family
    Policy      applies           to all employees                      unless           otherwise              required
                                                                                                                                     members                  include         the        employee's                parent,            child,       spouse,
    by state        law
                                                                                                                                     registered            domestic   partner,    grandparent,     grandchild      and
                                                                                                                                                                   member"
                                                                                                                                     sibling.         If "family               is defined  by  local  law to  include
    MEDICAL                     OR OTHER                                                                                             broader           coverage,             the broader               definition          will apply.             In some
    UNSCHEDULED                                ABSENCES                                                                              localities,         local law may allow for additional                                    uses of sick              leave
                                                                                                                                     and        in      partial           day       increments.                   To     the         extent            greater
    The efficient               operation          of the        Company                 is predicated                 upon
                                                                                                                                     protections               or benefits           are provided                  by local          law, such            local
    employees               maintaining                 satisfactory                attendance                   records.
                                                                                                                                     law will supersede                       CBS policy               (please          see local               laws    below
    Employees               must         phone           their          immediate                 supervisors              as
                                                                                                                                     and contact                your        local human              resources             representative                  with
    early     as possible              prior      to regularly            scheduled                hours          of work
    when                   are unable              to report            to work             due     to an illness.                   any questions).
               they
    Employees              must        also     remain           in frequent                contact         with        their        Unused             sick        days      are        not     carried          over     into           the    next     year
    department                  during         any       prolonged                  absence.              If,     due       to       and        are          not      payable             upon         termination                   or     resignation.
    continued              or     excessive              absences,                  an      employee               is     not                                                       on
                                                                                                                                     Employees                 who          are            vacation               and     become                 ill cannot
    meeting         the         Company's               legitimate             expectations                 regarding                change           their        vacation         time        to sick       time       unless            approved     for
    performance                  or workload,             the      employee's                 absence              record                                                                                                                     Program."
                                                                                                                                     disability          according                to the       "Short       Term         Disability
    should         be      formally            reviewed               with       disciplinary               action          in
                                                                                                                                     Employees                 covered            by an app!!cable                      collective              bargaining
    mind.       Disciplinary                action        for     excessive                absenteeism                  may
                                                                                                                                     agreement                are governed                by the provisions                 in that agreement.
    be      instituted           even         if the       employee                  has        paid       sick         time

    remaining             if it is determined                  that     the use of sick                  leave         is not        In the          first     calendar             year        of employment,                       employees              are
    compliant             with     company              policy          or applicable                law.        Medical                                                                        on the fclicwiñg                  schedule:
                                                                                                                                     permitted               sick     days        based
    verification           of treatment                of illness             may        be required               to the

    extent      permitted              by law.          However,              the     employee              need          not
    and      should         not     provide            specific          inf0rmation               regarding             the          January           1 and March 31                                        6

    nature       of the           illness       or diagnosis.                  Failure          to give           prompt              April      1 and June 30                                                4
    supervisory            notification              of absence                and       legitimate              reasons
                                                                                                                                      July 1 and September                          30                        2
    for absences                 may        be grounds                for immediate    termination.
                                                                        Picgram"                                                      October          1 and December                     31                  1
    See      "CBS         Short      Term         Disability                       for absences     of
    eight     or more            consecutive              calendar              days.
                                                                                                                                     In subsequent                   years,         employees               are      permitted               up to eight
                                                                                                                                     sick     days            per     calendar             year.        For       those        employees                 on      a
                                                                                                                                     compressed                    work       schedule,              sick         days      may            be     adjusted

                                                                                                                                     similarly          to vacation               days.        In cases           where        an employee                 has

                                                                                                                                     not accrued                sufficient           paid       sick      days          per CBS Policy                   to be
                                                                                                                                     used       in     accordance                  with        any      applicable              local            paid     sick
                                                                                                                                     leave      laws,         an employee                 may use his or her own personal                                     or

                                                                                                                                     vacation          days         accordingly.

   24
          Å        CBS Policy             Guide         6/16
FILED: KINGS COUNTY CLERK 01/15/2020 09:35 PM                                                                                                                                                                 INDEX NO. 514650/2018
NYSCEF DOC. NO.Case
                90 1:20-cv-02569-PAE Document 43-4 Filed 08/07/20 RECEIVED
                                                                  Page 30 ofNYSCEF:
                                                                             49     01/15/2020




    menther          for the diagnosis,                    care        or treatment                of an existing             family             member              on      the       same         terms       that     the
    heakh       condition            or preventive                 care,         or-specified                purposes         able          to        use     sick         leave         benefits        for     the      e
    for          employee                who          is a victim                of domestic                 violence,        illness            or infury.          Leave         may also            be used          for the
                                  or stalking.                                                                                providing                or receiving              assistance            because           of
                                                                                                                              domestic                 abuse         or stalking.


                             ecticut's               Paid   Sick             Leave             Act,      employees            New            York            City
                                                      workers"
   ca            ted       as "service                                     under         the     act are engible              Under              the    New          York City Eamed                    Sick Time             Act

          p     lye paid          sick     leave to care               for the employee's,                      child's,      are eligible                  to receive           paKl SICk days                for their
   or speases:               Illness,          Injury     or health              condition;            the    medical         health              condition;               to      get     a        medical        d

   diagnosis,             care      or treatment                 of mental               or physical               illness,   treatment                of a mental               or physical           diness,         injury       or
    injurforbealth                condition;            or preventative              medical           care. Where            including                preventative                medical            care.      Such         le         e
   tingnployee                   is a victim          of family            violence           or sexual        assault,       be used                 to care         for a family                member          who

   learmay                also      be         used      to obtain            services            from        a victim        diagnosis,                care,        or treatment                of a mental           or physi
   sewipasqganization,                          relocation         and lawenforcement                           efforts.      Injury,            or     health        condition,               or     preventative              m
                                                                                                                              Sick          leave           may       also       be       used        due      to the
                  W         Cohnnbia
                                                                                                                              employee's                    place      of business,                 or chdd's          sch
                  Je Distnct               of Columbia's                    Accrued              Sick        and      Safe
                                                                                                                              care          for health              reason.
   t                      of 2008,             employees            are eligible to receive   paid
                                                                           members'
   siefedeave              for     their        own        or     family               diness    or                           Philadelphia
   me@af          qare,          to aid         or care         for an di family                  member,              and    Philadelphia's                      Promoting              Healthy        Famdies           arte(
  1stl        lyglbyee           absences             associated              with       domestic             violence        Ordinance                     provides            that      sick       time      can       be
   or                abuse.                                                                                                   employee's                    own      health        needs,           totare       for a
                                                                                                                              or for leave                  due      to domestic               abuse         or sexua


                           Hurnan              Righis      Act     GHRA)              provides           expectant            Portland
                 yspecific                 workplace                   protections                 dunng             their    Portland's                Protected                Sick       Time        Ordinance               p
                           and       childbirth.                The        Act       provides            expectant            employees                 are eng4ble                to receive          paid      sick     days;,
                          with           the          nght            to         request               reasonable             for their           own        illness        or health            condition,        or
   acepmri        odations               for     pregnancy,                 childbirth,            and        medical         an      ill     family            member.                Leave         may        also      be
   or 4ther           common                   conditions              related           to      pregnancy               or   employee,                 their       chdd         or dependent                 1s a victitC

   chtifdhth,             including            the      right     to be free              of discrimination                   violence,                harassment,                 sexual           assault       or

   begapse           of     their        pregnancy               and         free        of     retaliation           with    the     closure               of the     employee's                   place      of busines

                W invoking                 nghts         under         the Act                                                school          or place              of care        for health           reasons.


    jb    gÊggl                                                                                                               San           Francisco
   Un       rrthe-        Maryland               Flexible         Leave           Act,        employees               may     The       San            Francisco                Paid      Sick       Leave        Ord4

   usp            sick       leave,        vacation             time       or any other               form     of paid        that     employees                     are     eligtbte          to receive          paid
   ti     olFftfthe               diness         of an immediate                     farady           member.                 their     own            diaess        or health           condition,            or to.ald

                                                                                                                              ill famdy            member              or designated                  person.
   fdassøchusetts

                      ssachusetts                    Eamed         Shl           ligle




                                                                                                                                                                                 www.cbsradiobenefits.com                                    25
FILED: KINGS COUNTY CLERK 01/15/2020 09:35 PM                                                                                                                                                                  INDEX NO. 514650/2018
NYSCEF DOC. NO.Case
                90 1:20-cv-02569-PAE Document 43-4 Filed 08/07/20 RECEIVED
                                                                  Page 31 ofNYSCEF:
                                                                             49     01/15/2020



                                                                                                                                       Illness-in-family               days        for        short       term         illnesses           of a child,

                                                                                                                                       spouse       or parent          for which              treatment              and      recovery         are brief
                                                                                                                                       are not granted              as paid absence                        days from             work       (except        in

                                                                                                                                       Califomia,  Maryland,      Minnesota                                 and        District         of Columbia
                                                                                                                                       - see "Sick        Policy").
                                                                                                                                                    Day

                                                ..                                                                                     Vacation          days,        or        personal            days        (if applicable),                          be
                                                                                                                                                                                                                                               may
                                                                                                                                       used      with      department                  head         approval.              Unpaid          family     care
                                                                                                            .                          leave                                     and       Medical
                                                                                                                                                  (see       "Family                                            Leave")             is available           to

                                                                                                                                       employees             who      have         to provide              care       to a spouse,             child      or
    BONE              MARROW/0RGAN                                          DONOR                   PAID           TIME                parent       with     a serious            health         condition.

    OFF        POLICY

    CBS employees
                                                                                                                                       WORKERS                     COMPENSATION
                                      will     be provided                   up to five             (5) workdays                of
    paid      leave     to undergo                   a medical              procedure                to donate            bone         Employees             injured            in the         course           of employment                   at CBS
    marrow            and       up     to thirty             (30)        workdays               of     paid         leave       to              be eligible         to receive                Workers           Compensation                  benefits.
                                                                                                                                       may
    serve        as     an       organ              donor.          An        employee                must             provide         As soon          as possible             after     an injury,           the appropriate                 Workers
    advance           notification             and         written          verification             from        a medical             Compensation                form          should         be completed                  by the employee
    provider          that      he or she              is a bone                marrow              or organ             donor.        and     supervisor          and          returned         to the local                Human          Resources
    Unless         otherwise               required               by     law,       the        leave        of absence                 representative              and/or          the        Corporate               Benefits          Department
    provided           may           not       exceed              five       (5)     working                   days       in      a   so that      it can       be filed          with       the       insurance            carrier.
    calendar           year       for         bone          marrow              donation              or        thirty     (30)

    working          days       in a calendar                 year          for organ           donation.

    This      paid      leave         is intended                 to cover           time        for any            medical

    testing       or other            procedures                  required            for       bone            marrow          or
    organ        donation            as well as any related                          travel         time.         It may        be
    taken        in one         or more               periods            of time.           Further,              this     paid        Unless       state     law dictates                                          Workers         Compensation
                                                                                                                                                                                         atherwise,
    leave        is separate                 from       and          will      not        be     applied             against           payments            are     paid                  after       employees                have      received          all
                                                                                                                                                                                only
    accrued           and       unused              vacation           time      or other              paid        time      off.      sick                            term                                                                    that
                                                                                                                                               pay or short                        salary           continuance                 benefits                are
    Paid      leave      will     not         be provided                 to employees                     for activities              payable          for a work              related         injury.        Absences               due     to injury
    related       to bone             marrow            and         organ        donation               outside            their       are considered               sick         days     and         are paid             in accordance              with
    regular          work        schedule                  (for        example,                on      a        holiday         or     the sick                        short           term
                                                                                                                                                        day and                                  disability           policies.
    weekend).               To the            extent         greater            protections                 or      benefits
                                                                                                                                       For full-time          staff        employees,               the following               applies:
    regarding           paid          leave          for      bone           marrow             or     organ             donor

    activities        are       provided              by applicable                  law,       such            applicable             Days       missed            from           work            as      a        result       of     a     Workers
    law will supersede                       this     policy.                                                                          Compensation                               are not deducted                       from       sick     days      if all
                                                                                                                                                                   injury
                                                                                                                                       three     of the following                 conditions              apply:


                                                                                                                                       1. The      injury        occurs          in the field            (outside            of a CBS facility).

                                                                                                                                       2. The       injury       results          from        an      action          taken         by a non-CBS
                                                                                                                                          employee            at the time               of the          injury.

                                                                                                                                       3. The        situation             is     considered                   to     involve         an      element

                                                                                                                                          of     risk        substantially                    greater             than        the       employee's

                                                                                                                                          normal          assignment.


                                                                                                                                       The      final       decision             as      to      whether              or      not     these         three

                                                                                                                                       conditions          have       been         met        rests with             the department                 head.




   26              CBS Policy                Guide         6/16
FILED: KINGS COUNTY CLERK 01/15/2020 09:35 PM                                                                                                                                                              INDEX NO. 514650/2018
NYSCEF DOC. NO.Case
                90 1:20-cv-02569-PAE Document 43-4 Filed 08/07/20 RECEIVED
                                                                  Page 32 ofNYSCEF:
                                                                             49     01/15/2020

   SHORT                 TERM             DISABILITY                       PROGRAM                                            The maximum                    number          of weeks          of 100%           salary           continuance

                                                                                                                              an       employee              may       receive           is        based        on         the     employee's
   The       Short          Term          Disability            (STD)           Program           is     a     salary
                                                                                                                              Company                 Seniority         Date        on         the      last        day          worked.                The
   continuance                 program         designed             to provide           regular         full-time
                                                                                                                              maximum                 number          of weeks            at        100%         salary          continuance
   staff    employees               a portion            of their        pay for up to 26 weeks                          if
                                                                                                                              that      any      employee              will     receive              per     calendar              year            is     13
   they are unable                 to work        because            of illness         or injury         for eight
                                                                                                                              weeks.           However,           an     employee's                  calendar              year        maximum
   or more       consecutive                 days.       The Company                  has an agreement
                                                                                                                              may        be exceeded                  in a year            if an           employee's               short            term
   with      UNUM              (Disability       Vendor)            to provide           certain          services
                                                                                                                              disability         from        a previous            year        extends              into     the       next          year,
   with     respect            to this     program'
                                                                                                                              followed           by a second                disability         in that        year.

   Time      taken         under         the CBS Short               Term        Disability         Program             is
                                                                                                                              Once         the         allotted         number                of      weeks           of         100%           salary
   designated              as leave           time        under          the     Family         and       Medical
                                                                                                                              continuance                is exhausted,              any            additional          approved                 period
   Leave       Act       of 1993          (FMLA)           or state            law counterparts                   such
                                                                                                                              of short         term      disability           benefits             (including          a second                 period
   as the      Califomia             Family          Rights         Act     (CFRA).          Any        questions
                                                                                                                              of disability           resulting        either      from            the same           or different              cause
   regarding         the CBS Short                  Term        Disability         Program              should       be
                                                                                                                              as the       prior       disability)          will be paid              at 60%          of salary              until      the
   directed         to the Corporate                  Benefits            department              or your         local
                                                                                                                              employee             returns          to work,         the           claim       is closed               or the           job
   Human         Resources                representative.
                                                                                                                              reinstatement                  rights     period           has        ended,          whichever                  occurs

   Active,      full-time            staff     employees                  are    eligible       for      the      CBS         first.    (See "Job            Reinstatement                 Rights           for Disability              Leaves").

   Short     Term          Disability         Program            beginning            with    their       first    day
                                                                                                                              The definition              of salary           for full-time             staff       employees                 is base
   of work.         For employees                covered             by an applicable                   collective
                                                                                                                              pay, excluding                  overtime,          bonuses              and       any        other       additional
   bargaining             agreement,             eligibility            is govemed            by the           terms
                                                                                                                              compensation.                     For     certain            employees                   covered                 by         an
   and      conditions             of that      agreement.
                                                                                                                              applicable               collective             bargaining                   agreement                   or       talent

   Short     term                            illnesses       are those            of eight        consecutive                 contract,          the         salary      is the          benefit            base        salary            provided
                          disability
   calendar          days        or more         due       to an illness,             injury,       pregnancy                 under        the terms           of that agreement                     with      CBS. Commissioned

   or childbirth               provided        that       the    employee             is under           the      care        salespersons               are advised              of their           benefit          base        salary         when

   of a licensed               physician.                                                                                     hired      and,      thereafter,              on an annual                   basis.


   The      number              of weeks          of salary             continuance               benefits          for       Although           the      ce!cu!ation            of weeks               paid        at 100%               is based

   which       an        employee              is eligible              depends          upon           length       of       on a calendar                  year,     the      Company's                   cumulative                 six     month

   service     and the severity                  or type         of disability,           as documented                       job      reinstatement                 rights      period             is calculated                 on      a rolling

               medical                                The employee's                                     provider             18       month           period.         (See       "Job             Reinstatement                       Rights            for
   by the                          evidence.                                            medical
   must       provide                                      medical              evidence           to     UNUM.               Disability         Leaves").
                                  satisfactory
   Approval               by       UNUM             is     required              before           any          salary
   continuance                 benefits       can        be paid.
                                                                                                                              An employee                is eligible          for 10weeks                   of salary            continuance

   The                          table      shows          the     number           of weeks              of salary            at       100%.          This      employee             was             disabled              for     five        weeks
            following
   continuance                 an employee                          receive        at 100%               of salary            from       April     20,       2015       through            May         24,      2015         and        received
                                                          may
   based       on        his/her                                                            and       at 60%         of       salary       continuance                  benefits              at     100%.            If this          employee
                                        Company             Seniority           Date,
              based            on his/her                                                   Date:                             became              disabled             again             from          December                    21,          2015
   salary                                         Company                 Seniority
                                                                                                                              through            February             28,      2016,           salary          continuance                     would

   Weeks            of     Disability            Per        Calendar               Year                                       be paid          as follows:


                                                                                                                              1. December                21 through            January              24 - five weeks                    at 100%

            ulated on the Employee's                        Company             Seniority     Date                            2. January              25 through              February              28 - five weeks                    at 60%

    Less than            1 year                                     2                         24                                            the calendar                          the     employee               was         eligible          for       10
                                                                                                                              During                                   year,

    1 but less than 5 years                                         8                         18                              weeks        at 100%             pay.     Because               the      employee                  had      received

                                                                                                                              five     weeks          of salary         at 100%                during           the     first      episode                of
    5 but less than               10 years                          10                        16
                                                                                                                              disability         in     2015          he/she        would             only       be        entitled           to        five
    10 or more years                                                13                        13
                                                                                                                              weeks        at 100%            during         the second               episode          of disability                 that

                                                                                                                              began        in 2015.


                                                                                                                                                                         www.cbsradiobenefits.com
                                                                                                                                                                                                                                        Å            27
FILED: KINGS COUNTY CLERK 01/15/2020 09:35 PM                                                                                                                                                                  INDEX NO. 514650/2018
NYSCEF DOC. NO.Case
                90 1:20-cv-02569-PAE Document 43-4 Filed 08/07/20 RECEIVED
                                                                  Page 33 ofNYSCEF:
                                                                             49     01/15/2020

    If this       employee               returned               to work            on       February            29,     2016        m In addition                to interacting                on a regular                basis       with       UNUM,
    and        became             disabled               again         after       being           back        for     longer             it   is the        employee's                  responsibility                  to     keep        in      regular
    than        the        recurrent                  disability            period,          he/she            would          be          contact           with          his/her            supervisor             or        department                 head

    eligible        for     a new              allotment              of weeks,                payable          at     100%               about       his/her         ability,       or inability,               to return         to work.

    (based            on his/her    seniority date)                                   for      a      new        disability                                         .
                       .                                                                                                            If an employee                  is absent            due        to illness,           injury       or pregnancy
    because            it began in the new year.
                                                                                                                                    and does           not contact             UNUM or provide                           appropriate              medical
                                                                                                                                    release          documentation,                      the        absence              may       be considered
    Eligibility             Procedures                         for     the      CBS          Short           Term
                                                                                                                                    unauthorized                  which          will        result       in the          suspension                of    pay
    Disability              Program
                                                                                                                                    and/or        result      in disciplinary                  action.           If the absence             continues
    m Employees                   must          call      UNUM               to report          all      illnesses          and
                                                                                                                                    without          proper        notification               to UNUM,              the employee                   may        be
        injuries           that         last      eight          consecutive                  calendar               days      or
                                                                                                                                    cons                    to have           resigned              kom        CB&
        longer.           California             employees                  must        also       notify      their     local
        Human              Resources                   representative.                  The                            period                                                            to follow
                                                                                                eight-day                           Managers               are     expected                                    up with          employees                who
        begins            with     the          first     day         the      employee                was      expected            have         been        absent            eight           consecutive                 calendar               days        or
        at work            but         could           not     come           back        due         to sickness              or   more        to ensure            that      the         employee               has contacted                   UNUM.
        injury.        If, considering                    the        circumstances,                    the     employee             If a manager                 believes           that       an employee                    has not contacted
        believes            he/she             will      be out        the       eight        consecutive               days,       UNUM,             or if a manager                         has        not      been         contacted             within
        the     employee                does           not have          to wait          to call        UNUM.                      a     reasonable               amount               of     time        by      a     Corporate                Benefits

        If an employee                    becomes                ill, or is injured              over a weekend,                    representative                 or UNUM               regarding               the employee's                  disability
        on a scheduled                                                                                                              status,          the     manager                should              call      Human             Resources                 to
                                          day off or while                     on a scheduled                   vacation,
        the       employee               should               begin     to count               eight         consecutive            determine              if the employee                     should          remain          on payroll.

        days starting              with the first day the employee                                    sought         medical
                                                                                                                                    If short         term        disability         benefits             are denied              by UNUM,                 and
        treatment            and          was           treated         by a medical                     professional.
                                                                                                                                    the        employee             has       already               received             such          benefits,           the
        Documentation                     of this treatment                        must        be provided.
                                                                                                                                    Company            will, at its discretion,                         offset     future       benefits           or seek

    m The          employee               must            provide             notice         of the           short     term        recoupment               of any overpayment.

        disability          claim        to UNUM                     no later than             30 days          following
        the     last day of active                       work.                                                                      If the        Employee                  has         a Work-Related                           Illness

                                                                                                                                    or     Injury
    u.The      employee       should    be prepared       to give   UNUM                                                                                                                                                               .
       .                                                                                                                            If the      employee             has a work-related                           accident          or illness,           the
       information      about his/her     medical  condition,   job duties,
                                                     .                                                                              employee's       supervisor     or the  local  Human    Resources
       contact    information    for his/her physician    (name, address,                                                                          .    .        .
                                                                                                                                    representative      is required   by law to report the accident   to
        telephone            number)                  and the name                 and telephone                     number
        of the employee's                        supervisor              or department                       head.
                                                                                                                                    Resources              representative                    will additionally                notify      the Director
    a The         employee               should           sign        a medical             authorization               form
                                                                                                                                    of     Occupational                    Health             and        Safety           (1-323-575-2443).
        that      will allow           his/her           physician             to share            information              with                            if the                              is expected                to be out             of work,
                                                                                                                                    Separately,                           employee
        UNUM.              This         form           can      be      provided              by UNUM                  or the
                                                                                                                                    he/she          must      still contact              UNUM              if his/her          disability          is eight
        local      Human               Resources                representative,                  or the employee                    consecutive              calendar             days         or more            in duration.             As long          as
        may        ask      his/her              physician              for     the       physician's                general        the        employee              is     eligible           to       receive           short         term         salary
        release           form.                                                                                                     continuance                    benefits             for         a     work-related                                    the
                                                                                                                                                                                                                                          injury,
    a The         employee                must           stay        involved            in the        processing              of   Company's               Workers            Compensation                        carrier         will     not      pay      a

        the       claim      for        benefits.              The      empicyee               should          follow         up    benefit          for     lost         wages.              However,              the        employee               must

        with       UNUM            to find              out    if the        employee's                physician            has     continue          to contact              the        Workers               Compensation                   carrier         to

        responded                 to     UNUM's                 request            for      medical            evidence.            keep       the    carrier        informed   of the                     status         of his/her          disability
                                                                                                                                    - see                           Compensation"
        UNUM               must          remain               informed             about           the       employee's                         "Workers                                                 for more             information.

        ability       to return           to work.              This     will      permit          UNUM to know
        when          to    call        the           employee's                physician              for     additional
        medical            evidence,              if necessary.




   28              CBS Policy              Guide              6/16
FILED: KINGS COUNTY CLERK 01/15/2020 09:35 PM                                                                                                                                                                       INDEX NO. 514650/2018
NYSCEF DOC. NO.Case
                90 1:20-cv-02569-PAE Document 43-4 Filed 08/07/20 RECEIVED
                                                                  Page 34 ofNYSCEF:
                                                                             49     01/15/2020

   If the       Employee's                       Short         Term           Disability                Claim

   is Denied

   A letter     from          UNUM will be sent to the employee                                              stating       the
   specific          reason(s)              for      denial        and        will     provide             information

   regarding           the        employee's                 right         to appeal            the        decision.             A
   separate           notice,             which       does         not       include           specific           medical            Before         an      employee                             return         to work,                the        physician
                                                                                                                                                                                       may
   information,               will        be sent           to the         employer             stating           that     the       must         provide             a      medical             release            from        the                             to
                                                                                                                                                                                                                                            disability
   employee's            claim            for benefits               had      been       denied.                                     UNUM.                 If     the            employee                    requires               a         reasonable

                                                                                                                                     accommodation                        to return          to work           after       a disability              leave      of

                                                                                                                                     absence,             CBS         will     engage            in the        interactive                  process        with

                                                                                      &                                              the      employee,                and           if appropriate,                  with        the         employee's
                                                                                                                                     medical             provider,              to      determine               whether                 a     reasonable
                                                                                                                                     accommodation                           exists       that        will      permit            the         employee's
                                                                                                                                     return        to the         workplace,                   including             but     not        limited          to an
                        y contacting                  the localEmployment
                                                                                                                                     extension            of the          leave         period.        Any          request          for      reasonable
                                                                                                                                     accommodation                           must          be      approved                  by         CBS          Human
                                                                                                                                     Resources             and the department                            head        prior to the employee's
                                                                                                                                     return       to work.



                                                                                                                                     FAMILY                AND             MEDICAL                     LEAVE

                                                                                                                                     Employees              who        work          in a location             where            state         or local       law
   JOB        REINSTATEMENT                                        RIGHTS                                                            provides            a greater               level      of    benefit            than         the                      and
                                                                                                                                                                                                                                             Family
   FOR        DISABILITY                            LEAVES                                                                           Medical             Leave         Act        of     1993         (FMLA)              are       eligible         for     the
                                                                                                                                     benefits            provided             under        such          state       or      local          law.     Human
   Employees             on          disability            leaves          of absence                must           provide
                                                                                                                                 .   Resources                  and        the         CBS        Law         Department                    should     be
   adequate             notice              to       Human                Resources                  and       to        their                                                                                                               .
                                      .                                                                                              consulted            for particular                 requirements                 in those           junsdictions.
   supervisor          of their            expected            date         of return.          Employees                with
   less than         one year               of service             have       12 weeks               from      the date                      .
                                                                                                                                     Basic         Leave              Entitlement
   on which          the leave commences                                  to return       to work,           except         as
                                                                                                                                     The         FMLA       entitles           eligible          employees                 to up         to 12 weeks
   otherwise           required             by applicable                   law.      Employees               with        one
                                                                                                                                     of unpaid,           job-protected                   leave       for the following                       reasons:
   or more       years          of service                have       six months              from       the       date      on
   which       the      leave             commences                  to     return        to work.                For     any        m For incapacity                     due        to pregnancy,                  prenatal            medical            care
   leave       beginning                   on        or      after         April        1,      2012           the        job           or childbirth;
   reinstatement                  rights            period           is     calculated                on      a      rolling         a To care            for the employee's                      child       after        birth,       or placement
   18-month            period.             If an employee                   takes       a second              disability                for adoption                  or foster          care;
   leave      in the          same            18-month                 period,         whether               related        or
                                                                                                                                     m To care            for the            employee's               spouse,          son          or daughter,                or
   unrelated           to       the         first         disability          leave,           the      employee's
                                                                                                                                        parent           who      has a serious                   health        condition;               or
   reinstatement               rights         will    still total           the      applicable             limit     of 12
                                                                                                                                     m For a serious                   health           condition            that     makes             the employee
   weeks        or     six      months               because                the      reinstatement                   rights
   timeframe             is                                   on       a     cumulative                                   Job           unable           to perform               his/her         job.
                                  calculated                                                               basis.
   reinstatement                rights           under        Company                policy      will      end       at the
                                                                                                                                     Any fraud,           abuse           or misuse            with      respect           to either          requesting
   point     an employee                    has been             absent           beyond         the        app!icab!e
                                                                                                                                     or taking           FMLA             leave        may       result        in discipline,                  up to and
   limit     (either         12       weeks           or six           months)            in     any         18-month
                                                                                                                                     including            immediate                    termination.              The         misuse             of     FMLA
   period.      If an employee                       does        not return            within         that     time,       he
                                                                                                                                     leave       shall     include,              but     not     be limited            to, the              use of leave
   or she will,        absent              special         circumstances,                     be considered                 to
                                                                                                                                     time     for anything                other         than      its intended               purpose.
   have      voluntarily             resigned             from       the Company.




                                                                                                                                                                                     www.cbsradiobenefits.com
                                                                                                                                                                                                                                                Å          29
FILED: KINGS COUNTY CLERK 01/15/2020 09:35 PM                                                                                                                                               INDEX NO. 514650/2018
NYSCEF DOC. NO.Case
                90 1:20-cv-02569-PAE Document 43-4 Filed 08/07/20 RECEIVED
                                                                  Page 35 ofNYSCEF:
                                                                             49     01/15/2020

                                                                                                                         Certification             forms        to     be     completed                 in     connection                 with

                                                                                                                         Military        Family        Leave         are available              from         your     local        Human
                                                                                                                         Resource           representative.



                                                                                                                         Eligibility            Requirements
                                                                                                                         Employees              are eligible          for FMLA             leave         if they       have        worked
                                                                                                                         for the Company                    for at least          one year,           for 1,250               hours       over

                                                                                                                         the      previous         12 months,               and     if at least              50 employees                     are
    Military           Family           Leave             Entitlements                                                                                                          within
                                                                                                                         employed            by the Company                                75 miles.                Leave        can      only
    ilüâ:|fy::;g         Exigency            Leave                                                                       be taken                     in any 12-month
                                                                                                                                          once                                       period,           measured                backward
    Eligible       employees              with       a spouse,         son,      daughter,            or parent          from       the      date       the         employee's             FMLA              leave        begins.             ( In
    on active            duty       or call        to active        duty      status         in the        regular       Washington               D.C. and           Connecticut,               16 weeks              of family           care
    Armed          Forces,          National          Guard         or Reserves              deployed             to a   leave      can     be taken            once        in any 24 month                    period.)
    foreign        country          (or for reserve               components,               in support            of a

    contingency                 operation)                may       use      their         12-week            leave      Use       of     Leave
    entitlement              to      address              certain          qualifying              exigencies.           An employee               does       not need           to use this             leave       entitlement                in
    Qualifying           exigencies           may include             attending             certain       military       one       block.         Leave         can      be       taken                                          or      on      a
                                                                                                                                                                                                intermittently
    events,         arranging              for       alternative            childcare,             addressing            reduced            leave           schedule              when                                        necessary.
                                                                                                                                                                                                 medically
    certain        financial         and      legal arrangements,                     attending            certain       Employees              must        make      reasonable               efforts       to schedule                 leave
    counseling              sessions,                and         attending            post-deployment                    for plaññt:d             medical           treatment           so as not to unduly                           disrupt
    reintegration            briefings.                                                                                  the       Company's                 operations.                Leave           due          to        qualifying
                                                                                                                         exigencies             may    also      be taken           on an intermittent                         basis.
    Military        Caregiver          Leave
    FMLA        also includes              a special             leave entitlement             that       permits        Employees              have        up to 12 weeks                 to return            to work            and        be
    eligible       employees              to take         up to 26 weeks                   of leave       to care        reinstated.            In Washington,                D.C. and            Coññêcticut                   locations,
    for    a covered               service         member           during       a single            12-month            employees              have                                        to do so.                                           of
                                                                                                                                                            up to 16 weeks                                           In the        case
    period.         This        26-week              entitierñéñt            extends           FMLA          leave                      leave      taken      for                          the         12 week                period      will
                                                                                                                         family                                       childbirth,
    beyond         the     normal          12 weeks              of FMLA         leave.                                  begin                                                      the        last                 worked.              If an
                                                                                                                                       inunediately             following                                day
                                                                                                                         employee           does       not return           to work         at the end                of this         period
    A covered            service        member             is:
                                                                                                                         of     time,       the       absence            will       be     treated             as         a     voluntary
    a A        current          member               of    the      Armed            Forces,          including          resignation.             In unusual                                             exceptions                           be
                                                                                                                                                                       circumstances,                                              may
          a member           of the          National         Guard        or Reserves;              or                  addressed           under      the Personal                Leave        of Absence                   policy.

    m In       some        cases,            a veteran             who       has       a    serious          injury
                                                                                                                         With      regard        to leave        for the        birth      of a child            and          in order         to
          or illness       that:
                                                                                                                         care      for    such        a child,         entitlement              for      such         leave        expires
          a Was incurred                  in the line of duty               on active          duty       (or that       one      year    after       the    date      of birth          of the       child.         In the        case        of
             existed        before           the     beginning            of the       member's             active       adoption         or placement                for foster          care,        entitlement               for such

             duty      and was aggravated                         by service          in the       line of duty          leave       expires           one      year        after        the      date          of     adoption                or
             on active           duty);       and                                                                        placement.             Leave         taken      after       childbirth              or placement                     for

          m May          render        the         service        member                                  unfit    to    adoption          or foster          care      may         be taken             on      an       intermittent
                                                                                     medically
             perform            his/her       duties         at CBS;       and                                           schedule           only       if the        employee             and         employer                agree.       For

                                                                                                                         California         locations,          consult          with     Human              Resources                  or the
          m As a result             of this      injury      or illness,      he/she         is undergoing
                                                                                                                         CBS       Law      Department                for guidance                regarding               intermittent
             medical            treatment,            recuperation,              or therapy;              or is in
                                                                                                                                                                     "baby-bonding"
                                                                                                                         leave      under         CFRA        for                                      leave.
             outpatient             status;         or     is on      the      temporary              disability
             retired       list.


    The     eligible       employee                must      be the       spouse,           son,     daughter,
    parent,        or next         of kin of a covered                   service       member.




   30              CBS Policy             Guide       6/16
FILED: KINGS COUNTY CLERK 01/15/2020 09:35 PM                                                                                                                                                                     INDEX NO. 514650/2018
NYSCEF DOC. NO.Case
                90 1:20-cv-02569-PAE Document 43-4 Filed 08/07/20 RECEIVED
                                                                  Page 36 ofNYSCEF:
                                                                             49     01/15/2020

                                                                                                                          FMLA           leave           will     not        result       in the           loss of any                    employment

                                                                                                                          benefit        that accrued                    prior to the start of an employee's                                              leave.


                                                                                                                          An       employee's                      non-contributory                               benefit             coverage                    is
                                  tdis~m
                                                                                                                          continued                for up to 12 weeks                           from         the     last physical                        day of
  or. ~~,,-.medical                        conditions.           PDL- hemi              'nN',
                                                                                                 ' '                      work         (in     Washington                    D.C. and            Connecticut                    up to 16 weeks
  os-::~uous                         period        of time         â€”it can            be-
                                                                                                                          oncein             any 24 month                     period.            While         an employee                          is on the
  a~          ',@@~is                and      may        be take'n       for a maxi.
                                                                                                                          approved,                 unpaid             portion            of an         FMLA             leave             of absence,
  mor@s,,subiect                     to eligibility.         POL.runs:              conc
                                                                                                                          his/her             medical             and          dental           coverage                 will        be           continued
  Se~'::but                   it is separate.            from     and.not           inc!
                                                                                                                          at      no         cost         to      the         employee.                 However,                     the           following
 '~.„~ided                         for birN.        of a child          m.
                                                                                                                          contributory                    benefits             must             be      continued                    at       the         same
                                                                                                                          payroll            contribution                   as if the           employee                 were             still     at work:

                                                                                                                          Flexible            Spending                 Accounts,                 Group             Universal                 Life         (GUL)
 :ejiyj~-';:health                         care     provider;:          .Unlike         FMLk;".
                                                                                         req"                             insurance,                     Dependent                   Life      insurance,                   Optional                      AD&D
  team,.,@ere,             js no time-in-service                     eIIgk+hj                                                                                                               Salary"
                                                                                                                          insurance,                 optional                "Full                     Long                     Term               Disability
  PDL.::,POL             is unpaid          but will be offset               with-any..
                                                                                                                          insurance,                 Long         Term             Care         insurance                 and         Cancer                Care

                                                                                                                          insurance.                 The         employee                 is required                to         pay         the       regular
                                                                                                                          payroll            deduction                  at     least           monthly              in     order              to      ensure

                                                                                                                          continuity            of coverage.                  Contact            your        local Human                      Resources
                                                                                                                          representative                        or the         Corporate                Benefits                Department                    for
                                                                                                                          more         information.

                                                                                                                          If an employee                        has a disability                 that        requires            that         leave time
  SubStitutiOnOfPaidLeaVefOr                                             UnPaidLeaVe                                      be      taken              on          an         intermittent                                    the             six       month
                                                                                                                                                                                                            basis,
  Accrued           vacation          time        and     Personal           days       must        be aPPlied                                                 period         will       consist            of the          total           cumulative
                                                                                                                          reins~L~I«ent
  to the      FMLA           leave     to offset         any unpaid              portion          of the       leave      time     taken            as related               to any disabl!Ity
  and      will    be included               as part       of the        12 week              FMLA         period.
                                                                                                                                                                                                                                                    Leaves"
                                                                                                                          See          "Job          Reinstatement                          Rights           for         Disability
  yacation          time      that     is applied          to the        FMLA          leave        must       be in
                                                                                                                          Provisions                 regarding                 emPloyees                     on      apiP-oved                      medical
  accordance               with      the     yacation           Termi«atioii               pay      policy.     The
                                                                                                                          leaves         of absence                   who          are disab!ed                beyond                the          12 weeks
  last     physical          day      at work            determines              the       percent          of the
                                                                                                                          of FMLA             leave,        and who continue                          to be          !          !         . EmPloyees
  current          year's         vacation          entitlement               due          the      employee.
                                                                                                                          returning                from          FMLA              or     comParable                     leaves              within          the
  yacation          or personal              days        cannot         be added                to the        FMLA
                                                                                                                          allotted           time        period             must         provide            notice        of their                expected
  leave      in order         to extend            the    leave        period.
                                                                                                                          date     of return               to the           Human              Resources             Department                       and        to
  In order        to receive         disability          or salary      continuance                 payments,             their    supervisor
  the employee                must         be disabled            and     certified           as such           by a
                                                                                                                          An      emPloyee                     returning                from      FMLA              leave            or       anY         other
  health          care     provider          and        approved          by the            CBS         Disabi!Ity
                                                                                                                          Protected                leave          within            the        allotted            time          period              will     be
  yendor.           Disabilities            resuming            from      pregnancy,                   childbirth
                                                                                                                          reinstated                with         no     adjustment                    in     seniority                credit.              If an
  and     related         conditions           are treated             like any other                disability
                                                                                                                          employee                 applies            for     reinstatement                   at the             location             where
  FMLA            and        disability            leaves          under            Company                   policy      he      or         she                                                        the         employee                                  be
                                                                                                                                                         previously                 worked,                                                        may
  run concurrently.                                                                                                       reinstated                to     either            the        same          position             or        to      a      position

                                                                                                                          equivalent               in pay, benefits,                      and        other        terms         and          conditions
  Benefits            and         Protections                                                                                                                                                                                   as        held        at     the
                                                                                                                          of    employment                       with         the        same          seniority
  During          a leave         of absence              Protected           under           the       FMLA        or                                                                                       of changed                      conditions
                                                                                                                          beginning                of the         leave.           If, because
  other       aPPlicable              law,        the      ComPanY               will         maintain           the                                                                                         FMLA               and               state      !aw
                                                                                                                          as      allowed                any       defined                by     the
                                                                                                              Plan"
  emPloyee's              health      coverage            under        any "grouP                health                                                                                                                                                      the
                                                                                                                          counterparts                           reinstatement                         is         not           possible,
  on the          same       terms          as if the        emPloyee               had       continued              to                                                                                    with      Human                   Resources
                                                                                                                          circumstances                         must         be reviewed
  work.      UPon         return      from        leave,     emPloyees               must         be restored
                                                                                                                          before        denial            of
  to their        original        or equivalent             positions         with         equivalent           pay,
  benefits,         and      other         employment             terms.         In addition,              use of



                                                                                                                                                                             www.cbsradiobenefits.corn                                                      31
FILED: KINGS COUNTY CLERK 01/15/2020 09:35 PM                                                                                                                                                                      INDEX NO. 514650/2018
NYSCEF DOC. NO.Case
                90 1:20-cv-02569-PAE Document 43-4 Filed 08/07/20 RECEIVED
                                                                  Page 37 ofNYSCEF:
                                                                             49     01/15/2020

    Definitisñ              of     Serious              Health           Cenhn                                                         Employees                 also     must         inform           the Company                      if the     requested

    A serious           health       condition             is an illness,                  injury,       impairment,                   leave         is for a reason                   for which              FMLA            leave       was       previously

    or physical            or mental              condition            that        involves           either:                          taken         or certified.


    n An overnight                  stay     in a medical                    care        facility;       or                            Employees                 will     be required                  to provide               a certification                    from

                                                                                                                                       their       physician              and         periodic           recertification                  supporting                the
    m Continuing                   treatment             by       a     health              care         provider            for
                                                                                                                                       need        for leave.            The         certification             is to include:
        a    condition              that      either            prevents              the        employee                  from

        performing                 the      functions             of         his/her           job       or      prevents              u     Medical                facts                                               the         "serious                  health
                                                                                                                                                                                       supporting
        a qualified                           member              from                                           in school                   condition"
                                 family                                            participating                                                                    status;
        or other           daily     activities.
                                                                                                                                       n The              date          on        which           the         serious               health          condition

    A   serious            health          condition              does             not      cover          short           term              in question                began;
    conditions             for which         treatment                and      recovery               are very            brief.       A The          probable                duration          of the         condition;

    Subject         to      certain          conditions,                the                                   treatment                m The              regimen               of     treatment,                  including               the       schedule
                                                                                    continuing
    requirement              may         be met          by a period                 of incapacity                  of more                  and          duration             of visits          or     treatments                  if it is medically

    than      three         consecutive                calendar               days         combined                 with       at            necessary             to request               leave        on an intermittent                       or reduced

    least    two visits            to a health             care        provider             (or one visit             and          a         schedule;             and

    regimen           of     continuing                treatment),                  or     incapacity               due        to      m In the             case         of a family                                          a statement                that       the
                                                                                                                                                                                                     member,
    pregnancy,             or incapacity                due       to a chronic                  condition.                Other              employee              is needed                 to care           for the              spouse,          parent           or
    conditions             may meet           the definition                  of continuing                   treatment.                     child                      with      an estimate                 of the time                required.
                                                                                                                                                          along

    To apply          for a family                medical             leave         based            on the         serious            The      Genetic               Information                 Nondiscrimination                          Act         of     2008
    health       condition            of a family               member,                  the     employee                 must         (GINA)             prohibits            employers               and         other        entities          covered            by
    provide       written           certification             from           a physician                 or approved                   GINA        Title II from                                       or requiring             genetic           information
                                                                                                                                                                               requesting
    health       care       provider         regarding                this     condition.                                              of an individual                   or family             member              of the          individual,               except

                                                                                                                                       as specifically                  allowed            by this        law.
    Employee                Responsibilities
                                                                                                                                       Before         a FMLA              leave        of absence                  is granted,             a Request                 for
    Employees               must         provide         30       days         advance                notice          of the
                                                                                                                                       Leave          of     Absence                  form           should             be      completed                 by        the
    need      to take            FMLA         leave        when              the     need            is foreseeable.
    When       30       days        notice         is not                                the     employee                 must         employee,                signed            by the          supervisor,                 and        returned             to the
                                                                 possible,
                                                                                                                                       Corporate                 Benefits              Department                       or      the        local          Human
    provide         notice          as     soon         as      feasible             and         generally                must
                                                                                                                                       Resources                 representative                      prior         to     the        leave         (or        in    the
    comply        with       the Company's                    normal           call-in          procedures.
                                                                                                                                       case          of     an     emergency                    situation,                as     soon         as         possible
    Employees               must           provide           sufficient                  information                for     the                                 and       a written             certification                  from       a physician                or
                                                                                                                                       thereafter)
    Company             to determine                   if the     leave            may         qualify        for     FMLA             approv6d              health             care       provider            should               be    provided.                The
    protection           and       the     anticipatad                timing             and     duration             of the           certification                form             for       the       employee's                      serious              health
    leave.    Sufficient             information                may      include               the following:                                                                                  be completed                                                            is
                                                                                                                                       condition,            which             should                                           by the       physician,
                                                                                                                                       available            from        the       local     Human              Resources                  representative.
    m The        employee                is unable         to perform                job functions;
                                                                                                                                       The      certification                   form        for        the     family            member's                 serious
    a The family                 member            is unable            to perform                 daily      activities;
                                                                                                                                       health         condition                is also         available                from        the     local         Human
    E Hospitalization                    or continuing                 treatment                by a health                care        Resources                representative.
        provider           is needed;             or

    m Circumstances                       exist     that        support             the        need        for                         Employer                  Responsibilities
                                                                                                                    military
                    leave.                                                                                                             The      Company                   must          inform           employees                   requesting                 leave
        family
                                                                                                                                       whether             they         are      eligible         under            FMLA.            If employees                   are,
                                                                                                                                       the     notice        must      specify any additional                                 information                required
                                                                                                                                                                         employees'
                                                                                                                                       as      well        as      the                rights                                  and        responsibilities.

                                                                                                                                       If employees                 are         not    eligible,             the    Company                 must          provide

                                                                                                                                       a reason            for the            ineligibility.




   32
        Å         CBS Policy               Guide        6/16
FILED: KINGS COUNTY CLERK 01/15/2020 09:35 PM                                                                                                                                                                               INDEX NO. 514650/2018
NYSCEF DOC. NO.Case
                90 1:20-cv-02569-PAE Document 43-4 Filed 08/07/20 RECEIVED
                                                                  Page 38 ofNYSCEF:
                                                                             49     01/15/2020

  The          Company                must               inform       employees                   if     leave         will      be        does        not exceed               five     years,         unless         the        employee             qualifies
  designated                   as FMLA-protected                          and        provide            the     amount            of       for an extension                    under       applicab!e                law.
  leave         counted            against               the     employee's                leave        entitlement.                  If
                                                                                                                                           If the          military       service           is not            due          to     a    Presidential            Call
  the                                determines                    that      the       leave            is     not      FMLA-
              Company
                                                                                                                                           to Active          Duty,       health         care      coverage                is as follows:
  protected,              the Company                       must       notify        the employee.
                                                                                                                                           m If the          length       of service             does         not exceed                31 days,            health
  Unlawful                 Acts           by       Employers                                                                                    care        coverage              continues               with         the            employee             paying
  FMLA           makes           it unlawful                for any employer                      to:                                           the        payroll        deduction                amount                  that        is     the      required
                                                                                                                                                contribution              toward           the      employee's                    (and        dependents')
  m Interfere                with,        restrain,             or deny         the exercise                   of any         right
                                                                                                                                                health        care       coverage.
        provided               under        FMLA.
                                                                                                                                           a    If the        service           is 31      days          or    more,             the        employee           may
  a     Discharge                    or            discriminate                  against                               person
                                                                                                         any
                                                                                                                                                continue            health        care      coverage                for         up to 24            months         by
        for     opposing                  any            practice         made             unlawful              by      FMLA
                                                                                                                                                paying        me COMA                    rate.
        or for         involvement                      in any       proceeding                 under           or relating
        to FMLA.
                                                                                                                                           Reserve             Leaves             of Absence

                                                                                                                                           The        following            policy          applies            to      those            employees               who
  Enforcement
                                                                                                                                           participate         in Army,          Navy, Air Force,                   Coast Guard,                State Guard,
  An employee                   may file a complaint                          with     the U.S.               Department
  of Labor            or may bring                      a private      lawsuit         against               an employer.
                                                                                                                                               atona               ad     or    oha                oM               mWeseNe                          mgus:

                                                                                                                                           m Sunumer            Training
  FMLA          does           not affect                any     Federal         or State              law      prohibiting
 discrimination,                     or        supersede                            State         or         local      law      or             Reserve            officers       and       enlisted            men             or women              having       at
                                                                          any
 collective                                              agreerñent             which            provides             greater                   least      six months              of Company                  service             who        must        serve       a
                          bargaining
                or medical                leave           rights.                                                                              tour        of active           duty      receive         the        difference               between          their
 family
                                                                                                                                                military        base       pay and              their     CBS         base            pay for up to two
  FMLA           section             109            (29         U.S.C.§          2619)           requires               FMLA-
                                                                                                                                               weeks         of leave.          The two weeks                      of active           duty     for summer
 covered              employers                    to     post      certain         text        contained               in this
                                                                                                                                               training         may       be taken              in addition            to any vacation                     due.
 FMLA            section.             Regulations                   29       C.F.R.§            825.300(a)                    may
                                                                                                                                                Reservists              having           less     than          six        months             of      Company
 require            additional             disclosures.
                                                                                                                                               service          receive           only      their         military              base         pay.     The      two

                                                                                                                                               weeks          of active          duty       for summer                     training          can      be taken
                                                                                                                                               as a leave                of absence               without             pay         in addition             to any
 Employees                who        enlist             in the armed             forces         or reservists                 who              vacation          due.
 are called             to active          duty           should      notify        the Human                   Resources                                                              mutual                              of the
                                                                                                                                               When          it is in the                               interest                            employee           and
 Department                    and     their            department               head        in writing              as soon                   the      Company,                military         leave         may          be taken               during      the
 as      possible.              Such               employees               may         return           to      the      same                                                                                                     vacation
                                                                                                                                               employee's               vacation.           When          accrued                                   is applied
 position             or a job of like status,                       pay and           benefits               without         loss             to an employee's                   military         leave,          the employee                    will receive
 of seniority              while          on an approved                      military          leave          of absence                                                                               in addition                                           pay.
                                                                                                                                               his or her full             base         salary                                    to the      military
 if they            are        honorably                  discharged               and          if they          apply          for
                                                                                                                                           a   Presidential              Call to Active                 Duty (as in Operation
 reinstatement                   within            the following                time       periods:
                                                                                                                                               Enduring            Freedom)
 For military              service             lasting:
                                                                                                                                               In     cases           where            reservists             are      called           to     active         duty
 m Less than                   31 days - must                       return       to work           within            one day,                  by      a    presidential                order,          CBS         will        provide            benefits        in

      allowing            for safe travel                   and      an eight-hour                 rest        period.                         accordance                with     applicable              law.

 m 31          to      180       days          -        must                  for      reinstatement                    within                 The      Corporate              Benefits          Department                     or the        local    Human
                                                                  apply
      14 days.                                                                                                                                 Resources                representative                  should         be given              a copy         of the

 m More                                                     -                                                                                  order        from        the reserve             unit,     including               the dates           required
                      than       180           days               must        apply         for         reinstatement
                                                                                                                                               for the        leave,       and,          in the         case        of summer                 training,        the
      within          90 days.
                                                                                                                                               amount          of military             base       pay.
 The          right       to     apply             for     reinstatement                   is    in      effect         if the
 cumulative                  length         of absence                    in the         uniformed                   services


                                                                                                                                                                                        www.cbsradiobenefits.com
                                                                                                                                                                                                                                                      Å       33
FILED: KINGS COUNTY CLERK 01/15/2020 09:35 PM                                                                                                                                                             INDEX NO. 514650/2018
NYSCEF DOC. NO.Case
                90 1:20-cv-02569-PAE Document 43-4 Filed 08/07/20 RECEIVED
                                                                  Page 39 ofNYSCEF:
                                                                             49     01/15/2020

                                                                                                                         length            of        service.               (See           "CBS               Short        Term           Disability
                                                                                                                         Program").                   All     accrued               vacation               (as       determined                by        the
                                                                                                                        date      the       employee                   commences                        the      leave),       personal              days
                                                                                                                        and     the        six weeks                  paid        parental              leave        (for employees                  with

                             an ÈveÈÓÈof                                                                                a minimum                     of one           year         of full-time               staff     service)            must         be

                        d leave           of absence              uf up to 10                                           applied           to the leave                  to offset           any unpaid                  portion        and will           be

                             the         employee's              spouse            s    oá                               Included               as       part         of     the          12       week          FMLA           period             (or     in

                         lastr4case                    the£5s                                                           California,               the         FMLA             and/or                CFRA          period).These                    days

                          folidwi           g                                                                           cannot          be added                  to an unpaid                     leave         in order        to extend               the
                                                                                                                        leave       period.
                         t he/she               intends          to take       the
                          business              days      of                                                            Prior       to starting               the       leave,           the     employee               should          fill out the
                                                                                                                        "Request                for      Leave          of Absence                     form"which               can      be found
                                                                                                                        on the        CBS             Radio           Benefits             website.             The      employee              should
                                                                                                                        indicate           on this            form          the         personal           days,         accrued           vacation
                                                                                                                        and       paid          parental              leave         that         will     be used            after       the        short
                                                                                                                        term        disability                benefits             cease.              The       employee's                manap
                                                                                                                        should             sign          this         form          and           it     should           be      sent         to        the

    MATERNITY/PATERNITY                                                                                                 appropriate                   Human                Resources                    representative                 and     to the
                                                                     LEAVE
                                                                                                                        CBS         Benefits                Department.                     In the            case       of childbirth,                  the
    OF      ABSENCE
                                                                                                                        employee                should            also       call         UNUM            to inform            the      Vendor            of
    Under      the FMLA,            employees              are eligible          for up to 12 weeks                     the                                     birth                                           one       month            prior         the
                                                                                                                                impending                                    approximately
    leave    of absence            for the        birth        or placement                 of a child          from    employee's               due date.
   which      they     can return            to work           and     be reinstated                 (16      weeks
                                                                                                                        Under             current               Company                    policy,             during          the       approved
    in Washington              D.C.      and     Connecticuo.                 The      12-week                period
                                                                                                                        unpaid            portion            of the          leave,            the      employee's              CBS          medical
    begins     immediately               following        the last day of work.                     Employees
                                                                                                                        and      dental            coverage                 will        be continued                    at no cost             to the
   who      do not return             to work          at the end            of this         period        of time
                                                                                                                        employee.                 However,                   the         follawing              contributory                 benefits
   will    be considered              to have          voluntarily           resigned.              In unusual
                                                                                                                        must        be continued                      at the same                  payroll        contribution               as if the
   circumstances,               exceptions                may        be addressed                    under       the
                                                                                                                        employee                were          still     at work:                Flexible          Spending              Accounts,
    Personal         Leave      of Absence              policy.
                                                                                                                        Group        Universal                  Life insurance,                        Dependent            Life insurance,
   With      regard       to       the      leave       for      the     birth         of     a                  the                                                    Salary"
                                                                                                     child,             Optional            AD&D,               "Full                              Long         Term       Disability,              Long
   entitlement         expires           one     year      after       the    date      of birth.             In the    Term        Care             insurance                 and          Cancer             Care        insurance.                The
   case      of adoption           or placement                  for foster         care,           entitiement         employee                 will        be       billed                                      the      vendor            for
                                                                                                                                                                                        directly          by                                         any
   expires       one     year       after       the       date       of the        legal          adoption         or   payments                due.
   placement.          Leave        may be taken                 on an intermittent                   schedule

   only     if employee            and      management                 agree.
                                                                                                                        PAID          PARENTAL                              LEAVE                  OF         ABSENCE

                                                                                                                        Effective          April            1, 2016          employees                    with       at least        one      year        of

                                                                                                                        full-time          staff            service          at the             time       of the          birth,       adoption,

                                                                                                                        surrogacy               or placement                   of a child                in foster         care        are eligible
                                                                                                                        for    six weeks                 of paid             parental                leave.       The      six weeks                paid
   For childbirth,           the      unpaid          portion        of the      leave        will     be offset        leave       will         be         included               in     the          employee's              total       12-week
   with      paid      short        term         disability            benefits             for      which        an    FMLA         leave            entitlement,                  and         used          to offset                  period           of
                                                                                                                                                                                                                               any
   employee            may         be       eligible.          Disabilities             resulting              from     unpaid        leave.            The       paid        parental                 leave     must      be taken            within
   pregnancy          and childbirth              are governed                by the same                  criteria     one year           of the            birth,         adoption,                                      or placement                   of
                                                                                                                                                                                                       surrogacy
   as any other         disability.          Typically           an employee                will qualify          for   the child          in foster              care.        This        leave         must         be taken           in weekly
   six weeks         of salary        continuance               for a vaginal               birth     and      eight                                 unless           management                       approves           otherwise            based
                                                                                                                        increments,
   weeks       for    a caesarean               section.           The       number               of weeks         of   on the                                    needs           of the           department.                 If the        leave        is
                                                                                                                                      operating
   short     term      salary       continuance                  benefits        covered              at      100%      not taken                               the                                                    leave
                                                                                                                                            during                         maternity/paternity                                    immediately
   pay      versus      60%           pay       is determined                 by       the        employee's            upon        the                                                                          or placement                  of the
                                                                                                                                                birth,        adoption,                  surrogacy

  34            CBS Policy            Guide       6/16
FILED: KINGS COUNTY CLERK 01/15/2020 09:35 PM                                                                                                                                                                   INDEX NO. 514650/2018
NYSCEF DOC. NO.Case
                90 1:20-cv-02569-PAE Document 43-4 Filed 08/07/20 RECEIVED
                                                                  Page 40 ofNYSCEF:
                                                                             49     01/15/2020

   child         in foster          care,          the     time              must        be      pre-approved                   by   by the employee,                      signed         by the supervisor,                         and        retumed         to

   management                   and         will     be subject                 to operating                    needs.         An    the     local     Human               Resources               representative.                      Because            CBS
   employee               may          be      required                 to      provide            proof          of     birth,      benefit         coverage              ends        while       an employee                       is on an unpaid
   adoption             or foster        care.        To the extent                   greater           parental         leave       personal           leave,             employees                must          contact                  the      Benefits
   protections             or benefits              are provided                    by local        law, such             local      Depaitmêñt               to arrange                to continue              their          benefit           coverage.
   law will supersede                       CBS          Policy.                                                                     Employees               will     be     required              to pay the                  full,       unsubsidized

                                                                                                                                     cost     of their        benefits             during        this    time.

   PAID           LEAVE              FOR             A FAMILY                        MEMBER'S
   TERMINAL                       ILLNESS                                                                                            JURY            DUTY

   Employees               with      at least             one       year        of full-time              staff        service       Regular          full-time            staff       employees               will       continue               to receive

   are eligible           for up to two weeks                            paid       FMLA          leave         to prepare           their     full salaries           or regular              wages,          in addition                 to the juror's

   for     the     death          of an            immediate                                   member                                fees they         receive,            for a reasonable                   period            not to exceed               two
                                                                              family                              (spouse,
   same-sex              domestic            partner,           child         or parent)            with        a terminal           weeks           while       they        are         on     jury         duty.        All          employees            are

   illness.        The      two        weeks          paid          leave        will       be included                 in the       expected          to advise             their       supervisors             as soon                as summoned

   employee's               total        12-week                FMLA                leave        entitismsñt                 and     so that       work        schedules                 may     be modified                    accordingly.

   used       to offset           any        period            of unpaid                 leave.        It may          not     be
                                                                                                                                     Employees               whose               regular         workdays                 or      work           schedules
   used to extend                 the       FMLA           leave         period.          This     paid         leave        may     coincide          with         jury     duty         days         are     excused                  from       work       on
   be      taken         only       one       time         in       a    12-month                 period.          Medical
                                                                                                                                     those      days.        Employees                 who       have        regular            workdays             or work
   certification            may        be required.
                                                                                                                                     schedules            that       do not coincide                    with jury          duty            days     or times
                                                                                                                                     are expected                to work            on days             or at times                  not    required          for
   PERSONAL                       LEAVE                  OF         ABSENCE                                                                   duty.     The         days         involved          would                                be Saturdays,
                                                                                                                                     jury                                                                       typically

   Written         requests          for personal                   leaves          of absence             not covered               Sundays           and          holidays.           The      department                    head             is under      no

                   other        type      of leave              discussed                 in this                       Guide        obligation        to change              vacation           schedules                because               of jury duty.
   by any                                                                                                Policy
   will    be considered                    on an individual                        basis        for full-time               staff
                                                                                                                                     Employees               who       are excused                 from        or not            scheduled                to be
   employees              with      at least             one        year       of full-time              service.         This
                                                                                                                                     on jury       duty       on a regular                workday             are expected                      to report       to
   type     of leave            is unpaid                and        is intended                 to be       utilized           for
                                                                                                                                     work      as scheduled.
   important             personal           reasons.            Factors             considered             will include
   the      nature          of      the        request,                 length            of     time       requested,
                                                                                                                                     Employees               covered             by an applicable                     collective                 bargaining

   business              requirements                    and         the       employee's                  record            and     agreement            are governed                   by the provisions                     in that agreement.

   length        of service.             The        maximum                   amount            of time          for which
   a personal             leave will           be granted                    is six months.               Additionally,              BEREAVEMENT                                  (DEATH                 IN      FAMILY)
   vacation         -                          to the Vacation                      Termination
                         according                                                                              Pay policy                                                         off                                         its      full-time          staff
                                                                                                                                     CBS        provides              time                  with         pay         to
   - and         personal           days           must        be exhausted                     prior     to the         leave
                                                                                                                                     employees            to attend               family        funerals         and,            when            necessary,
   beginning.             There          is no guarantee                        of re-employment.                            The
                                                                                                                                     to     make       funeral             and         estate       arrangements.                          The      specific
   Company               Seniority          Date will be adjusted                              for the entire             time
                                                                                                                                     length      of a paid             leave         is handled               on a case-by-case                           basis
   off payroll,           unless         the leave              is less than                30 days.
                                                                                                                                     depending               upon          the     closeness             of the           family            relationship,

   In      unusual                                                      and         at      the         discretion              of   the     obligations              placed             upon       the       employee                     to     make      the
                             circumstances,
                                 a personal                leave         of absence                         be used             to   funeral         arrangements                   and/or         to settle          the        estate,          the     need
   management,                                                                                    may
   extend         a leave         taken            under        the                            Medical          Leave         Act    for travel        time,         the     interval          between           the death                  and     the     day
                                                                             Family
                    or               other           leave          provided                      applicable                 law.    of the funeral,             and any other                  special        circumstances                       that    may
   (FMLA)                  any                                                             by
   However,             under       no circumstances                            may the combination                             of   exist. The amount                     of time off with              pay varies from                        one to three

            protected               leave           with        a       personal               leave       of     absence            days       depending                  upon          the       individual              circumstances.                       In
   any
   exceed         six months,                and         the    portion             of the        leave     taken         as a       exceptional              cases,              up      to     five         days         may             be      granted.

   personal             leave       is      governed                          the        Personal               Leaves          of   Additional         time         off must            be taken             as an approved                       personal
                                                                        by
   Absence              policies.                                                                                                    unpaid       leave of absence,                    or by using vacatian                          or personal          days.


   Before         any      personal                leave        of absence                  may         be approved,                 Employéês               covered             by an applicable                     collective                 bargaining

   the Request              for Leave              of Absence                  form       must          be completed                 agreementaregov6msd                                 bythe      provisions                 in thatagreement.


                                                                                                                                                                                   www.cbsradiobenefits.com
                                                                                                                                                                                                                                                  Å        35
FILED: KINGS COUNTY CLERK 01/15/2020 09:35 PM                                                                               INDEX NO. 514650/2018
NYSCEF DOC. NO.Case
                90 1:20-cv-02569-PAE Document 43-4 Filed 08/07/20 RECEIVED
                                                                  Page 41 ofNYSCEF:
                                                                             49     01/15/2020

   DEATH                 BENEFIT                 PAYMENT

   A death             benefit       payment                equal      to four            weeks         base        pay
   (four      weeks         benefits             base       pay      for    staff        talent     employees
   and        commissioned                     salespersons)                 will        be      made        to     the
   immediate              survivor         or designated               beneficiary                of a full-time
   staff    employee              who          dies     in active           Company               service.         This
   payment               is made          regardless              of the      employee's                 length        of
   service       with       the     Company                 at the     time         of death.           If there       is
   no      designated              beneficiary               on     record          at     the      time      of     an
   employee's              death,          or     if there           are     multiple             beneficiaries

   named,           CBS Human                  Resources            will determine                the recipient
   of the      death        benefit        payment             at its sole discretion.

   The      immediate              survivor            or designated                 beneficiary             is also
   eligible         to    receive          the        employee's             current             accrued           and
   unused           vacation             pay     entitlement               subject         to the        Vacation
   Termination             Pay policy.                Base        Salary,      exclusive            of all other
   kinds       of additional              remuneration,                is used           in computing               the
   dollar      amount            of death             benefits       for     employees               other        than
   staff      talent       employees                  and     commissioned                     salespersons.
   The      local        Human           Resources                Representative                  or Corporate
   Benefits         Department                 should        be notified            as soon         as possible
   about        the        death          of     an      employee.                  The       death          benefit
   payment           is directed           by the Corporate                   Benefits            Department.

   The      Company               will     pay        a complete             week's            salary      for      the
   week       in which           an employee's                 death        occurs            if death       occurs

   during       the work           week.




  36             CBS Policy               Guide        6/16
FILED: KINGS COUNTY CLERK 01/15/2020 09:35 PM                                                                                                                                                             INDEX NO. 514650/2018
NYSCEF DOC. NO.Case
                90 1:20-cv-02569-PAE Document 43-4 Filed 08/07/20 RECEIVED
                                                                  Page 42 ofNYSCEF:
                                                                             49     01/15/2020


  Your                     Compensation                                                           and                Benefits

  This         section            of the            CBS           Policy          Guide           contains             pe!!cies   around               employee             compensation                      as     well

  as       certain           related               banefits.




  CBS           RADIO              BENEFITS                           WEBSITE                     AND                             BASE               HOURS              AND         0VERTIME                        PAYMENTS
  BENEFITS                      REPRESENTATIVES                                                                                   TO      NON-EXEMPT                              PERSONNEL

  CBS         is committed                    to        giving         employees                the     information,              The      Company               reserves          the     right      to require            employees               to

  tools,        and         support            they             need       to     take          charge          of    their       work         overtime.          Non-exempt              employees,                both     staff     and      per
  success.                The      Company                      provides               two       comprehensive                    diem,        are subject          tofederaland             state overtime                 requirements.

  resources               to enable           employees                   to effectively              manage          their       All questions                regarding          whether          or not a position                 is exempt

  health,           finances,        and           career:                                                                        from         the     overtime           provisions         of the          Fair    Labor         Standards

                                                                                                                                  Act,    or other         applicable             state     law, should             be brought              to the
  m The CBS Radio                      Benefits                website       at
                                                                                                                                  attention            of the     CBS Compensation                       Department.
       www.cbsradiobenefits.com                                    -

                                                                                                                                  Depending                upon         business            unit       and         work      location,           an
       This website               is an easy-to-use,                      one-stop           source       that serves
                                                                                                                                  employee's              base         hours      may      vary.       Base         hours        are     used       to
       virtually          all of an employee's                         HR and            benefit        needs.        From
                                                                                                                                  determine             when       overtime         is paid and              how the overtime                   rate
       health          and      savings                 programs           to company                   policies       and
                                                                                                                                  is calculated.                Employees           are     paid       overtime            based        on their
       total        rewards,           this         personalized                  online          gateway            brings
                                                                                                                                  base         hours.          It is important             for     employees               to understand
       together           information               about          all of your            CBS         Radio     benefits
                                                                                                                                  when         overtime          payments           begin        and they should                  check        with
       and      programs.
                                                                                                                                  management                    at their        location         to    determiñé             the       hours        in
                                                                                                                                  their    work         week.
       When           you       need     to speak                  with      an experienced                     benefits
                                                                                                                                  Regardless              of     how       a location              decides          to     base        overtime
       representative,                 help             is just        a phone           call     away.        For your
                                                                                                                                  eligibility,         per diem         employees            are only eligible                for overtime
       CBS           Radio         health           and          welfare              benefits,         call     Mercer
                                                                                                                                  for hours             worked         in excess          of 40        hours        in a workweek,                  or
       Marketplace                 365             at      1-844-246-7216.                        For     your         CBS
                                                                                                                                  as otherwise                 required        by state          law (e.g.,         in Califomia,             after
       Radio          401(k)         Plan,              call    Vanguard                at 1-800-523-1188.
                                                                                                                                  8 hours            worked        in a workday).
       (For         the     CBS        Stock              Programs               or      CBS          Pension,         visit
       www.cbsandyou.com                                 to learn          more.)                                                 At     the     discretion            of senior           management                    at the        location,
                                                                                                                                  non-exempt               employees              asked      to work           on a scheduled                   day
  COMPENSATION                                      APPROVALS                                                                     off,    on a Company                     recognized              holiday,         or who         are      called

                                                                                                                                  back         after     the     end    of a completed     work day, will receive a
  No       management                  commitments                       or representation                     rewading                                                hours'
                                                                                                                                  minimum               of four                pay  at their  usual time and one-
  titles       or     salaries         made                to     either         current           or    prospective
                                                                                                                                  half    rate of pay if the assignment                               is completed               in less than
  employees               are effective             until and unless                   proper      approvals          have
                                                                                                                                  four     hours.         Employees               who      elect       to work           fewer       than      four
  been obtained                 by Human                  Resources             and CBS Compensation.
                                                                                                                                  hours,         even     though          there     is more           work     to be done,             are paid

                                                                                                                                  only    for the actual                hours      worked.


                                                                                                                                  Overtime             for non-exempt               employees                must        be authorized              in
  Merit        increases           for exempt                   and      non-exempt                employees            are
                                                                                                                                  advance              by the employee's                 supervisor           or department                 head.
  determined                 by      appropriate                       operating              management                   in
                                                                                                                                  The determination                    of hours worked                for purposes           of calculating
  accordance                with     established                   guidelines.               These       guidelines,
                                                                                                                                  entitlement             to overtime              generally           excludes             meal       periods.
  which        are reviewed              continuously,                     are based              upon        individual
                                                                                                                                  Because            overtime          is paid on a quarter-hour                     basis, time            credit
  performance,               competitivesalarydata                           and economicconditions.
                                                                                                                                  for hours worked                 is calculated          to the next highest                quarter-hour.

  Merit        increases            may            be adjusted                  for     any      approved             leave
                                                                                                                                  Employees               covered          by an applicable                   collective           bargaining
  of absence,               paid     or unpaid,                   that     is greater           than      30 days.
                                                                                                                                  agreementare                  govemed           by the provisions                 in that agreement.




                                                                                                                                                                               www.cbsradiobenefits.com
                                                                                                                                                                                                                                     Å         37
FILED: KINGS COUNTY CLERK 01/15/2020 09:35 PM                                                                                                                                                                   INDEX NO. 514650/2018
NYSCEF DOC. NO.Case
                90 1:20-cv-02569-PAE Document 43-4 Filed 08/07/20 RECEIVED
                                                                  Page 43 ofNYSCEF:
                                                                             49     01/15/2020

   MEAL         PERIODS                     AND           REST              PERIODS

   CBS    is committed                to complying                with       applicable            state       and         local   regulations            regarding              meal       and        rest     periods.




           .petiod,          no later        than     the end            of the employee's                     tenth                 chooses.         Meal           penods            are     unpaid               and    are
                                                                                                                                                    worked"
                         (if applicable),   absent                       a mutual           wntten         waiver                    "hours                               for     purposes              of     calculating
                               circumstances.1                                        the     meal                                   limited       work        situations             where                    one employee
                       mited                                           Dunng                               penod,                                                                                 only
                             will    be relieved            of all duties            and     is free to use                          an employee                may voluntanly                    consent             to the arr

                            od however               he or she              chooses.         Meal penods                             working             through                 lunch.           Employees                  who
                                                                                             worked"
                         and         are     excluded             from         "hours                  for                           arrangement                 should           speak        with          Human          R

                     .of calculating              overbme.                                                                           York         law        does     not         require         that          employers

               . .                                                                                                                   penods             or     breaks            of    short       duration               and         theýa
   Agddibon,                 CBS        authonzes                 and         permits         non-exempt                                                                                                                                          o
                                                                                                                                     granted            at the        discretion               of the           department
         jliti9ees      to     take        rest      penods            at    the     rate      of        ten        (10)
                                                                                                                                     immediate   supervisor,                          and      rf granted              are to be
               yof rest time                for every        four        hours       or major             fraction                       employees'
                                                                                                                                     the              hours                           worked.
                             than     two hours           of work).           Where         an employee's
                              than     three        and     one        hatthours,            the employee                            The      above           policies          apply        to both           staff      and     pe

                              to a rest           penod.          An        employee          is entitled              to            exempt             employees                  Employees                  covered            by     a

                         as follows:           one        10 minute            rest penod                for shifts                  bargaining               agreement                are      also          governed            by
                     to 6 hours             in length,        two           10 minute             rest    penods                     unless         otherwise               provided              in        their      applicat#e
                        more         than     six hours           and        up to 10 hours,                    three                bargaming                agreement.

                      rest penods             for shifts      of more than                  10 hours            up to
                                                                                                                                     Non-exempt                 employees                 must          accurately               reco
                     and so on             Rest penods              are paid and are included
                       orked"                                                                                                        and     stop        time       of their          meal        penods             on their
                                      for purposes                of calculating              overtime.
                                                                                                                                      n applicable                 CBS time-keepmg     systems.                                   C
                                                                                                                                                                     clock"
                             should          be scheduled                   m the         middle          of each                    permit         "off       the          work.  Non-exempt                                     e

                       unless         practicalconsiderations                        makeitinfeasible                                required            to    take        their        meal       and          rest       penods

                       may          not combine             meat         and       rest     penods.                                  exempt         employee               has rmssed              or has been                  denia

                                                                                                                                     uninterrupted                  meal        pened        or rest pened                 for a
                        ,-employees                 are entitledfo             a minimum                  of thaty                                                                                                                                    .
                                                                                                                                     or she         should           notify           Human            Resources     rrr
                         rupted            minutes          for      a meal               pened          between                                                                                       .                                    4 d
                                                                                                                                     that     payroll          period.          OtherwAse,             it will be pres
                      and       2:00         p.m.     for shiftssix             hours        or longer              that
                                                                                                                                     employeehas                    taken        and/or        was provided                 the
                             that      penod.            Employees              are        entitled            to     an
                ,                                                                                                                    and/or        rest penods.
                      twenty          (20)        minute       uninterrupted                  meal             penod

                      e00       p.m.         and      7:00          p.m.       whose          shift        begms                     This summaryis                       not intended             to be an exha

                             am.       and        ends      after       7.0D       p.m.       For all shifts                         of the       legal       requirements                  governing               meat     andy

                              six     hours         startirgbetween                        1:00      p.m.           and              if     you     have            any         questions              or     concems              r

                       employees               are entitled              to a minimum                     of forty-                  foregoing,              please        contact           Human             Resources.




   38           CBS Policy             Guide         6/16
FILED: KINGS COUNTY CLERK 01/15/2020 09:35 PM                                                                                                                                                                      INDEX NO. 514650/2018
NYSCEF DOC. NO.Case
                90 1:20-cv-02569-PAE Document 43-4 Filed 08/07/20 RECEIVED
                                                                  Page 44 ofNYSCEF:
                                                                             49     01/15/2020
                                                                                                                                                 CALL"
   OVERTIME                        WORKED                   IN                                                                      "0N                                HOURS

   ANOTHER                     DEPARTMENT
                                                                                                                                    Non-exempt                   employees                who         are     asked            to carry           a paging

   Approval            for the          utilization          of staff            employees                  to perform              device,         BlackBerry,                  or to         call     the        office        to    learn         if their

   duties       outside         their      normal       assignment                      should         be sought               in   services            will         be    needed    while    they are off-duty     are                                     not
                                                                                                                                                                               call"                   call"
   advance          from        Human           Resources.                  When            an employee                  from       credited             with             "on          hours.     "On           hours                                       will

   one       department                  works         in     another                   department                  on        an    be       credited                 as        hours           worked              only             under           limited

   overtime            basis,        the       department                   in     which            the      work         was       circumstances,                        in    accordance                  with        app!!cable                law,      and

   performed             contacts           the      employee's                  home          department                 and       if authorized                    by the      employee's                 supervisor                or department

   arranges            for     the      overtime             hours           to        be     entered             into    the       head.        Human                Resources              should         be consulted                    in the event

   applicable                time       and        attendance                     system.              Non-exempt                   of     any questions                        about         what          constitutes                compensable
                                                                                                                                            call"
   employees                 are      subject          to     federal                  and       state        overtime              "on           hours.

   requirements                and       all    hours        worked                in a given               workweek,
                                                                                                                                    Employees                  covered           by an applicable                       collective           bargaining
   regardless            of the          department               or division,                  must          be taken
                                                                                                                                    agreement              are governed                  by the provisions                     in thatagreement.
   into account               in calculating            entitlement                     (if any)       for overtime.


                                                                                                                                    PROPER                     PAYMENT                       OF       WAGES
   COMPENSATORY                                    TIME           OFF              FOR
                                                                                                                                    It is CBS                                                               to
   EMPT                      PERSONNEL                                                                                                                     policy              and      practice                   timely            and     accurately
                                                                                                                                    compensate                   employees                in accordance                       with     all applicable
   There        is no formal            Company              policy         regarding               compensatory                    state     and        federal           laws.       Unless          otherwise               provided            for in an
   time     off    for       exempt            employees.               Any            arrangements                  made           applicable             collective                                                                  the
                                                                                                                                                                                     bargaining             agreement,                            following
   regarding             compensatory                  time           off        are        determined                   by     a   should                       to all employees.
                                                                                                                                                  apply
   department                head       or business              unit       and          approved             by senior
   management.                     To the         extent         it     is operationally                      possible,             Non-Exempt                        Employees
   compensatory                 time       off may           be given              to employees                   exempt            Employees                   classified              as      non-exempt                     employees                 must
   from      overtime                who       are      required                  to     regularly            work            on    maintain            an accurate                  record       of the total                hours        worked        each
   scheduled                 days       off.      Cümpensatory                          time         off     does             not   day.     An employee's                      time         record         must                                  reflect     all
                                                                                                                                                                                                                        accurately
   constitute           an      earned            benefit.        There                is no        entitlement                to   regular         and          overtime              hours          worked             each         week.           It is a
   compensatory                 time       off and,         accordingly,                 exempt             employees               violation       of the Company's                                        for any employee                       to falsify
                                                                                                                                                                                              policy
  are     not     paid        in lieu       of compensatory                            time     off    in the        event          a time                            or to alter            another             employee's                time      record.
                                                                                                                                                  record,
  that      it cannot          be granted              or taken.                 Unused             compensatory                             employee                 who       falsifies       a time            record         or aids           or abets
                                                                                                                                    Any
  time      off will         not be paid             out at termination                        of employment.                       in     the     falsification                 of      time         records            will         be     subject           to
  Therefore,             departments                  that       provide                                                 time
                                                                                        compensatory                                disciplinary               action,          up to and             including           termination.
   off should            make           every      effort        to     provide               such         time     off       on
  an equitable                basis.       Compensatory                     time         off must           be used            in   Salaried              Exempt                Employees
  the     department                 in which           it is granted                         and      may         not        be    An employee                  classified            as an exempt                 salaried           employee             will
  carried         to another            department               or business                   unit        in the event             receive        a salary               as compensation                        for all hours               worked          for
  of a transfer.                                                                                                                    the Company                  (absent             contrary         state        law requirements).This

                                                                                                                                    salary       will     be established                      at the        time        of hire            or when          the
   Under          no     circumstances                  shall           a non-exempt                         employee
                                                                                                                                    employee              becomes                    classified         as        an      exempt             employee.
  receive         compensatory                  time        off in lieu of overtime                           pay.
                                                                                                                                    While        it may              be subject              to review             and         modification              from

   Employees             covered            by an applicable                           collective           bargaining              time     to time,           such           as during          salary         review         times,        the salary
  agreementare                  governed            by the provisions                       in thatagreement.                       will    be a predêtermiñéd                           amount             that       will     not    be subject             to

                                                                                                                                    deductions                 for    variations             in the         quantity            or quality            of the

                                                                                                                                    work      performed.




                                                                                                                                                                                     www.cbsradiobenefits.co
FILED: KINGS COUNTY CLERK 01/15/2020 09:35 PM                                                                                                                                                              INDEX NO. 514650/2018
NYSCEF DOC. NO.Case
                90 1:20-cv-02569-PAE Document 43-4 Filed 08/07/20 RECEIVED
                                                                  Page 45 ofNYSCEF:
                                                                             49     01/15/2020

    Allowed             Deductions                   for       Exempt              Employees                                    Improper                Dsdüctions                       for        Exempt            Employees
    Under        federal         and        state      law, an exempt                     employee's                  salary    The         Company              strictly          prohibits           improper              deductions                from

    is   subject          to     certain            deductions.                 For        example,              absent         the         salaries           of      exempt               employees.                  The         following            are

    contrary        state       law requirements,                      salary        may         be reduced               for   considered               to be improper                        deductions:

    the following              reasons:
                                                                                                                                1. Deductions                    are         not       permitted           for        partial-day           absences

    1. All required               deductions,                  such     as for federal,                     state,      and           (except            under              the         Family        and         Medical             Leave            Act),
         local     taxes,        and        all authorized                  voluntary            deductions               for         except           that      the            Cümpany              may       charge          an        employee's
         the     employee's                 benefit,           such         as for         health           insurance                 accrued           and          unused             vacaU0ñ,          sick        or other        paid time           off
         premiums               and         401(k)         contributions,                  will        be     withheld                for      partial         day           absences                if the           employee              has        such

         automatically               from      the employee's                      paychecks.                                         accrued           time          available.

    2. Deductions                 may         be       made           for     one         or      more         full      day    2. Deductions                        are        not      permitted               for      variations              in     the
         absences              for     personal                reasons,            other         than         sickness                quantity          of work.
         and      disability·
                                                                                                                                3. Deductions                    are         not       permitted           for    absences                created          or

    3. Deductions                 may         be       made           for     one         or      more         full      day          caused           by the employer                        or by the operating                   requirements
         absences               because             of     sickness             or      disability             if      such           of the       business.
         deductions             are made             under         a bona          fide        plan,     practice          or                                .                                     .                .
                                                                                                                                Improper            deductions                     are        a senous            violation   of Company
         policy        of providing             wage           replacement                benefits           for these                                                                                       .                     .    .
                                                                                                                                policy.  Any employee                             who willfully            violates           policy will be
                                                                                                                                                                                                                            this
         types      of absences.               In addition,             deductions                may         be made                           . .                                                                                  .
                                                                                                                                subjecttodisciplinaryaction,                                    uptoand           includingtermination.
         from      an exempt                 employee's                bank        of accrued                vacation,
         sick     or other           paid     time        off for partial            day absences                      if the
                                                                                                                                Complaint                 Procedure
         employee           has such               accrued            time      available.
                                                                                                                                Employees                 should                 review           their      wage            statements                 and
    4. Deductions                    may       be         made         for      Family             and         Medical                                 for errors                         each
                                                                                                                                paycheck                                        after                 pay period.              If an employee
         Leave      Act (FMLA)                 leave,          including           intermittent              or partial         believes           that        his         or     her     wage         statement               or     paycheck              is
         day     leave.                                                                                                                                  subject             to any improper                                              or that this
                                                                                                                                inaccurate,                                                                    deductions,
    5. Deductions                may          be     made         to    offset          payment              amounts            policy        has been                violated           in any way, the                    employee              should

         for jury       duty      and        military          pay.                                                             immediately               report            the matter              to his or her direct                 supervisor.
                                                                                                                                If an        employee                 does         not     feel      comfortable                discussing               the
    6. Deductions                may         be made             for    penalties               or suspensions
                                                                                                                                complaint              with      his or her supervisor,                          or if circumstances                      do
         made          in good         faith        for    violations              of established                     safety
                                                                "                                                               not      permit           this        course             of     action,          the      employee                should
         rules     of "major             significance

    7. Deductions                    may       be         made          for        good          faith        full       day
                                  suspensions                   for     violations              of     established              In addition,              if an employee                        believes         that       his or her wages
         disciplinary
         work       place        conduct             rules,       but        not for           performance                 or   have        not been             paid           in a timely          manner,            any such            concerns

         attendance              problems.             Workplace               conduct            rules        include,         should            be      directed                 immediately                   to     the         local      Human

         but     are     not     limited           to, the        policies          and         procedures               set    Resources               representative.

         forth     in the        CBS         Business             Conduct             Statement                and       the
                                                                                                                                Every         report          will     be fully            investigated.                 The        Company              will
         CBS      Human              Resources             Policy           Guide.
                                                                                                                                take        the     necessary                    steps         to    rectify          any      errors         and        will
    8. Deductions                may        be made             for whatever               day(s)           of the first        reimburse              for any              improper            deductions.
         and      last weeks               of employment                     the     employee                does        not
         work.      The         salary        may         be     prorated            on the            basis         of the     No      Retaliation
         number          of days            actually        on the           payroll.                                           The         Company                  will        not     tolerate          any          form        of      retaliation

    9. An exempt                employee             need        not be paid for any workweek                                   against           individuals                   who       report          alleged           violations            of    this

                                                                                                                                policy        or who           cooperate                 in the       Company's                investigation               of
         in which         he/she            does       no work          at all.
                                                                                                                                such         reports.          Retaliation               is unacceptable,                     and        any form          of
    Because         state or local              law may differ,                the Human                 Resources
                                                                                                                                retaliation            in violation               of this       policy      will result             in disciplinary
    Department              and/or            the        CBS          Law      Department                    must         be
                                                                                                                                action,        up to and               including               discharge.
    consulted           prior     to any deductions                         under       these          exceptions.




   40
         Å         CBS Policy               Guide        6/16
FILED: KINGS COUNTY CLERK 01/15/2020 09:35 PM                                                                                       INDEX NO. 514650/2018
NYSCEF DOC. NO.Case
                90 1:20-cv-02569-PAE Document 43-4 Filed 08/07/20 RECEIVED
                                                                  Page 46 ofNYSCEF:
                                                                             49     01/15/2020

  ADOPTION                    ASSISTANCE                         PROGRAM

  The     Company             will    reimburse          up to a maximum                      of $5,000

  of eligible         and     documented               expenses           to cover          the    cost      of
  adoption            by      an      employee             in     any      12-month                period.

  Reimbursable                expenses           include         adoption          fees,      legal      fees

  associated          with     the adoption,             health     care     costs          for the birth
  mother        (in the        case         of private       adoption)        and          immigration
  expenses            in the         case     of children         of foreign          origin.         To be

  eligible,      an     employee              must      be a full-time              staff     employee

  who     has completed                 one year of full-time               staff     service         at the

  time    of the       legal        adoption.        In the      event      that     the      parents        of

  the    adopted            child     or children          are    both      employees              of CBS

  Corporation,              the      adoption          reimbursement                  may         only     be

  utilized      by one employee                  and     is limited        to the      maximum               of
  $5,000        in any         12-month            period.        This     reimbursement                  will

  be considered               taxable         income       and     will    be reported              on the
  employee's                W-2       form.       The       Adoption             Reimbursement
  Request            form      can      be      obtained         from      your       local       Human
  Resources            representative.               Employees            have      up to one year
  fromthedateofthelegaladoptiontoapplyforreimbursement
  under       this    program.




                                                                                                                  www.cbsradiobenefits.com
                                                                                                                                             Å   41
FILED: KINGS COUNTY CLERK 01/15/2020 09:35 PM                            INDEX NO. 514650/2018
NYSCEF DOC. NO.Case
                90 1:20-cv-02569-PAE Document 43-4 Filed 08/07/20 RECEIVED
                                                                  Page 47 ofNYSCEF:
                                                                             49     01/15/2020




   42    CBS Policy   Guide   6/16
    FILED: KINGS COUNTY CLERK 01/15/2020 09:35 PM                                                                                                                   INDEX NO. 514650/2018
    NYSCEF DOC. NO.Case
     *
                    90 1:20-cv-02569-PAE Document 43-4 Filed 08/07/20 RECEIVED
                                                                      Page• 48 ofNYSCEF:
                                                                                  49     01/15/2020




              .: .                               .             .   -   ..               . .             b                                      ·


                                                     - .                                                                                               -       d-




              %                                                                     &                                                          h




                                         c                                      .             .




                                                                                    :                           .            c   :. ..             .                  .




          .          M                                                                                      M



         -. - . .        ;.   .-. .   - . . n,   .         n                .   . .               . .               ..   .          c    -*.               .               .


n
FILED: KINGS COUNTY CLERK 01/15/2020 09:35 PM                                       INDEX NO. 514650/2018
NYSCEF DOC. NO.Case
                90 1:20-cv-02569-PAE Document 43-4 Filed 08/07/20 RECEIVED
                                                                  Page 49 ofNYSCEF:
                                                                             49     01/15/2020




                                                                           *




                                 t •   •   -   •   ;




                      .                                                        .2     :




  b WQ      .                                                  .   .                      .j.        .
                                                                       ;                  Z     ;




                          .    * ,                     -   -                                    -d
